Case 1:18-cv-07261-RJD-JRC Document 1-1 Filed 12/20/18 Page 1 of 86 PageID #: 12




                   EXHIBIT A
                              PART 1 OF 3
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                               INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 1                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     2 of 86 PageID #: 13
                                                                               NYSCEF:  11/15/2018



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS


          RISEBORO COMMUNITY PARTNERSHIP INC., Index No.:                           _________________
          formerly known as RIDGEWOOD BUSHWICK SENIOR
          CITIZENS COUNCIL, INC.,
                                        Plaintiff,

                         -against-

          SUNAMERICA HOUSING FUND NO. 682, SLP SUMMONS
          HOUSING I, LLC, 420 STOCKHOLM STREET
          ASSOCIATES L.P.,                     Venue: Plaintiff chooses Kings County
                                               as the place of Venue since the action
                                   Defendants. deals with real property located in Kings
                                               County
          TO THE ABOVE-NAMED DEFENDANTS:


                YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action

         and to serve a copy of your Answer on Plaintiff’s attorneys within twenty (20) days after service

         of this summons, exclusive of the day of service, or within thirty (30) days after the service is

         complete if this summons is not personally delivered to you within the State of New York. In case

         of your failure to appear or answer, judgment will be taken against you by default of the relief

         demanded in the Complaint.

         Dated: New York, New York
                November 14, 2018


                                                     GOLDSTEIN HALL PLLC

                                                     /S/ Brian J. Markowitz
                                              By:    BRIAN J. MARKOWITZ, ESQ.
                                                     DANIEL GOLDENBERG, ESQ.
                                                     Attorneys for Plaintiff
                                                     RISEBORO COMMUNITY PARTNERSHIP INC.
                                                     80 Broad Street, Suite 303
                                                     New York, New York 10004
                                                     Tel. (646) 768.4100

                                                        1
          

                                                     1 of 3
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 1                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     3 of 86 PageID #: 14
                                                                               NYSCEF:  11/15/2018


          Defendants’ Addresses:

              1. SunAmerica Housing Fund No. 682
                 1 SunAmerica Center, Century City
                 Los Angeles, California 90067-6022

              2. SLP Housing I, LLC
                 1 SunAmerica Center, Century City
                 Los Angeles, California 90067-6022

              3. 420 Stockholm Street Associates L.P.
                 217 Wyckoff Avenue
                 Brooklyn, New York 11237




                                                        2
          

                                                      2 of 3
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                                                                                                                                                               INDEX NO. 523152/2018
NYSCEF DOC. NO. 1                                                                                                                                                                                                                                                                                                                                             RECEIVED NYSCEF: 11/15/2018




                                                                                                                 ENTRY************************
         ***********************NOTICE                                                                  OF                                                                                                           INDEX            NO.:



         Sir/Madam:
                                                                                                                                                                                                                     SUPREME                   COURT                       OF THE          STATE                OF      NEW YORK
                                                                                                                                                                                                                     COUNTY                   OF      KINGS

                            Please                take      notice              that          the           within               is         a   (certified)             true         copy            of     a


                                                  duly      entered              in     the       office             of      the        clerk       of   the   within               named           court
                                                                                                                                                                                                                     RISEBORO                   COMMUNITY                                PARTNERSHIP                               INC.,          formerly            known           as
         on         the             day      of                               , 2018.
                           _                                                                                                                                                                                         RIDGEWOOD                         BUSHWICK                           SENIOR                  CITIZENS                     COUNCIL,                  INC.,



         Dated:                                                                                                                                                                                                                                                                                                                     Plaintiff,

                                                                     Yours,              etc.
                                                                                                                                                                                                                                                                             -against-

                                                                         GOLDSTEIN                           HALL                  PLLC
                                                                                                      for      Plaintiff                                                                                             SUNAMERICA                            HOUSING                       FUND           NO.           682,         SLP         HOUSING                 I,    LLC,          420
                                                                         Attorney(s)
                                                                                                                                                                                                                     STOCKHOLM                         STREET                    ASSOCIATES                           L.P.,
                                                                         80    Broad             Street,             Suite            303

                                                                     New            York,             New            York             10004
                                                                                                                                                                                                                                                                                                                                    Defendants.




         Attorneys(s)                  for
                                                                                                                                                                                                                                                                                                      SUMMONS

                                                                                                        SETTLEMENT*********************
         ********************NOTICE                                                             OF

                                                                                                                                                                                                                     To       the     best       of    my             knowledge,                  information                   and        belief,           formed          after         an    inquiry

         Sir/Madam:                                                                                                                                                                                                  reasonable                under                 the                                        the          presentation                of      these                            or       the
                                                                                                                                                                                                                                                                             circumstances,                                                                                      papers,

                                                                                                                                                                                                                     contentions                                       are     not                           as       defined             in     subsection                      of   section          130-
                                                                                                                                                                                                                                                therein,                               frivolous,                                                                      (c)

                             Please          take         note       that       an                                                 of       which        the   within           is    a true         copy             1.1     of    the      Rules         of        the     Chief       Administrator                       (22     NYCRR).

         will         be   presented                for    settlement                   to      the     Hon.                                                    , one          of    the        Justices

         of         the    within            named               court         at                                            ,     on                              ,     2018,             at                                                                                    GOLDSTEIN                        HALL              PLLC
         A.M./P.M.                                                                                                                                                                                                                                                               Brian        J.                                   Esq.
                                                                                                                                                                                                                                                                                                     Markowitz,

                                                                                                                                                                                                                                                                                 Daniel             Goldenberg,                    Esq.

         Dated:                                                                                                                                                                                                                                                                  80      Broad                          Suite          303
                                                                                                                                                                                                                                                                                                        Street,

                                                                     Yours,              etc.
                                                                                                                                                                                                                                                                                 New        York,            New        York              10004
                                                                                                                                                                                                                                                                                                                                                                                                                 Case 1:18-cv-07261-RJD-JRC Document 1-1 Filed 12/20/18 Page 4 of 86 PageID #: 15




                                                                     GOLDSTEIN                               HALL                PLLC

                                                                     Attorney(s)                      for     Plaintiff

                                                                     80       Broad             Street,          Suite             303
                                                                                                                                                                                                                     Service          of     a copy             of     the    within         is                    admitted
                                                                     New                              New        York                 10004                                                                                                                                                         hereby
                                                                                    York,
                                                                                                                                                                                                                     Dated:                                                                       , 2018

        .1,     .                                                                                                                                                                                                                              for
                                                                                                                                                                                                                     Attorney(s)


        Attorneys(s)                  for




                                                                                                                                                                                                            3 of 3
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                  INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 2                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     5 of 86 PageID #: 16
                                                                               NYSCEF:  11/19/2018




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS


           RISEBORO COMMUNITY PARTNERSHIP INC., Index No.: 523152/2018
                                                                 _________________
           formerly known as RIDGEWOOD BUSHWICK SENIOR
           CITIZENS COUNCIL, INC.,
                                         Plaintiff,    NOTICE OF PENDENCY

                           -against-            Venue: Plaintiff chooses Kings County
                                                as the place of Venue since the action
           SUNAMERICA HOUSING FUND NO. 682, SLP deals with real property located in Kings
           HOUSING I, LLC, 420 STOCKHOLM STREET County
           ASSOCIATES L.P.,
                                                Premises:
                                    Defendants. Block 3261; Lot 20



                 NOTICE IS HEREBY GIVEN, that an action has been commenced and is pending in

          this Court upon a Complaint of the above-named Plaintiff against the above-named Defendants in

          relation to a dispute arising from Plaintiff’s Right of First Refusal to purchase and Defendant’s

          rejection thereof.

                 AND NOTICE IS FURTHER GIVEN, that the premises affected by said action were, at

          the time of the commencement of said action, and at the time of the filing of this notice, situated

          in Block 3261; Lot 20, on the land and tax map of the County of Kings, City of New York, and

          State of New York. Said premises are known as and by street number:

                 420 Stockholm Street, Brooklyn, New York 11237

                 The deed to the premises is currently held by 420 Stockholm Street Associates L.P. in

          accordance with the annexed hereto Operating Agreement of 420 Stockholm Street Associates

          L.P., which provides in its paragraph 12.03 that Riseboro Community Partnership Inc. has a right

          of first refusal which it can – and did – exercise after the end of the 15 year Compliance Period

          (December 23, 2015). A copy of the Operating Agreement is annexed hereto as Exhibit A, and

                                                          1



                                                      1 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                     INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 2                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     6 of 86 PageID #: 17
                                                                               NYSCEF:  11/19/2018


          paragraph 12.03 is page 93 or 192.

                  Together with all right, title and interest of the Defendant(s) in and to the land lying in the

          streets and roads in front of and adjoining said premises.

                  The Clerk of the County of Kings is directed to index this notice to the names of each of

          the Defendants SUNAMERICA HOUSING FUND NO. 682, SLP HOUSING I, LLC, 420

          STOCKHOLM STREET ASSOCIATES L.P. and as against the premises situated in Block 3261;

          Lot 20, on the land and tax map of the County of Kings, City of New York, and State of New

          York.

          Dated: New York, New York
                 November 19, 2018


                                                         GOLDSTEIN HALL PLLC

                                                         /S/ Brian J. Markowitz
                                                 By:     BRIAN J. MARKOWITZ, ESQ.
                                                         DANIEL GOLDENBERG, ESQ.
                                                         Attorneys for Plaintiff
                                                         RISEBORO COMMUNITY PARTNERSHIP INC.
                                                         80 Broad Street, Suite 303
                                                         New York, New York 10004
                                                         Tel. (646) 768.4100




                                                            2



                                                        2 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                  INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 2                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     7 of 86 PageID #: 18
                                                                               NYSCEF:  11/19/2018
         AUG-14-2000                    21: 40                             NI XON PEABODY                      LLP                                                                  202          457         5355             P. 02./09




   .
                                                                                            EXHIBIT                                            A
                                                                                    FIRST         AMENDMENT                                  TO
                        AMENDED                     AND             RESTATED                     AGREEMENT                             OF LIMITED                          PARTNERSHIP
                                                                                                                OF
                                                          420          STOCKHOLM                         STREET                 ASSOCIATES                           LP.,
                                                                                a New        York         limited             partnership




                        THIS            FIRST              AMENDMENT                              to     the       Amended                    and      Restated                  Agreement                     of     Limited

         Partnership             of 420          Stockholm                Street        Associates              L.P.,         (this        "Amandment")                         is made            and         entered        into
         as of the             14th      day       of      August,              2000,       by     and      among               420          STOCKHOLM                             CORP.,                 a New             York
         corporation             (the      "General                 Partner");            420      STOCKHOLM                                 HOUSING                     DEVELOPMENT                                    FUND
         COMPANY,                       INC.,           a New             York          nonprofit              corporation                   (the     "Withdrawing                          General                 Partner");
                                                                                                                                                                                                                       ("SHF"
         SUNAMERICA                           HOUSING                     FUND            NO.      682,         A NEVADA                       LIMITED                     PARTNERSHIP
         or the       "Investment                Partnership");                   and     SLP          HOUSING                    I, LLC,            a Nevada               limited              liability          company
         (the       "Special          Limited           Partner").


                                                                                                 R E C          I T.A         L S:


                        WHEREAS,                         on       December                23,          1998,          the         Withdrawing       General                            Parmer                  executed              a
          Certificate           of     Limited             Partnership               (the        "Certificate")                   for the formation      of                        420           Stockholm                  Street
          Associates            L.P.     (the      "Partnership")                   pursuant            to the terms                of the New                York          Revised              Uniform              Limited

          Partnership            Act       (the         "Act"),          which       Certificate            was         filed         with      the Department                       of State            of New              York
          (the "State")              on January               12,       1999;      and


                        WHEREAS,                         as       of      December                23,      1998,              the         Withdrawing                     General                 Partner             and       the
          Investment             Partnership                  executed            an Agreement                   of     Limited                                          (the     "Original                  Agreement")
                                                                                                                                             Partnship
          of the Partnership;                    and


                        WHEREAS,                        the    Withdrawing                  General             Partner,            the      Investment              Partnership,                    and        the    Special
          Liniita         PaitriWex^enu'tellifiâf                     nernin              Âmeided                and        Restated            Agreement                   of    Limited               Partnershijiof
          the  Partnership      dated    as of May    1, 1999                                     (the     "Partnership                    Agreement").                     All       capitalized                   terms      not
          otherwise     defined     herein    shall have the                                     definitions        accorded                        them       in    the                                       Agreement;
                                                                                                                                                                                 Partnership
          and


                        WHEREAS,                        the     Partnership      has been formed     to own,                                         rehabilitate,                 develop,              maintain              and
          operate        a 35-unit              multifamily            apartment     complex  intended    for                                        rental         to    low       and          moderate              income
          families        and        located        in Brooklyn,                  New       York         (the     "Apartment                   Complex");                  and


                        WHEREAS,                        the     parties          hereto         now      desire          to     enter         into     this         Amendment                      to            reflect        the
                                                                                                                                                                                                         (i)
          transfer       of     the Apartment                     Complex            from    the Withdrawing        General                                Partner              to the Partnership                      and      all
          other       actions         which         collectively                  constitute    the Final                                                  admit          the      General               Partner           to the
                                                                                                             Closing;    (ii)
          Partnership            and      reflect          the         withdrawal           of     the    Withdrawing                        General          Partner;                       further            amend          the
                                                                                                                                                                                   (iii)
          Partnership            Agreement                    as set      forth      in this       Amendment;                       and       (iv)    continue              the                                     under       the
                                                                                                                                                                                     Partnership
          Act



                        NOW,            THEREFORE,                           in     consideration                of the           foregoing,            of mutual                 premises               of     the      parties
         hereto        and      of other         good          and       valuable       consideration,                      the     receipt          and                                   of which                      are
                                                                                                                                                              sufficiency                                        hereby
          acknowledged,                  the       parties             hereby        agree   to continue                        the       Partnership               pursuant                to     the         Act,   and to



          wrac4su



                                                                                                          Page 1 of 192

                                                                                                          3 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                      INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 2                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     8 of 86 PageID #: 19
                                                                               NYSCEF:  11/19/2018
         9UG-14-2000                  211 40                                  NI XON PEABDDY                        LLP                                                                  202        457        5355                       P. 03/09




         amend         the     Partnership                  Agreement                     as     set       forth       in        this     Amend=cnt,                     which         reads          in     its    entirety                  as
         follows:


                       1.             By          its    execution                hereof,            the     General              Partner            hereby          agrees       to be bound                      by     all         terms
         and    conditions                set forth             in the   Partnership     Agreement,                                      as amended                 by this        Amendment                       thereto,                and
         is hereby           admitted              to the        Paitnership       as the General                                  Partner.            The         Withdrawing                General              Partner,                 the
         Investment             Partnership,                    and         the     Special            Limited                  Partner          hereby            Consent          to    the         admission                      of     the

          General            Partner.                   Whenever                  the     Partnership                  Agreement                      refers        to    the     General              Partner,                 it        shall
         hereinafter           be deemed                   to mean             420        Stockholm                 Corp.,              a New         York         corporation.


                       2.             Upon               its execution                  hereof,            the Withdrawing                           General          Partner          hereby          withdr.ws                          from
          the   Partnership,                which           withdrawal                    is hereby                Consented                  to by          the    General            Partner,            the      Investment

          Partnership,              and     the         Special         Limited               Partner.


                       3.              The          following                 de6nitions                contained                  in    Article            H of the            Partnership                Agreement                        are

          hereby       amended               to read            in their          entirety            as follows:

                                                                         Complex"
                                       ""Amartment                                                   means          the          Land         and          improvements                  thereon            owned                    by     the

                       Partnership                  as of August                    14,       2000,         and        located            in Brooklyn,                   New      York,       consisting                      of      a 35-
                       unit rental     housing   development     and other impmvements     rehabilitated                                                                                 by the Developer                                   and
                       to  be    operated     by the Partnership      and known   as 420   Stockholm                                                                                   Street    Apartments.                                  A
                       description      of the Land     on which   the Apartment   Complex    is located                                                                                 is provided                    in      Exhibit

                       "B",      attached                herete.


                                                                Partner"
                                          "General                                      means          420         Stackholm                    Corp.,         a New            York      corporation,                        and           any
                       other         Person              admittat             as.a       general    pawner                      pumuant               to this                                  and         their        respective
                                                                                                                                                                     Agreement,
                                                                                        Agremnent."
                       successors                 pursuant             to this


                       4.                 Section           3.03         of       the     Partnership                  Agreement                     is hereby           deleted         in     its    entirety                and           the

          followiiig          is substiniFti                          r foie


                                          "3.03.           Overview                of     Financial              Structure.


                                          The           Apartment                 Complex                  was      purchased                    on        December              23,      1998         by          the         General
                       Partner.                 The        Developer                    completed                  rehabilitation                     of     the     Apartment                Ca=plex                    using               the
                       proceeds              of     the Construction                          Loan          (S1,700,000),                     the Bridge             Loan        ($1,930,877)                    and          the         HFA
                       Loan          (S620,000)                  on or about                  July         ! 1, 2000.


                                          Upon           said        completion                and         the subsequent                     issuance             of certificate(s)                of occupancy,                           the
                       Developer                    and          the          General                Partner            submitted                    the       necessary               documents                evidencing
                       completion                   of     the        rehabilitation                   and       the                            of     the     other       requirements                     as specified                      in
                                                                                                                       meeting
                       Section             S.01(c)(iii)               hereof            and     in that          certain   421-a                 Affordable                                   Program               Agreement
                                                                                                                                                                          Housing
                       between            the Withdrawing                               General            Partner          and         the                 of New         York         dated                                   1, 1999
                                                                                                                                                City                                                  February
                       for     the     issuance    of the                     421-a           Certificates.                                            such        issuance        and        the                                           RB
                                                                                                                            Following                                                                 obtaining                      by
                       of     the     Consents                  of    all     Authorities                  required               for     the                                   General             Partner              to
                                                                                                                                                  Withdrawing                                                                   convey




                                                                                                                            2
          wisden.I




                                                                                                                 Page 2 of 192

                                                                                                                 4 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                              INDEX NO. 523152/2018
         Case
NYSCEF DOC.   1:18-cv-07261-RJD-JRC
            NO. 2                   Document 1-1 Filed 12/20/18 Page RECEIVED
                                                                     9 of 86 PageID #: 20
                                                                               NYSCEF:  11/19/2018
         AUG-14-2000                  21:41                                    NIXON              PEABODY            LLP                                                                           202         457        5355               P.04/09




                     the      Apartment                     Complex              to       the       Partnership,                      the         sale       of      the    421-a          Certificates                   occurred              on
                     August           7, 2000,                and Final              Closing              took       place            on August                    14, 2000.


                                      At         Final            Closing,             the        folicwing                events                 occurred:                 (1)      The           Withdrawing                     General
                     Partner           used            the        proceeds             from           the sale             of         the        421-a            Certificates                ($2,143,750)                  to      repay            a
                     portion          of     the         Construction                   Loan          ($ I,161,981),                         to repay              the IIFA           Loan               (5620,000),               to pay             a
                     portion           of        the        Development                      Fee       ($100,539),                          to     pay        the       Additional                  Development                     Fee         (in
                     accordance                   with            the terms            of     the     Amended                       and          Restated               Development                      Agreement                 attached
                     hereto           as    Exhibit                A-1),        to      pay        remaining                   development                           and        construction                   costs,      and          to     pay
                     costs       related               to     the       Final          Closing.               (2)      The             Withdrawing                         General             Partner             contributed                  the
                     Apartment                   Complex                 to the         Partnership                  and         received                  a Capital              Account                credit        in the       amount
                     of the       proceeds                   received            for      the 421-a               Certificates.                        (3)     The         Investment                Partnership                 made           the
                     First      Additional                    Capital           Contribution                      to the            Partnership                    in the         amount            of     $2,107,876,                  which
                     was       used          to     pay           off    the     balance              of     the      Construction                            Loan          ($575,208)                   and       the     outstanding
                     balance           of        the      Bridge           Loan             ($1,532,668).                       (4)          The         Withdrawing                     General               Partner        withdnny
                     from        the     Partnership                       and         assigned               all     of        its         rights           and        interest         in        the     Partnership                  to      the
                     General           Partner.


                                      Upon             the        issuance           of      the     Form            8609             by         the     Agency             and     the        satisfaction                of     the        other
                     conditions                  set forth              in Section                5.01(c)(iv),                 the         Investment                   Partnership                 will       make        the      Second
                     Additional                   Capital               Contribution                  of     $160,731,                       which            will         be     used        to     pay          a portion             of      the
                     Development                       Fee.


                                      Upon             the        attainment                 of    95%            occupancy                      and       the       satisfaction              of        the      other         conditions
                     set      forth         in     Section               5.01(c)(v),                the     Investment                   Partnership                       will      make            the       Thint        Additional
                     CapitaLConuthusianof                                       S.160,731,                which         will           be used to pay                       the     remainder                   of the Developer
                     Fee.


                                      In the           event            95%      occupancy                   is achieved                     prior           the receipt            of the          Form           8609,         the     Third
                     Additional                    Capitd-Contribution                                     will      liii-jiiilil                  prior           to      the      Second                 Ã                    al-dapiü1
                     Contribution."



                     5.               Section                5.01(a)           of the                                      Agreement                         is hereby            deleted            in its entirety                and         the
                                                                                              Parmership
         following           is substituted                   therefore:


                                      "5.01.                Partners.           Capital             Contributions.                          Bridge            Loan         and                                    Interests.
                                                                                                                                                                                    Partnership


                                                            (a)            The          General              Partner,                 its        principal              address           or       place          of      business,              its
                     Capital           Contribution                      and      its Percentage                     Interest                is as follows:


                                                                                                                                                                                              0.1%"
                                             420         Stockholm                   Corp.                                              S2,143,750
                                             217         Wyckoff                Avenue,
                                             Brooklyn,                   New         York
                                                 11237




                                                                                                                           3
         Wuu3u




                                                                                                                    Page 3 of 192

                                                                                                                    5 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 10 of 86 PageID
                                                                    RECEIVED        #: 21
                                                                              NYSCEF:  11/19/2018
         AUG-14-2000               21: 41                                NIXON              PEABODY            LLP                                                               202         45?       5355                  P. 05/09




                     6.            The         last      paragraph                  of      Section            5.01(c)(iii)             is hereby               deleted          in    its        entirety           and       the

         following           is substituted              therefor:


                                   "The          emeent             of the           First        Additional             Capital          Contribution                   shall        be Two               Million            One
                     Hundred             Seven            Thousand                   Eight          Hundred              Seventy-Six                   Dollars           ($2,107,876).                       The         funds
                     contributed               as the         First        Additional                  Capital         Contribution                   shall      be      used         to repay             a portion            of
                     the  Construction                      Loan         and         all     amounts             due      under          the      Bridge          Loan          to the            extent       that        same
                              unpaid."
                     remain


                     7.            This         Amendment                    shall          be effective              as of August                  14, 2000.


                     8.            Except              as     amended                 hereby,            the      Partnership                Agreement                   remains             nach-ged                  and       is

         hereby      ratified          and     confirmed.


                     9.            This          Amendment                     may           be     executed             in    several           counterparts,                 cach          of     which            shall      be
         deemed        to be an original                     copy         and         all     of which            together             shall       constitute            one      agreement              binding               on
         all parties         hereto,         notwithstanding                        that      all the parties              shall       not      have        signed        the     same            counterpart.


                       10.         This         Amendment                     shall          be construed                and         enforced           in accordance                  with         the      laws       of     the
         State    of New          York.




                                          (REMAINDER                          OF THIS                  PAGE          E        INTENTIONALLY                               BLANK;
                                                             SIGNATURES                             BEGIN            ON THE               NEXT             PAGE]




                                         ... ......... - . .........-........ ...            . . . ..... ... . .......... ..---...           ..-..........-..   . .. .                                ..         .     - ..     - .--   .. -...




         WI64431.1




                                                                                                            Page 4 of 192

                                                                                                            6 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 11 of 86 PageID
                                                                    RECEIVED        #: 22
                                                                              NYSCEF:  11/19/2018
                                            21: 41                       NI XON PEABODY          LLP                                                    202      457       5355          P. 06/09
                AUG-14-2000




                              IN    WITNESS                 WHEREOF,           the   parties         have    caused        this    Amendment             to be duly          executed        as
                    of the   date   first      set forth        above.


                                                                                           GEN5RAL                   PARTNER:


                                                                                           420        STOCKHOLM                     CORP.,       a New          York       corporation




                                                                                           By:


                                                                                                            [name/title]




                                                                                           TNVESTMENT                           PARTMERBHIP:


                                                                                           SUNAMERICA                        HOUSING   FUND   682,
                                                                                           A NEVADA                    LDdIIED     PARTNERSHIP


                                                                                               By:          SunAmerica              Inc..its     general




                                                                                                            By:
                                                                                                                           MichamlL.           Fowler
                                                                                                                           Vice     President




                                                                                               SPECTAL             LEGTSD                  EARTMER:


                                                                                               SLP     HOUSING               I, LLC,        a Nevada          hW            liability
                                                                                               company
    ....   .... .     .                     . .......--...___-...----                     ---.-..           ~-     . - - . . . --.------                -----                ·-
                                                                                               By:sunAmerica                                                    its sole     smember




                                                                                                      By:
                                                                                                                 Michael          L. F           .                         Agent




                                                                                               WITRDRAWING                          GEpigRAL              PARTMER:


                                                                                               420     STOCKHOLM                    HOUSING             DEEOPMENT
                                                                                               FUND         COMPANY,                 INC.,      s Now         York     nonproSt
                                                                                               Corp03atiOR




                                                                                               By:


                                                                                                                 [name/title)




                                                                                               Page 5 of 192

                                                                                               7 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 12 of 86 PageID
                                                                    RECEIVED        #: 23
                                                                              NYSCEF:  11/19/2018
         AUrr14-2000               21: 41                   NIXON        PEAIBCDY          LLP                                                   202     457      5355          P. 07 /09




          STATE         OF NBW           YORK               )



                                                                                                                                                  '
                       Beibre      me,      the     yndersigned           Notary           Public      in     and      for   the    afor                                         State,
                                                   K.
          personally          eppeared                 rJrea.a       )N                                     . in his   sapacity        as
          of 420       stockhohn        Housing      Devdopment                                 Company,         Inc.,  the Withdrawing                  General         Partner       of
          420    Stockhohn           Street   Associates    L.P.,             and    personally             Insow to me or proved                     to me on the            basis    of

          satisfactory          evidence      to     be   the    individual         whose         mame       is subscribed           to the      within          instrument           and
          acknowledged              to   me that       he/she     escecuted         the     same     in his/her         capacity,      and       by    his/her      signature          an
          the   instraness,         the individual,             or the   person       upon        behalf      of which       the    individual          acted,      executed          the
          foregoing        Pirst    Anu-admism            to the Asaended                 and    Dwe                                ofLimited           Partnership.




                                                                                                                      648r fotgage
                                                                                                               88857 P19E8.thee at Ege gwk




           wassett




          .



                                                                                          Page 6 of 192

                                                                                          8 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 13 of 86 PageID
                                                                    RECEIVED        #: 24
                                                                              NYSCEF:  11/19/2018
         AUG-14-2000                 21:42                           NIXON           PEABODY      LLP                                                       202     457    5355           P.08/09




         COUNTY            OF                                   )           .
                                                                 : as
         STATB         OF NBW              YORK                  )



                      Defisre        me,      the                     i              Notary      Public          in     and      for    the   afor                County       and    State,
         personally          appeared                                              I/A4                               , in his     capacity     as
         of 420        Renekhnim
                                              Corp.,           the         General               -er    of    420         Stochim              Street        Associates         L.P.,    and

         personally          know       to    me or        proved                to me on the basis                of    satisfactory         evidence         to   be the     individual
         whose        aame      is    subscribed           to        the        within    instrument         and        scknowledged             to       me that     he/she      executed
         the   same      in his/her          eapacity,          by his/her
                                                                and            signature     on the instrument,                                 the individual,   orso               person
         upon   behalf   of which                    the  individual                  executed     the                                             First   Amandmaar                 to     the
                                                                           scted,                        foregoing
         Amended     and Restated                   Agreement      of Limited      Partnership.


                      Witness         my hand            and     notarial            seal this               day                        4,            .




                                                                                                             N


                                                                                                                           IIAIny fubObsunr aliberitsk
                                                                                                                                  No.9tsogagggg




         Whed4&l.1




                                                                                                 Page 7 of 192

                                                                                                 9 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 14 of 86 PageID
                                                                    RECEIVED        #: 25
                                                                              NYSCEF:  11/19/2018
          AUG-14-2000            21:42                          NIXON      PEABODY             LLP                                                      202      45?       5355              P.09/09




         COUN'IY          OF LOS         ANGELES                                                     )
                                                                                                      : sa
         STATE        OF CALIFORNIA                                                                  )




                                Before        me,      the   undesigned            Notary             Public        in and      for     the    aforesaid        County          and     State,
         personally       sppeared           Michael         L    Fowler,          in    his        capacity           as   Vice        President          of   SunAmerica                   Inc.,


                                                                                                                                                                                              d
         general      pertaur      of        SunAmerica            Housing              Fund             682,      A    Nevada            Limited           Partnership,               and       as
         Authorised        Agent        of    SunAmerica               Investments.                 Inc.,       sole    member           of     SLP  Housing               I,   LIf,                     #6
         heing4dyemema,                 acknowledged              the    execution             of     the       foregoing       First         Amendment      to        the      Amended                  A.
         and   Restated     Agreemem                of Limited         Partnership.


                                Witness         my hand          and    notarial        seal this            Eday               oth                 2000.



                                  nogueses          comar




               @
                                cunmasone             tassess
                                      Peno          - cusieds                                                                         44
                                                                                                         Notary        Public




         My    Commission          Expires:                             o3




         Wlesol.1




                                                                                                                                                                                       TOTAL          P.09

                                                                                         Page 8 of 192

                                                                                        10 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 15 of 86 PageID
                                                                    RECEIVED        #: 26
                                                                              NYSCEF:  11/19/2018




                                                            ..




                        AMENDED
                           AND
                        RESTATED
                  AGREEMENT




                                            Page 9 of 192

                                            11 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 16 of 86 PageID
                                                                    RECEIVED        #: 27
                                                                              NYSCEF:  11/19/2018




                                           420    STOCKHOLM              STREET         ASSOCIATES                 L.P.




                  AMENDED                AND     RESTATED           AGREEMENT                 OF LIMITED              PARTNERSHIP




                                                                                                                    Dated         as of May         1, 1999




                        THE    LIMITED           PARTNERSHIP             INTERESTS              EVIDENCED               BY    THIS          AMENDED
            AND  RESTATED     AGREEMENT      OF LIMITED     PARTNERSHIP                                             (THE          "AGREEMENT")
            HAVE    NOT   BEEN    REGISTERED      WITH     THE   SECURITIES                                                 AND      EXCHANGE
            COMMISSION     UNDER   THE SECURITIES       ACT OF 1933 (THE                                           "ACT")         OR PURSUANT
            TO    APPLICABLE              STATE       SECURITIES            LAWS       ("BLUE         SKY     LAWS").             ACCORDINGLY,
            THE    LIMITED          PARTNERSHIP                 INTERESTS         CANNOT             BE RESOLD            OR TRANSFERRED
            BY ANY        PURCHASER               THEREOF          WITHOUT         REGISTRATION                    OF THE        SAME UNDER
            THE    ACT        AND   THE        BLUE    SKY       LAWS       OF SUCH       STATE(S)            AS   MAY        BE APPLICABLE,
            OR     IN     A     TRANSACTION                  WHICH          IS    EXEMPT               FROM         THE           REGISTRATION
            REQUIREMENTS                   OF THE     ACT            AND         THE     BLUE           SKY        LAWS           OR        WHICH        IS
            OTHERWISE               IN     COMPLIANCE               THEREWITH.                   IN     ADDITION,                 THE        SALE       OR
            TRANSFER            OF        SUCH        LIMITED           PARTNERSHIP                   INTERESTS              IS     SUBJECT             TO
            CERTAIN            RESTRICTIONS                 SET      FORTH         IN         THIS   AGREEMENT,                         INCLUDING
            WITHOUT           LIMITATION,             THE    RESTRICTIONS               SET     FORTH  IN ARTICLE                      IX   HEREOF.




            WAS: 100871-1
            420 Stockholm St. Limited Partnership       Agmt.




                                                                        Page 10 of 192

                                                                        12 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 17 of 86 PageID
                                                                    RECEIVED        #: 28
                                                                              NYSCEF:  11/19/2018




                                                               420        STOCKHOLM                               STREET             ASSOCIATES                           L.P.
                          AMENDED                      AND            RESTATED                         AGREEMENT                          OF LIMITED                           PARTNERSHIP




                          This        Amended                  and         Restated              Agreement                   of Limited                   Partnership                  is made          and        entered
            into    as of May               1, 1999             by and             among              the        undersigned               parties.


                          WHEREAS,                        on        December                  2(            1998,         420       Stockholm                     Housing               Development                      Fund
            Company,              Inc.,         a New               York           nonprofit                    corporation,              as     the         general             partner             (the        "General
            Partner"),             executed                    a      Certificate                     of        Limited            Partnership                      (the            "Certificate")                 for         the
            formation             of      420         Stockholm                    Street              Associates                 L.P.   (the              "Partnership")                    pursuant                to        the
            terms         of     the        New        York               Revised             Uniform                   Limited            Partnership                        Act         (the       "Act"),          which
            Certificate           was         filed       with            the    Department                        of State          of New               York         (the      "State")          on January
            12,     1999;        and


                          WHEREAS,                        as         of     December                        2        1998,          the         General                 Partner             and         SunAmerica
                                                                                                                                                                                                     ("SHF"
            Housing            Fund           682,        a Nevada                      Limited                 Partnership,               as    the            limited          partner                       or the
            "Investment                 Partnership")                        executed                  an        Agreement                of    Limited                 Partnership                  (the        "Original
            Agreement")                 of the         Partnership;                       and


                          WHEREAS,                        the        General               Partner,                SLP       Housing                 I,    LLC,          a Nevada                limited           liability
            company     (the              "Special                 Limited              Partner"),                and      the      Investment                    Partnership                wish           to continue
            the Partnership                     pursuant                  to the          Act;         and


                          WHEREAS,                         the            Partnership                       has         been         foriiled              to      own,             rehabilitate,                 develop,
            maintain             and        operate                a 35-unit              multifamily                     apartment              complex                  intended           for      rental          to      low
            and       moderate              income                 families             and       to        be     located          in    Brooklyn,                    New       York        (the       "Apartment
            Complex");                and


                          WHEREAS,                     the          parties             hereto             now       desire         to enter              into      this       Amended                and        Restated
            Agreement                 of Limited             Partnership                         to        (i) continue             the Partnership         under    the Act;  (ii) admit
            the     Special           Limited             Partner     to the                     Partnership                      as a Limited      Partner;      and (iii) set forth   all
            of the       provisions             governing                    the        Partnership.


                          NOW,              THEREFORE,                             in     consideration                      of    the     foregoing,                   of     mutual            promises                of    the
            parties         hereto          and        of other                 good       and         valuable              consideration,                       the        receipt        and       sufficiency                of
            which         hereby             are       acknowledged,                             the        parties            hereby           agree             to      continue            the       Partnership
            pursuant             to     the        Act,         as        set      forth         in        this      A=ended                   and        Restated               Agreement                  of     Limited
             Partnership,               which          reads              in its        entirety                as follows:




             WAS: 100871-1
             420 Stockholm St. Limited                    Partnership            Agmt.



                                                                                                             Page 11 of 192

                                                                                                             13 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 18 of 86 PageID
                                                                    RECEIVED        #: 29
                                                                              NYSCEF:  11/19/2018




                                                                                        TABLE              OF CONTENTS


                                                                                                                                                                                                                                 Page


            ARTICLE             I...............................................................................................................................--1
            CONTINUATION                            OF PARTNERSHIP....................................................................................1
              1.01.      Continuation.................................................................................................................1
              1.02.      Name.............................................................................................................................1
              1.03.      Principal              Executive                 Offices;           Agent           for     Service             of Process...........................................1
              1.04.     Withdrawalof                        Initial         Limited             Partner..........................................................................1
              1.05.      Term..............................................................................................................................1
              1.06.      Recording                of Certificate................................................................................................1


            ARTICLE             II..................................................................--.--........................................................2
            DEFINED              TERMS....................................................................................................................2


            ARTICLE             III............................................................................................................................                                                                     14
            PURPOSE               AND           BUSINESS                     OF THE                PARTNERSHIP........................................................                                                              14
              3.01.      Purpose              of the    Partnership          ........................................................................................                                                               14
              3.02.     Authority                 of the Partnership......................................................................................                                                                          14


            ARTICLE             IV............................................................................................................................17
            REPRESENTATIONS,                                    WARRANTIES                            AND           COVENANTS;...............................................17
            DUTIES           AND          OBLIGATIONS..........................................                                                                              ....................                                   17
              4.01.      Representations,                          Warranties                    and       Covenants            Relating                     to the Apartment
                         Complex                and       the       Partnership....................................................................................17
              4.02.      Duties     and Obligations                        Relating               to the Apartment                            Complex                         and        the
                         Partnership.................................................................................................................22
              4.03.      Special           Purpose              Entity....................................................................................                                                                          24


            ARTICLE             V.............................................................................................................................                                                                      26
            PARTNERS,                  PARTNERSHIP                              INTERESTS..........................................................................26
            AND        OBLIGATIONS                          OF THE                  PARTNERSHIP...................................................................26
              5.01.      Partners,               Capital              Contributions,               Bridge            Loan          and Partnership                                   Interests...............26
              5.02.      Return            of Capital                 Contribution..................................................................................37
              5.03.      Withholding        of Capital                Contribution                     Upon           Default          .                                          ................................37
              5.04.      Legal    Opinions............................................................................................                                                                                              38
              5.05.      Repurchase                    Obligation.............................................                                                                   .................................39
              5.06.      Guaranteed                    Payments........................................................                                                                             .......                         40
               5.07.     IP Loans              and        GP Loans.............................                                                     .                               ..........                                      41


            ARTICLE             VI...............................................                                               ................................                                              ................      44
            CHANGES                IN      PARTNERS...................................                                                                       .............                                                          44
               6.01.     Withdrawal                    of the          General              Partner                                  ..............................                                                                 44
              6.02.      Admission                  of a Successor                     or Additional                     General              Partner......                      .. .            ......                             44
               6.03.     Effect          of Bankruptcy,                       Death,            Withdrawal,                      Dissalation                  or Incompetence
                         of a General                   Partner......                                                                          ......................................................                               45




            WAS: 1D0871...1
            . 420 Stockholm St. Limited Partnership                            Agmt.



                                                                                                        Page 12 of 192

                                                                                                        14 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                           INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 19 of 86 PageID
                                                                    RECEIVED        #: 30
                                                                              NYSCEF:  11/19/2018




                                                                                     TABLE                 OF CONTENTS


                                                                                                                                                                                                                 Page




            ARTICLE           VII...........................................................................................................................47
            ASSIGNMENT                    TO THE                PARTNERSHIP.............................................................................47


            ARTICLE           VIII.........................................................................................................................48
            RIGHTS,          OBLIGATIONS                           AND            POWERS..............                                          ...................................................48
            OF THE         GENERAL                    PARTNER.............................................................................................48
              8.01.     Management                      of the          Partnership................................................................................48
              8.02.     Limitations                 Upon          the        Authority               of the           General            Partner..........................................48
              8.03.     Management                      Purposes                ...............................................................................................51
              8.04.     Delegation                of Authority....................................--...-....................................................51
              8.05.     General            Partner             or Affiliates                   Dealing               with      Partnership...........................................51
              8.06.     Other        Activities...........................................................................................................52
              8.07.     Liability for Acts and Omissions................................................................................52
              8.08.     Net Worth    of Sole Corporate   General              Partner..........................................................52
              8.09.     Construction                    of the          Apartment                  Complex,                  Construction                   Cost        Overruns,
                        Operating                Deficits;              Other           General              Partner            Guarantees...........................................53
              8.10.     Reserve            For       Replacements                        .................................                                 ............................................56
              8.11.     Development                     Fee       ......................................                                       ....................................................56
              8.12.     Incentive             Partnership                     Management                       Fee...................................................................56
              8.13.     Withholding                of Fee               Payments....................................................................................56
              8.13.     Construction                    Advisory               Services             Fee        and          Environmental                       Assessment
                        Consultant's                   Fee.........................................................................................................57
              8.15.     GP Pledged                  Payments................................................................................................57
              8.16.     Removal              of the         General              Partner................................................................................58
              8.17.Selectionof                     Property               Manager;ManagementAgreemañt..........................................60
              8.18.     Removalof                 the      Property               Manager........                                        ........................................................61
              8.19.      Loans         to the         Partnership............................................................................................61
              8.20.     UnconditionalGuaranty..............................................................................................62
              8.21.     Operating                and       Capital             Budgets                                 .....................................................................62


            ARTICLE           IX.....................................................                                                       ......................................................63
            TRANSFERS                  OF,       AND          RESTRICTIONS                                 ON TRANSFERS................................................63
            OF INTERESTS                      OF LIMITED                         PARTNERS...............                                                                  ..................................63
               9.01.    [Reserved.]                ..................                          ...................                             ....................................................63
               9.02.    Restrictions                 on Transfer                   of I        mitad          Partners'Interests                             ...........................................63
               9.03.    Admission                 of Substitute                    Limited             Partners................................................................63
               9.04.    Rights          of Assignee                 of Partnership                         Interest................................................................64


            ARTICLE           X.............................................................                                                                      .......................................65
            RIGHTS         AND           OBLIGATIONS                             OF LIMITED                          PARTNERS..................................................65
               10.01.     Management                       of the          Partnership................                                              ..................................                              65
               10.02.     Limitation              on Liability                     of Limited                 Partners                                 ....................................                         65
               10.03.      Other         Activities......                                       ..........                                                       ........................................65




            WAS: 100871-1
            . 420 Stockholm St. Limited                Partnership            Agmt.



                                                                                                      Page 13 of 192

                                                                                                     15 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 20 of 86 PageID
                                                                    RECEIVED        #: 31
                                                                              NYSCEF:  11/19/2018




                                                                                   TABLE               OF         CONTENTS


                                                                                                                                                                                                                           Page




            ARTICLE         XI............................................................................................................................66
            PROFITS,         LOSSES                AND           DISTRIBUTIONS.........................................................................66
              11.01.     Allocation              of Profits,               Losses,            Credits              and        Cash            Distributions................................66
              11.02.     Determirmtion                      of Profits,               Losses            and         Credits..........................................................68
              11.03.     Allocation              of Gains              and        Losses.................................................................................68
              11.04.     Distribution                  of Proceeds                  from         Sale         and        Liquidation                    of Partnership                        Property                 .......   69
              11.05.     Capital           Accounts               .......................................                                         ...................................................70
              11.06.     Authority               of the         General              Partner                to Vary           Allocations                   to Preserve                    and          Protect
                         Partners'
                                                Intent........................................................................................................71
              11.08.     Designation                  of Tax           Matters              Partner........................................................................72
              11.08.     Rights          and        Obligations                  of Tax           Matters               Partner......................................................                                            73
              11.09      Expenses               of Tax          Matters              Partner                ............................................................................                                         74
              11.10.     Minimum                 Gain          Provisions........................................................................................                                                                74


            ARTICLE         XII...........................................................................................................................77
            SALE,       DISSOLUTION                        AND           LIQUIDATION........................................................................77
              12.01.     Dissolution                 of the         Partnership.................................................................................77
              12.02.     Winding              Up       and       Distribution...................................................................................77


            ARTICLE         XIIL........................................................................................................................79
            BOOKS        AND         RECORDS,                     ACCOUNTING                                TAX         ELECTIONS,                           ETC.        ...................................                     79
              13.01.     Books          and        Records....................................................................................................                                                                   79
               13.02.    Bank         Accounts........................                                                .....................................................................79
               13.03.    Accountants...............................................................................................................79
               13.04.    Reports            to Partners...................................................................................................79
               13.05.    Section           754       Elections................................................................................................82
               13.06.    Fiscal         Year         and       Accounting                   Method                ........................................................................                                       83


            ARTICLE          XIV.........................................................................................................................                                                                        84
            AMENDMENTS.....                                                ................................                   .                                                            .........................             84
               14.01.     Proposal             and       Adoption                of Amendments.................................                                                                ......................            84


            ARTICLE          XV.............................                                                            ...................                                 .................................85

            CONSENTS,               VOTING                 AND           MEETINGS                                                                  ...........                                                    ..........85
               15.01.     Method            of Giving               Consent.............................................                                                                                 ................85
               15.02.     Submissions                   to Limited                 Partners...............................                                                                                         .........85
               15.03.     Meetings;              Submission                    of Matter                for      Voting.............................................................85


            ARTICLE          XVI...................................                                                                                                                                                              86
            GENERAL            PROVISIONS..............................................                                                                                                                    ..............86
               16.01.     Burden            and       Benefit......                                  .....................................                                                     ......                            86
               16.02.    Applicable                Law............................                                         ..............................                                               .................86
               16.03.     Counterparts..............                                              ................................................................                                                       ......86
               16.04.     Separability                 of Provisions.                                                                                                                ...........................86
               16.05.     Entire         Agreement.......................................                                                                        ...                                ...................86



            WAS: 100871-1
            . 420 Stockholm St. Limited Partnership                         Agmt.



                                                                                                     Page 14 of 192

                                                                                                     16 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 21 of 86 PageID
                                                                    RECEIVED        #: 32
                                                                              NYSCEF:  11/19/2018




                                                                                TABLE               OF CONTENTS


                                                                                                                                                                             Page




              16.06.   Liability            of the         Investment                  Partnership..................................................................86
              16.07.   Environmental                       Protection........................................................................................87
              16.08.   Notices.......................................................................................................................                          89
              16.09.   No      Continuing                 Waiver            ..................................................................................                 90




                                                                                                                                        .




                                                                                                         - iv -

            WAS: 100871-1
            . 420 Stackhak St Limited Partnership                        Agmt.



                                                                                                 Page 15 of 192

                                                                                                 17 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 22 of 86 PageID
                                                                    RECEIVED        #: 33
                                                                              NYSCEF:  11/19/2018




                                                                                                       ARTICLE                   I.
                                                                     CONTINUATION                                    OF PARTNERSHIP


                         1.01.           Continuation.                     The         undersigned                    hereby                 continue            the      Partnership                  as a limited

            partnership               under          the     Act.


                         1.02.           Name.              The      name            of the          Partnership                      is 420             Stockholm              Street         Associates               L.P..


                         1.03.           Principal                Executive                  Offices;             Agent               for        Service          of      Process.                The         principal
            executive          office         of the  Partnership                           shall          be 217             Wyckoff              Avenue,              Brooklyn,              New         York.           The
            Partnership                 may     change     the location                              of its     principal                   executive             office        to such           other        place            or
            places       as may           hereafter                be determined                       by     the        General                 Partner.              The      General              Partner            shall

            promptly            notify         all     other         Partners                   of     any        change               in        the       principal            executive              office.             The

            Partnership                 may      maintain                such         other           offices         at        such             other       place        or places             as the         General
            Partner     may             from         time      to time           deem            advisable.


                         The        name        and          address           of the           Agent          for       service             of process                shall     be determined                       by     the
            General          Partner,           in     its    sole       and         absolute               discretion                subject              to applicable               law.


                          1.04.           [intentionallyomitted]


                          1.05.          Term.               The      term            of     the   Partnership                          shall             commence               as      of    the      date         of     the

            filing      of    the       Certificate               with         the         Secretary      of State                          of     the       State,       and         shall       continue                until
            December              31,       2048,           unless         the        Partnership                        is     sooner              dissolved              in      accordance                 with          the
            provisions              of this     Agreement.


                          1.06.         Recording                  of Certificate.                         Upon          the     execution                    of this          Amañded               and      Restated
            Agreement                of Limited              Partnership                    by the            parties           hereto,                the     General           Partner             shall       take          all
            actions          necessary                to     assure            the          prompt              filing          of      an          amendment                    to      the      Certificate                   as
            required         by       the      Act,         including            filing          with          the       Secretary                     of State          of the          State.         All      fees          for

            filing      shall   be          paid           out of the             Partnership's                          assets.                 The         General            Partner           shall          take          all
            other        necessary              action             required                by        law       to    perfêet                 and          maintain              the       Partnership                     as      a
            limited          partnership                   under         the     laws           of the         State,            and             shall       register           the      Partnership                 under

            any       assumed            or fictitious               name            statute           or similar                law         in     force       and       effect        in the        State.




                                                                                                                  - 1 -



            WAS: 100871-1
            . 420 Stockholm St. Limited                    Partnership         Agmt.



                                                                                                           Page 16 of 192

                                                                                                        18 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                          INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 23 of 86 PageID
                                                                    RECEIVED        #: 34
                                                                              NYSCEF:  11/19/2018




                                                                                                              ARTICLE                    II.
                                                                                                        DEFINED                   TERMS


                            In     addition                to        the      abbreviations                        of      the         parties              set        forth        in      the         preamble                to    this
            Agreement,                  the         following                defined                  terms        used          in      this         Agreement                    shall          have         the        meanings
            specified            below:

                            "Accountants"
                                                                 means            KPMG                  Peat            Marwick,                of     Columbus,                   Ohio,           or     such         other         firm
            of     indepêñdêñt                     certified                public              acc0üñtants                  as        may           be     engaged                by       the         General            Partner,
            with         the      Consent                 of    the         Special              Limited                Partner,               to     prepare                the     Partnership                     ince=e            tax
            returns,

                            "A_c_t"
                                            means              the      Revised                 Uniform                 Limited            Partnership                       Act     of the             State,         as may             be
            amended               from            time         to time          during                the     term         of the          Partnership.

                                                  Credits"
                            "Actual                                    means               as of any               point          in     time,            the     total         amount             of the         Tax        Credits
            allocated             by        the      Partnership                     to     the         Investment                     Partnership,                  representing                        ninety-nine                  and
            nine/tenths                 per         cent    (99.9%)                   of        the     Tax        Credits              reported                  and claimed                     by     the      Partnership
            and      its       Partners              on        their         respective                     Federal          information                        and          income          tax        returns,            and        not
            disallowed                 by     any        taxing             authority.

                                                                              Contributions"                                                                      Ad
                            "Additional                   Capital                                                       means           the         First               dhal                Capital             Contribution,
            the     Second             Additional                    Capital               Contribution                    and          the         Third         Additional                 Capital             Contribution
            of     the      Investment                     Partnership                          paid        or     payable               to     the         Partnership                     pursuant                 to    Sections
            5.01(c)(iii),              (iv)       and      (v).

                                                                             Account"
                            "Adjusted                    Capital                                        means,              with           respect                to      any       Partner,                  such        Partner's
            Capital            Account               as        of the         end          of     the        relevant             taxable              year,           after       crediting              to     such           Capital
            Account              any        amounts              which           such            Partner            is obligated                     to restore                pursuant            to any            previsica              of
            this     Agreement                     or is deemed                  to be obligated                          to restore                pursuant                 to the        penultimate                    senunces
            of Section             1.704-2(g)(1)and                            1.704-2(i)(5)                     of the      Regulations.

                            "Affiliate"
                                                         means                any  Person                        that       directly                 or      indirectly,                   through               one       or        more
            intermediaries,                         controls                or is controlled                        by     or      is     under             common                 control             with       the       General

            Partner,             or with             another                designated                  Person,             as the             context            may          require.

                                                         Partnership"
                            "Affiliated                                                     means             a limited                 partnership                     in     which         the         General            Partner
            or     an      Affiliate               thereof             is    a general                   partner,               and        in        which             an      Affiliate           of     the        Investment

            Partnership                     is a limited                   partner.

                            "AF_R"
                                              means             the         long-term                  applicable                Federal              rate        (as        defined          in       Section            1274(d)           of
            the     Code).




            WAS: 100871-1




                                                                                                                  Page 17 of 192

                                                                                                                  19 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                        INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 24 of 86 PageID
                                                                    RECEIVED        #: 35
                                                                              NYSCEF:  11/19/2018




                              "Agency"
                                                       means             the      New            York         State          Housing                Finance                    Agency,                in        its     capacity                as the
            designated                   agency           of the            State           to allocate                Low-Income                    Housing                        Tax         Credits,                acting             through

            any      authorized                     representative.

                               "Agreement"                                                                      Agreement"
                                                                   or      "Partnership                                                         means                      this           Amended                        and              Restated
            Agreement                    of Limited                  Partnership,                       as amended                     from         time         to time.

                                                              Complex"
                              "Apartment                                                means                the      Land          and       improvements                                 thereon                    currently                 owned
            by the            General               Partner                (to    be contributed                           to the        Partnership                           by     the           General              Partner                 as set
            forth         herein)              in      Brooklyn,                  New            York,          consisting                of a 35-unit                          rental               housing                   development
            and          other           improvements                             to        be     rehabilitated                       by the    Developer                                      and             to      be       owned                and
            operated                  by         the       Partnership                           and         known                as    420   Stockholm                                    Street                 Apartments.                              A
            description                    of the         Land     on which                        the        Apartment                   Complex                    is located                      is provided                     in     Exhibit
            "B",         attached             hereto.

                               "Architect"
                                                          means                  Castro-Blanco                        Piscioneri               and         Associates                           Architects                     P.C.         of       New
            York,             New      York.

                               "Authority"                              "Authorities"
                                                              or                                            means            any         nation            or        government,                            any              state        or      other
            political               subdivision                    thereof,             and         any            entity          exercising               its            executive,                      legislative,                    judicial,
            regulatory                   or      administrative                          functions                  of or          pertaining                   to        government,                            including                  but        not
            limited             to,    any          federal,             state         or        municipal                 department,                 commission,                                  board,             bureau,              agency,
            court,            tribunal              or instrumentality.

                               "Bankruptcy"                               "Bankrupt"
                                                                   or                                    as to any                Person            means                 the         filing          of a petition                       for     relief
            as      to        any     such             Person             as      debtor               or     bankrupt                 under          the             Bankruptcy                           Act          of      1898            or     the

            Bankruptcy                        Code        of       1978          or     like        provision                 of law           (except                if       such             petition                is     contested                   by
            such          Person              and       has         been          dismissed                   within              60     days);       insolvency                           of such                   Person           as finally
            determined                      by       a court               proceeding;                      filing          by      such       Person                     of        a petition                    or         application                   to
            accomplish                     the      same            or for         the           appointment                      of a receiver                  or         a trustee                     for         such       Person               or     a
            substantial                    part         of his            assets;            commencement                              of any         proceedings                               relating                to      such           Person
            under             any      other           reorganization,                           arrani;cmont,                      insolvency,                  adjustment                           of debt                 or liquidation
            law          of    any         jurisdiction,                   whether                 now         in      existence               or     hereinafter                              in    effect,             either            by        such
            Person              or     by        another,                 provided                 that        if     suchproceeding                                 is        commenced                by another,      such
            Person             indicates                his        approval              of such              proceeding,     consents                                thereto                  or acquiaanam    therein,    or
            such          proceeding                   is contested                     by        such        Person               and       has     not             been            finally              dismissed                   within               60
            days.

                                                              Operations"
                               "Breakeven                                                        means               the     date         upon         which                   the         income                     from       the         normal
            operation                 of the           Apartment                       Complex                received              on       a cash         basis                 (including                     all     public             subsidy
            payments                   due          and        payable                 at        such         time          but        not     yet         received                       by        the      Partnership)                            for     a
            period             of three             consecutive                   calendar                  months               equals        or exceeds                           all    accrued                    operational                    costs
            of the            Apartment                   Complex,                 including,                  but         not     limited           to,        taxes,               assessments,                            Reserve              Fund
            for      Replacement                        deposits                 and        debt            service          payments,                and                 a ratable                  portion                 of the            annual


                                                                                                                           - 3 -
                                                                                                                                                                                                      .
            WAS: 100871-1




                                                                                                                     Page 18 of 192

                                                                                                                     20 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 25 of 86 PageID
                                                                    RECEIVED        #: 36
                                                                              NYSCEF:  11/19/2018




            amount              (as        reasonably       estimated      by the                                      General                 Partner)             of those                seasonal                   and/or          periodic
           expenses                  (such      as utilities,      maintenance                                         expenses                  and         real        estate             taxes            or       service          charges
           in      lieu         of     real            estate          taxes)            which                 might           reasonably                     be        expected                  to        be        incurred           on       an
            unequal                  basis          during              a full           annual                 period              of     operation,                   for         such            period             of     twelve          (12)
            consecutive                         calendar                months                  on         an          annualized                      basis             (based                 on          projections                 of     the
            Partnership),                            as evidenced                  by        a certification                    of the            General                Partner                 with            an
                                                                                                                                                                                                                accompanying
            unaudited                  balance                  sheet         of    the         Partnership                         indicating                   that         all        trade          payables     have   been
            satisfied,               all        as shall          be subject                  to the            approval                 of the        Special                Limited                Partner.

                                                      Loan"
                           "Bridge                                   means          the         recourse                 loan        to be made                    by the             Investment                       Partnership                to
            the     General                 Partner,                 as provided                 in       Section              5.01(c)(ii)              of this              Agreement.

                                                                                              Date"
                            "Bridge                   Logn        Maturity                                      means            the           date         on     which              the         Bridge               Loan           matures,
            which          is        the        earlier          of December                      31,           2000,          or        the     due         date            of     the        First         Additional                 Capital
            Contribution.

                                                       Account"
                            "Capital                                          means              the           capital              account             of       a Partner                     as      described                 in     Section
            11.05.

                                                         Contribution"
                            "Capital                                                           means                the          total            amount                     of      money                  or        other           property
            contributed                     or agreed                 to be contributed,                            as the               context             requires,                to the    Partnership                            by     each
            Partner                  pursuant                   to      the         terms                 of      this          Agreement.                              Any           reference       to    the                         Capital
            Contribution                         of     a Partner                  shall         include                 the        Capital             Contribution                            made             by      a predecessor
            holder         of the               Interest             of such            Partner.

                                                         Transaction"
                            "Capital                                                          means               any           transaction                       the             proceeds                  of        which            are       not
            includable                     in        determining                   Net          Cash             Flow,              including                without                  limitation                      the     disposition,
            whether                  by partial                 sale      (except              when             such       sale           proceeds                 are        to be used                    pursuant                  to a plan
            or budget                  approved                 by      all    of the           Partners),                 casualty                   (where             the         proceeds                 are       not      to be used
            for      reconstruction),                                condemnation,                              reñnancing                       or         similar                 event              of        any         part        of    the
            Apartment                      Complex,                  prior         to the         sale          of the          Apartment                        Complex,                 where              the        gross         proceeds
            from          such         transaction                     exceed            $50,000.

                            "Certificate"
                                                                 means              the         Partnership's                            Certificate                    of        Limited               Partnership                     or     any
            certificate                of limited                    partnership                     or
                                                                                                     any                 other            instrument                     or        document                   which            is     required
            under          the         laws             of the         State            to    be signed                  and          sworn            to     by        the         Partners                 of the           Partnership
            and         filed         in         the      appropriate                        public             offices             within             the        State             to      perfect               or        maintain           the

            Partnership                         as     a limited              partnership                       under           the            laws      of the               State,           to effect               the      admission,
            withdrawal                          or     substitution                  of        any        Partner                of       the         Partnership,                        or      to        protect           the       limited

            liability            of the               Limited           Partners                as limited                 partners                   under           the          laws         of the           State.


                                                          Credite"
                            "Certified                                        means              ninety-nine                        and         nine/tenths                       percent            (99.9%)                of the      annual
            Tax         Credits             that          the     Accountants                      certify   in writing      to the Partnership        that   the                                                             Partnership
            will     be able                to claim             during            each          full fiscal   year    during     the Credit    Period     for all                                                            buildings           in


                                                                                                                         - 4 -


            WAS: 100871-1




                                                                                                                       Page 19 of 192

                                                                                                                    21 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 26 of 86 PageID
                                                                    RECEIVED        #: 37
                                                                              NYSCEF:  11/19/2018




            the       Project             assuming           full       compliance                  with          the          rent       restrictions                and         income              limitations               of
            Section            42 of the          Code.           The         calculation                 of the          Certified               Credits          shall         be based,             among            other
            things,           on the          Forms        8609s             issued        by      the   Agency   for all the buildings     comprising                                                     the      Project
            and         on     the     cost      cerHFration                  prepared              in connection     with  the application     by the                                                  Partnership
            for    Forms              8609s         and      a determination                          of the applicable     fraction    and qualified                                                   basis   of the
            Apartment                     Complex          as defined                 in     Section             42       of     the      Code.             Once       the            Certified            Credits          are
            determined,               they shall  not be adjusted   during    the                                               term         of this        Agreement;                      provided,           however,
            if with           respect    to a Tax Credit  Recapture     Event    the                                                  General            Partner            makes             a payment                under
            clause            (E)     of Section           8.09(d)(ii),               then         the     Certified                  Credits         shall         be reduced                 prospectively                 by
            the       annual           reductionin             Tax           Credits          attributable                     to such          Tax        Credit          Recapture                Event.

                              "Code"
                                              means         the        Internal            Revenue                Code           of     1986,        as amended                       from      time         to time,         or

            any       corresponding                    provision              or provisions                     of succeeding                     law.

                                                          Period"
                              "Compliance                                    means           the     compliance                   period           (as defined              in        Section         42(i)(1)          of the
            Code)            applicable           to the      Apartment                    Complex.

                              "Consent"
                                                     means             the        prior         written                consent               or      approval               of        the      Special           Limited
            Partner                and/or        any      other           Partner,              as the           context               may         require,           to     do        the      act     or      thing       for
            which            the      consent          is solicited.

                                                              Contract"
                              "Construction                                                means                the        construction                       contract                 in      the         amount               of
            $2,715,490.00                      (including              all     exhibits             and          attachmets                        thereto)           entered                into       between             the
            Developer                  on      behalf     of        the       General               Partner               and          the        Contractor,                pursuant                 to     which          the
            Apartment                     Complex          is to be constructed.

                                                            Lender"
                              "Construction                                       means            SunAmerica                         Investments,                  Inc.         or    an     Affiliate          thereof,
            in    its        capacity          as the       maker              of the         Construction                       Loan,            or its      successor                and        assigns         in      such
            capacity.

                                                             Loan"
                              "Construction                                     means              the          construction                      loan        in     the          anticipated                   principal
            amount              of $1,700,000                to be made                    to the         General                Partner            by      the     Construction                      Lender           at the
            Initial            Closing,           which           is    to     be      evidenced                  by       the         promissory                   note         given          by      the      General
            Partner             to the         Construction                   Lender            at the          Initial           Closing,            and         which          is to be secured                    by     the
            Construction                      Mortgage            and        other         related          security                  documents               and      financing                  statements.

                                                                             Agreement"
                              "Construction                 Loan                                          means                that      certain            agreement                   among           the      General
            Partner,                the     Construction                  Lender,            and          the     Developer,                  as      Guarantor                  thereunder,                  governing
            the       Construction                  Loan.

                                                            Morteare"
                              "Construction                                           means               the    mortgage                    or deed          of trust           to be given               by    the
            General                 Partner        at the         Initial         Closing            in     favor          of the         Construction                     Lender.




                                                                                                                - 5 -


            WAS: 100871-1




                                                                                                           Page 20 of 192

                                                                                                          22 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 27 of 86 PageID
                                                                    RECEIVED        #: 38
                                                                              NYSCEF:  11/19/2018




                             "Contractor"
                                                                      means             Sparrow                 Construction                      Corporation,                       a New             York              corporation,
            which           is the             general                construction                   contractor                 for     the       Apartment                    Complex.

                             "Counsel"                                                                          Partnership"
                                                            or        "Counsel               for     the                                        shall            mean          Gerard             A.       Walters,              Esq.,        of
            New            York,         New              York,             or       such       other           attorney              or law            firm        upon            which         the        Special             Limited
            Partner              and           the        General                 Partner            shall         agree;             provided,              however,                that        if any            section         of this
            Agreement                        either          (i)       designates                  particular                counsel            for        the     purpose             described                   therein,           or    (ii)
            provides                  that         counsel               for      the       purpose              described                 therein             shall       be chosen                by       another             method
            or      by      another                  Person,                then          such         designation                    or      provision                shall         prevail               over         this      gêñeral
            definition.

                                                     Period"                                                              period"
                             "Credit                                        means            the        "credit                                with         respect            to     the        Apartment                     Complex,
            as defined                  in         Section             42(f)         of the        Code.

                                                                 Loans"
                             "Default                  IP                            means           IP     Loans             (or     portions              thereof)           that         arise          from          a default           by
            the      General                   Partner                 in      its      obligations               to      the         Partnership                    under           this        Agroou-t                      from        and
            after          the        date          the      Partnership                     acquires             title        to the          Apartment                   Complex.                 For       example,                an     IP
            Loan           made              to fund             Operating                  Deficits            that         the      General              Partner           failed         to fund               in breach             of its
            Operating                   Deficit             Guaranty                    shall       constitute                a Default               IP     Loan.

                             "Developer"
                                                                 means               Sparrow              Industries,                  Inc.,      a New             York         corporation.

                                                                       Agreement"
                             "Development                                                            means             the      Amended                    and     Restated                Agreement                     between           the
            Partnership,                       the        General                Partner,            RB,         and         the      Developer                  as of even            date        herewith                relating           to
            the          development                             of      the          Apartment                   Complex                   and            providing                 for      the           payment                of      the
            Development                            Fee,      in the              form       set     forth        in Exhibit                A-1.

                                                                        Budget"
                             "Dêvelopmpat                                                    means              the     projected               costs            and     expenses                of rehabilitating                         and
            developing                   the         Apartment                       Complex              as shown                 on Exhibit                A-2       hereto.

                                                                        Costs"
                             "Development                                                means            all    of the            following:                (i) all       direct          or indirect                  costs     paid        or
            accrued              by      the          General                  Partner             related            to the          acquisition                  of the           Land         and        the         devalapmêñt
            and          construction                       of        the        Project,           including                payment               of       the        Development                     Fee,             amounts            due
            under            the         Construction                            Contract,                any         construction                    cost        overruns,                the      cost           of     any     change
            orders           and             all     other            costs     nessary       to achieve                               Substantial                     Completion;                  (ii)     all        costs     paid       or
            accrued              by the              General                Partner    to achieve   Initial                                Closing             and      Final         Closing,              effect         repayment
            in      full         of     the           Construction                          Loan          and          the         Bridge          Loan,             and        satisfy        any             escrow             deposit
            requirements                           which              are      canhans                  to the          Final          Closing,             including               any      amounts                    necessary           for
            local           taxes,                 utilities,               mortgage                  insurance                     premiums,                     c===='ty             and          liability                  insurance
            premiums,                    and           other            amounts                 which           are       required              pursuant                 to the            Construction                     Loan,          and
            any          applicable                   loan            fees,       discounts               or other             expenses;                (iii) all costs  and expenses                                      relating           to
            remedying                    any           environmental                            problem            or     condition               or     Hazardous      Materials  that                                     existed          on
            or prior             to Initial               Closing.



                                                                                                                          - 6 -


            WAS: 100871-1




                                                                                                                       Page 21 of 192

                                                                                                                       23 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 28 of 86 PageID
                                                                    RECEIVED        #: 39
                                                                              NYSCEF:  11/19/2018




                                                                  Fee"
                           "Development                                     means               the          fee     payable            by the     Partnership       to                              the         Developer
            pursuant              to Section                 8.11     of this           Agreement                   and        the     Development        Agreement.

                                                                                 Costs"
                           "Excess                Development                                        means           all     Development                       Costs         that           at    any       time       are       in
            excess         of      the            aggregate               scheduled                    Development                        Costs           as     shown                 on     the         Development
            Budget.

                                                                         Amnunt"
                           "Excess                GP        Loan                                    means           the        amount,              if     any,        by        which            the       outstanding
            balance         of      all        GP Loans,                 including                  principal            and      accrued                interest,           exceeds                the     outstanding
            balance         of all           IP     Loans,          includingprincipaland                                  accruedinterest.

                                                                         Amount"
                           "Excess                 IP       Loan                                means              the       amount,                if    any,        by         which            the       outstanding
            balance          of        all     IP       Loans,           including                  principal            and         accrued             interest            exceeds                the     outstanding
            balance         of all           GP Loans,               including                principal             and      accruedinterest.

                                                                    Agoo.uout"
                           "Extended                     Use                                        means           the        extended                  low-income                    housing             commitment
            executed            or to be executed                          by the             General              Partner            and        the   Agency               and         properly                recorded         in
            the      appropriate                        land        records             for         the      jurisdiction                   in     which    the              Apartment                      Complex               is
            located,  setting                       forth      certain           terms              and       conditions               under             which        the         Apartment                     Complex           is
            to be operated                        and       which        shall         meet           the     requirements                       of Code          Section              42(h)(6)(B).

                                             Closing"
                           "Final                                   means            the      date          as of which               the        Bridge          Loan,           the        Construction                  Loan,
            and      the     HFA             Loan           are     paid        in     full     and          the     Partnership                    acquires               fee     title         to the         Apartment
            Complex.

                                                                     Test"
                           "40-60              Set-Aside                              means            the       Minimum                  Set-Aside              Test        whereby                 at least         40%         of
            the    units          in      the       Apartment                   Complex                   must      be occupied                   by individuals                       with         incomes           of 60%
            or less        of area             median              income,            as adjusted                  for     family           size.

                                               Certificates"
                           "421-a                                           mean              the      negotiable              certificates                 to be issued                    by    the      Department
            of Housing                  Preservation                     and         Development                    of the           City        of New             York          in    accordance                 with        the
            terms    of           that            certain           421-a            Affordable               Housing                 Program                  Agreement                    dated          February               1,
            1999       between                 said         Department                  and          the     General            Partner.

                                        Ioans"
                           "GP                               means          the         loans             which          may         be      made           by       the         General             Partner           to      the
            Partnership                   pursuant                to Section                5.07(a)          hereof.           Operating                  Deficit          Loans            shall         not     constitute
            GP Loans.

                                                        Partner"
                           "General                                            means                 420         Stockholm                   Street             Housing                 Development                        Fund
            Company,                   Inc.,        a New            York            nonprofit                corporation,                   and         any        other         Person              admitted              as       a
            gêñêral          partner                 pursuant              to        this      Agreement,                   and        their           respective                successors                 pursuant              to
            this     Agreement.




                                                                                                                   - 7 -


            WAS: 100s71-1




                                                                                                              Page 22 of 192

                                                                                                              24 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 29 of 86 PageID
                                                                    RECEIVED        #: 40
                                                                              NYSCEF:  11/19/2018




                                                                                                                   Contribution"
                          "General               Partner's                   Special           Capital                                               has          the         meaning                   set        forth         in
            Section           5.01(a).

                                                          Payments"
                          "GP        Pledged                                       shall       have         the     definition            given          it in Section                 8.15.

                          "Guarantor"
                                                          means          the       General            Partner.

                                           Lender"
                          "HFA                                  means           the     New           York         Housing             Finance                  Agency,          as         the        lender          of the
            HFA       Loan.

                                           Loan"
                          "HFA                             means             the      subordinated                  construction                     loan         to     be     made              to    the         General
            Partner            by    the      Agency             in    the     amount             of $620,000,                 which           loan        will        not     bear          interest.

                                                                                                                   Fee"
                          "Incentive              Partnership      Management                                               means              the      fee       payable             by     the            Partnership
            to the       General              Partner     pursuant    to Section                                  8.11     of this        Agreement.

                                              Closing"
                          "Initial                                    means           the      date        upon          which         the        Construction                      Loan,              is    closed             and
            the     initial         disbursement                       is made          thereunder;                  Initial           Closing             is     anticipated                 to occur               in     May
            1999.

                          "Interest"                                                         Interest"
                                                     or    "Partnership                                            means            the      ownership                   interest             of        a Partner                 in
            the   Partnership                    at       any     particular                 time,         including             the      right         of such               Partner              to       any      and         all
            benefits     to which                     such        Partner              may       be        entitled         as      provided               in     this        Agreement                       and      in       the
            Act,      together                with         the         obligations               of        such      Partner              to      comply                with          all      the           terms              and
            provisions              of this          Agreement                 and          of said        Act.      Such           Interest        of each               Partner              shall,            except          as
            otherwise               specifically                provided              herein,          be that            percentage                 of the            aggregate                  of        such      benefit
            or obligation                specified              by Section              5.01         as such         Partner's               Percentage                   Interest.

                                                           Partnership"
                          "Investment                                                   means              SunAmerica                  Housing                  Fund         682,      A Nevada                     Limited
            Partnership.

                                    Loans"
                          "IP                         means            the     loans         which       may         be made              by      the      Investment                   Partnership                       to the

            Partnership                pursuant                 to Section             5.07(b)         hereof.

                              "Land"
                                              means              the      tract         of     land         currently               owned             by         the     General                  Partner,                 to    be
            transferred                and      contributed                    to the   Partnership                       and        upon         which            the        Apartment                      Complex                is

            located,            as more          particularly                   described     in Exhibit                       B.

                                                     Partner(s)"
                              "Limited                                             means             the      Investment                     Partnership,                       the          Special                Limited

            Partner,             or any         other           Limited            Partner            in     such        Person's            capacity               as a limited                   partner                of the
            Partnership.

                              "Liquitlator"                                                                                                                                                                 in
                                                           means             the    General              Partner           or,      if there            is none           at     the        time                   question,
            such       other         Person               who     may          be appointed                   in    accordance                 with         applicable                 law         and           who        shall


                                                                                                             - 8 -


            WAS: 100s71-1




                                                                                                           Page 23 of 192

                                                                                                           25 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                      INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 30 of 86 PageID
                                                                    RECEIVED        #: 41
                                                                              NYSCEF:  11/19/2018




           be       responsible                    for     taking               all      action              necessary                 or      appropriate                       to wind             up         the      affairs          of,    and
           distribute               the        assets              of, the            Partnership                         upon         its     dissolution.

                                                                             Credit"
                            "Low-Income                    Housing     Tax                                                 means               the          low-income                   housing                tax      credit       allowed
           for      low-income                     housing    projects    pursuant                                         to Section                   42 of the                Code.

                                                                        Agreement"
                            "Management                                                                      means           the             agreement                         between               the         Partnership,   the
            General            Partner                    and         the       Property                 Manager               providing                       for        the        marketing                   and management
            of the         Apartment                      Complex                 by the             Property                Manager.

                                                                                         Test"
                            "Minimum                           Set-Aside                                     means           the             set-aside                   test        selected              by      the       Partnership
            pursuant                to      Section                     42(g)          of      the           Code          with              respect                to     the         percentage                     of     units    in           its
           Apartment                     Complex                        to     be      occupied              by            tenants                   with          incomes               equal             to     no        more          than           a
            certain          percentage                         of area             median               income.                 The          Partnership                        has         selected             or will           select        the
            40-60          Set-Aside                 Test          as the             Minimum                       Set-Aside                 Test.

                                                          Flow"
                            "Net         Cash                                 means            the       sum          of the           following                   with         respect          to the               period        following
            Final          Closing:                  (i) all            cash          received                from         rents,           lease             payments                    and        all        other        sources,             but
            excluding                (A)        tenant                  security               or        other            deposits,                   (B)      Capital                 Contributions                        and       interest
            thereon            (other              than            if        used        to        pay        for     an     item              deducted                    below         in determining                            Net          Cash
            Flow),      (C)         proceeds                     from          Capital              Transactions                        and           (D)     interest                on reserves     not                    available             for
            distribution                   and           (E)      proceeds                  from             Operating                 Deficit               Loans,             IP      Loans          and            GP Loans;                 plus,
            (ii)     the     net         proceeds                       of     any   insurance,                           other          than               fire         and         extended                coverage                and         title
            insurance,                to        the            extent            not   reinvested,                          plus             (iii)      any         other             funds          deemed                 available              for
            distribution                   by        the          General                   Partner                 with         the          approval                    of     the         Special             Limited             Partner,
            minus           (iv)     all    cash                expenditures,                        and        all       expenses                   unpaid              but     properly              accrued,                  which          have
            been           incurred                  in         the           operation                  of         the      Partnership's                               business               (whether                    or      not         such
            expenditure                       is         deducted,                     amortized                      or         capitalized                        for         tax          purposes)                   including                the
            management                        fee         to     the          Property      Manager,                             (v)     all         payments                   on      account               of any loans  made
            to the         Partnership,                          but          not including     any                        amounts                    to be paid                 pursuant                   to the Development
            Agreement,                   IP        Loans,                GP Loans                   and        Operating                     Deficit               Loans;             minus          (vi)        any cash reserves
            for        working                     capital,                    capital               expenditures,                             repairs,                    replacements                           and   anticipated
            expenditures,                       in       such            amounts                   as may             be required                       by     the         Special             Limited                Partner             or may
            be      determined                     from            time          to      time        by        the         General                   Partner              with          the     approval                   of the         Special
            Limited             Partner,                   if     required,                   to    be advisable                        for          the      operation                  of    the         Partnership,                    minus
            (vii)     the      fee       to SAHP                    (or its           designee                 pursuant                 to Section                    13.04(h)(iii).


                            Net       Cash               Flow            shall         be determined                         separately                       for        each         fiscal     year            or portion               thereof

            commencing                     on        the         day          after         Final            Closing          and shall                      not      be cumulative.                            Wherever                 there           is
            a       reference              to        the           distribution                         of     Net          Cash              Flow            pursuant                    to    the             provisions                of     this
            Agreement,                     Net            Cash               Flow        shall           be         deemed              to       be         limited             to     Surplus               Cash           available              for
            distribution.                          Income                    received              by        the      Partnership                           prior          to        Final       Closing                   ("Net       Interim

            Income")               shall           not         be distributed                        during            such period                          and       shall           be treated                 as Net            Cash         Flow
            with       respect             to the               first         Payment                Date            following                 Final           Closing.

                                                                                                                            - 9 -


            WAS: 10087L1




                                                                                                                          Page 24 of 192

                                                                                                                          26 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 31 of 86 PageID
                                                                    RECEIVED        #: 42
                                                                              NYSCEF:  11/19/2018




                          "Notice"
                                                means             a writing                  containing      the information                                 required                by this    Agreement       to
           be      communicated                            to     a Partner                     and     sent    by  express                             courier                 or    telephone       facsimile
           transmission,                   or        by     registered                    or      certified           mail,           with      postage                prepaid               and     return          receipt
           requested,               to     such            Partner                  at      such         Partner's                address             as     specified                  pursuant              to     Section
           16.08,       the         date        of    receipt                thereof             (or     the     next           business            day          if    the       date        of    receipt          is     not        a
           business            day)        (or,       in        the     case         of registered                    or     certified          mail,            the     date         of registry                thereof          or
           the     date        of    the        certification                      receipt,             as  applicable)                    being        deemed                the       date        of    such       Notice;
           provided,            however,                   that         any          written             communication                         containing                    such        informatinn                 sent         to
           such       Partner              actually               received                 by     such         Partner             shall       constitute                 Notice             for    all      purposes             of
           this     Agreement.

                                                      Deficit"
                          "Operating                                         means              with         respect            to the       period          after           Final       Closing  the               amount
           by which             the         income                of        the      Partnership                     from          rental          payments                   made         by tenants                     of     the
           Apartment                 Complex,                    and         all     other          income            of the            Partnership                    (other        than          proceeds              of    any
           loans       to the         Partnership                       and         investment                  earnings                on funds            on        deposit           in    the        Reserve           Fund
           for     Replacements,                and                    other            such        reserve            or       escrow          funds             or     accounts)                 for     a particular
           period         of    time,           is    exceeded                     by      the         sum      of     all       the       operating                  expenses,              including              all        debt
           service,         operating                 and         maintenance                          expenses,                required            deposits             into        the       Reserve             Fund          for
           Replacements,                     any           fees        to     the        lenders             and/or          any        applicable               mortgage                insurance                 premium
           payments                 and      all      other      Partnership      obligations                                         or     expenditures,                      excluding                payments                for
           construction                  of the           Apartment       Complex     and fees                                      and       other         expenses                 and       obligations                of the

           Partnership                to be paid                  from             the      Capital            Contributions                   of the         Investment                     Partnership                  to the

           Partnership                   pursuant                to this            Agreement,                   during            the       same       period            of time.

                                                                            Loan"
                          "Operating                  Deficit                               shall        have          the       meaning              set     forth           in     Section             8.09(b)         of    this
           Agreement.

                          "Partner"
                                                   means               any         General             Partner              and        any    Limited                 Partner.

                                                Loans"
                          "Partner                                    means              collectively            the       IP     Loans        and         the        GP Loans.

                          "Partnershin"
                                                                 means              420          Stockholm                   Street          Associates                  L.P.,        a New               York       limited
           partnership.

                                                     Date"
                          "Payment                                      means               the        date      which             is      ninety           (90)        days          after         the       end         of     the
           Partnership's                   fiscal          year         with         respect            to the         preceding               fiscal        year.

                                                           Interest"
                          "Percentage                                               means              the     percentage                  Interest          of each               Partner               as set     forth         in
           Section         5.01.

                          "Person"
                                                   means                any         individual,                  partnership,                   corporation,                       trust,          limited          liability
           company             or other              entity.



                                                                                                                 - 10 -


           WAS: 100871-1




                                                                                                                Page 25 of 192

                                                                                                                27 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                        INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 32 of 86 PageID
                                                                    RECEIVED        #: 43
                                                                              NYSCEF:  11/19/2018




                            "Plans                        Specifications"
                                              and                                              means                the       plans            and          specifications                  for      the            Apartment
            Complex             prepared                  by     the     Architect,                   as the              same          may         be amended                   from         time          to       time         with
            the       approval           of the            Special          Limited                  Partner.

                                              Rate"
                            "Prime                             means           the       prime               commercial                      lending           rate       as published                     from             time       to
            time       by    Chase            Manhattan                   Bank           of New               York.

                                                 Documents"
                            "Project                                           means                and       includes                 the     Construction                     Mortgage,                  the        Note,           the
            Construction                 Loan             Agreement,                    the         Regulatory                    Agreement,                    the       Extended                  Use         Agreement,
            the      Management                        Agreement                   and          all         other          instruments                      delivered            to     (or        required                 by)       the
            HFA         Lender,             or      the        Agency             and         all      other             documents           relating                    to    the      Apartment                        Complex
            and       by     which            the       General              Partner                  is     bound,            as       amended       or               supplemented                        from             time         to
            time.

                                                       Credit"
                            "Projected                                     means                Low-Income                         Housing                   Tax         Credits            in       the            amount               of
            $82,500           for      2000,           $330,000             per      year             for     each          of the           years          2001       through           2009,             and           $247,500
            for     2010,       which            the       General             Partner                has      projected                 to be the             total          amount          of the            Tax         Credits
            which            will        be         allocated                to         the           Investment                        Partnership                      Limited              Partners                      by        the
            Partnership,                 constituting                    ninety-nine                        and          nine-tenths                 per       cent       and        nine/tenths                     (99.9%)             of
            the      Tax      Credits            which            are     projected                  to be available                         to the         Partnership.


                                                       Manager"
                            "Property                                             means               the          property                  manager               for        the       Apartment                        Complex
            designatedpursuant                                 to Section            8.17.

                            "R_B"
                                         means                 Ridgewood                   Bushwick                        Senior              Citizens               Council,              Inc.,          a        New           York
            nonprofit               corporation                 and      the       parent              of the            General              Partner.

                                                           Agreement"
                            "Regulatory                                                    means,                   to      the         extent              applicable,               and          collectively,                any
            regulatory                agreements                   and/or            any            declaration                   of covenants                     and        restrictions                 to       be    entered
            into      between            the        General              Partner                and          the         Agency           or     any         applicable               government                      agency             at
            or      after      the      Initial             Closing,     setting                       forth             certain             terms           and       conditions                 under              which            the
            Apartment                 Complex                  is to be operated.

                                                                         Test"
                            "Rent           Restriction                                  means                 the         test         pursuant                 to      Section            42(g)              of     the         Code
            whereby             the         gross          rent         charged                to      tenant(s)                  of    the         low-income                  units         in     the            Apartment
            Complex                 cannot             exceed            thirty          percent                   (30%)           of        the      imputed                 income              limitation                 of       the
            applicable               units.

                                                                             Replacements"
                            "Reserve                Fund           for                                                    means               the       Reserve                for      Replacements                             to    be
            es½bushed                  by        the       General             Partner                 and          administered                       in     accordance                with          Section               8.10         of
            this      Agreement,                  including               any        reserve                funds          required                under         the      421-a         Agreement.

                            "SAHP"
                                                 means            SunAmerica                        Affordable                Housing                Partners,                Inc.



                                                                                                                   - 11 -


            WAS: 100871-1




                                                                                                              Page 26 of 192

                                                                                                              28 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 33 of 86 PageID
                                                                    RECEIVED        #: 44
                                                                              NYSCEF:  11/19/2018




                        "S.H_F"
                                       means             the          Investment                     Partnership.

                                                                    Partner"
                        "Special            Limited                                          means               SLP         Housing                  I, LLC.

                         "State"
                                        means                the       State         of New                    York.

                                        Designation"
                         "State                                                   means,                  with              respect              to        the          Apartment                      Complex,                     (i)     the
           allocation           by    the        Agency                of Low-Income                                 Housing              Tax            Credits,              as evidenced                      by      the        receipt
           by    the    Partnership                 of either                    a carryover                    allocation                 of Tax               Credits             meeting            the        requirements
           of Section           42(h)(1)(E)                   of the             Code           and            Treasury                 Regulations                      or         IRS        Forms             8609          executed
           by    the    Agency          as to           all      buildings                   in      the        Apartment                       Complex                 or      (ii)     if the        Mortgage                 Loan              is
           financed           by the         proceeds                  of tax-exempt                            bonds             and      the        Apartment                        Complex      qualifies                       for     the
                                                                                                                                                                                        Designation"
           exception            described               in     Section               42(h)(4)(B)                       of the           Code,            then          "State                                             means             the
           written         determinations                             by     the         Agency                 and/or             HFA             Lender               that           the      Apartment                      Complex
           meets        the     requirements                          set        forth         in        Sections              42(m)(1)(D)                        and          42(m)(2)(D)                 of the            Code           and
           the     assignment                by     the         Agency               of Tax               Credit             building                 identification                      number(s)                   with          respect
           to the       Apartment                 Complex.

                                                               I,oan"
                         "Subordinated                                             means                  any           loan            made               by      a      Partner                to        the        Partnership
           pursuant           to Section                8.19.


                         "Substantial                   Completion"
                                                                                             means               the        date         that         the        General               Partner             receives             at        least

           temporary              certificates                  of Occupancy                             (or     certificates                    of      occupancy                     which          contain              conditions
           or  qualifications                     which                are          Consented                          to     by         the          Special                Limited                 Partner)                from            the
           applicable           governmental                          jurisdiction(s)                           or     authority(ies)                       for     one         hundred               per        cent        (100%)               of
           the       apartment                units            in          the      Apartment                          Complex;                    provided,                    however,                that             Substantial
            Completion               shall         not          be         deemed                   to     have              occurred                 if    on          such           date          any         liens         or         other
           encumbrances                     as     to         title         to      the           Land               and       the         Apartment                         Complex                  arising    out   of                   the
            Contractor's             rehabilitation                         of the             Apartment                      Complex                    exist,         other           than         those    Consented                         to

           by    the    Special         Limited                 Partner.

                                                                             Partner"
                         "Substitute                Limited                                               means              any         Person                 admitted                to     the      Partnership                        as      a
            Limited        Partner             pursuant                    to Section                    9.03.

                                              Cash"
                         "Surplus                                means,                  for        the         period             from           and           after          the       Final         Closing,                any          Net
            Cash       Flow       which,          pursuant                       to the           Project              Documents                      or rules               or regulations                      of the         Agency,
            is permitted             to be distributed                             to the            Partners.

                                     Credit"
                         "Tax                           means               the      Low-Income                             Housing               Tax           Credit.

                                                                                   Event"
                         "Tax        Credit         Recapture                                             means              (a)    the         filing          of a tax             return        by the             Partnership
            or   an     amendment                     to       a tax              return                 evidêñciñg                     a reduction                       in     the         qualified                basis          of      the
           Apartment                 Complex                   causing                   a      recapture                     or         disallowance                          of       Tax          Credits              previously
            allocated           to    the         Investment                        Partnêrship,                            (b)      a     reduction                    in       the         qualified                basis          of      the


                                                                                                                     - 12 -


            WAS: 100871-1




                                                                                                                 Page 27 of 192

                                                                                                                 29 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 34 of 86 PageID
                                                                    RECEIVED        #: 45
                                                                              NYSCEF:  11/19/2018




            Apartment                Complex                following              an        assessment                    or       an      audit          by      the        Internal           Revenue            Service
            which        results            in     the     assessment                  of a deficiency                         by     the      Internal                Revenue             Service          against           the
            Partnership                   with           respect        to     any           Tax         Credits               previously                   claimed              in      connection            with           the
            Apartment                Complex,                unless          the       Partñêrship                    shall            timely            file     a petition             with       respect         to such
             deficiency             with         the      United           States            Tax         Court            and        any        other            federal          tax      court       of competent
            juriadiMinn                  and       the     collection          of such              assessment                       shall       be stayed                pending   the disposition                             of
            such      petition,                (c) a decision                by        the     United                States              Tax     Court             or     any other   federal    court                          of
            competent                    jurisdiction                upholding                      the             assessment                       of         such           deficiency                 against             the
            Partnership                   with           respect        to     any           Tax         Credits               previously                     claimed            in      connection            with           the
            Apartment                    Complex,              unless          the           Partnership                       shall         timely              appeal           such           decision          and        the
            collection           of such               assessment              shall           be      stayed             pending               the        disposition                of such         appeal,            or    (d)
            the     decision             of a federal              court       of competent                         jurisdiction                 affirming                 such         decision.

                                                          Shortfall"
                          "Tax           Credit                                   means,             as        to    any            period          of      time         the      difference              between             the
            Certified          Credit              for    such      period             of time           and         the       Actual           Credit.

                                                    Change"
                          "Tax           Law                           means             any        change                in    the       Code           which           occurs          after      the     date      of this
            Agreement.                   A Tax           Law       Change              does        not     include              any         changes               in regulations                  or interpretative
            changes.

                                                            Partner"                    "TMP"
                          "Tax           Matters                                  or                      means                 420       Stockholm                    Housing             Development                   Fund
            Company,                Inc.,        or any        other          General               Partner                designated                    by      the     Special           Limited           Partner            or
            the     Special          Limited               Partner           acting           as the           Tax         Matter              Partner             pursuant                to Section           11.08.

                                                                                                     Fee"
                          "Tenant/Cominunity                                 Services                                means               the        annual               fee      payable            to   RB by               the

            Partnership                   in     the      amount             of $28,000                  per        year,           which           fee         is ñoncumulative,                      is payable              as
            specified          in        Article          11 hereof,           and           is for       services                  to be provided                       by     RB to the            tenants          of the
            Apartment                Complex                and      the      adjacent               community.

                                           Company"
                          "Title                                   means           Commonwealth                                Land          Title          Insurance                 Company.

                                                                   Guaranty"
                          "TJnconditional                                                     means                 the         Unconditional                           Guaranty                 executed           by        the
            Developer               in     the      form       set forth           in        Exhibit           H.




                                                                                                               - 13 -


            WAS: 100871-1




                                                                                                          Page 28 of 192

                                                                                                          30 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                     INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 35 of 86 PageID
                                                                    RECEIVED        #: 46
                                                                              NYSCEF:  11/19/2018




                                                                                                          ARTICLE                     IIL
                                                          PURPOSE                     AND          BUSINESS                     OF THE                      PARTNERSHIP



                           3.01.              Purpose              of the            Partnership.                     The        Partnership                       has            been         organized                         exclusively
           to       acquire           the       Apartment                      Complex                 and       to     develop,                     rehabilitate,                      finance,                   construct,                   own,
            maintain,              operate                 and       sell          or     otherwise               dispose                  of        the     Apartment                         Complex,                      in      order          to
           obtain          long-term                  appreciation,                       cash     income,             Tax           Credits                and        tax        losses.


                           3.02.              Authority                  of        the       Partnership.                            In         order             to         carry             out           its        purpose,                  the
           Partnership                   is        empowered                       and      authorized                  to      do         any             and     all        acts         and           things                   necessary,
            appropriate,                     proper,               advisable,                    incidental                to         or         convenient                        for         the           furtherance                          and
            accomplishment                            of    its      purpose,                    and      for     the           protection                       and         benefit              of         the            Partnership,
            including            but          not     limited                to the        following:


                                              (a)            acquirethe                     Apartment                   Complex;


                                              (b)            construct,                    operate,             maintain,                   improve,                   buy,          own,            sell,          convey,            assign,
           mortgage,                   rent          or     lease             any         real         estate          and            any            personal                  property                  necessary                        to       the
            operationoftheApartmentComplex;


                                              (c)            provide                 housing,            subject             to the             Minimum                      Set-Aside                  Test             and        the         Rent
            Restriction                Test          and     consistent                    with        the      requirements                           of the           Extended                     Use           Agreement,                      the
            Regulatory                 Agreement                    and            the      Loan         Agreement         so long  as the                                        Extended                     Use           Agreement,
            the      Regulatory                    Agreement                   and        the      Loan         Agreement,     as applicable,                                            remain(s)                     in     force;


                                              (d)             enter            into        any      kind        of activity,                    and         perform                and      carry   out contracts                                       of
            any       kind        necessary                  to,        or    in        connection              with,           or        incidental                   to,        the     acemplishment          of                                the
            purposes             of the             Partnership;


                                              (e)            borrow                  money             and      issue           evidences                    of indebtedness                                 in        furtherance                      of
            the      Partnership                     business                 and         secure         any      such           indebtedness                           by        mortgage,                       pledge,            or         other
            lien,       provided,                   however,                  that         any         mortgage                 loan,                and         any         evidence(s)                          of     indebtedness
            thereof             and      any          documents                       amending,                 modifying                       or     replacing                   it     shall          be            subject             to      the
            approval             of     the         Special             Limited               Partner            and shall                      have         the         legal           effect            that             at     and          after
            Final          Closing             the         Partnership                     and         the      Partners                    shall           have             no      personal                      liability           for         the
            repayment                   of     the         principal                 of     or     payment                 of     interest                   on        the         HFA            Loan,                that          the          sole
            recourse             of     the          HFA           Lender,                with         respect          to       the            principal                thereof                and           interest                 thereon
            shall          be     to         the       property                    securing             the       HFA                Loan,              except               that          any           Partner                    shall           be
            personallyresponsible(i)forfunds                                                       or property                  of the               Apartment                     Camplex                   coming                into          such
            party's           hands,           which,              by        the      terms            of the      Loan              Agreement                     it        is not         entitled                   to retain,                 and
            (ii)     for      such           party's          own             acts         and         deeds,         or        the         acts            and         deeds             of     others                 which              it     has
            authorized,                 in violation                 of the              provisions             of the          Loan             Agreement;



                                                                                                                 - 14 -


            WAS: 100871-1




                                                                                                                Page 29 of 192

                                                                                                                31 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                          INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 36 of 86 PageID
                                                                    RECEIVED        #: 47
                                                                              NYSCEF:  11/19/2018




                                             (f)                 maintain               and          operate            the          Apartment                   Complex             from            and          after            Final
              Closing,           including                    hiring          a    Property                   Manager,                  subject             to     the          approval               of        the         Special
              Limited          Partner,                 and       entering              into         a Management                          Agreement;


                                             (g)               subject             to     the          approval                 of     the          Agency      and/or                   the         HFA           Lender,                 if
              required,              and           to      other          limitations                      expressly                  set         forth    elsewhere                     in         this         Agreement,
              negotiate             for     and         conclude               agreements                    for the            sale,         exchange,                 lease      or      other            disposition                    of
              all     or
                       substantially       all of the                                   property    of the                       Partnership,                      or     for     the         refinancing                     of     any
              mortgage      loan     on the property                                    of the Partnership;


                                             (h)                 enter        into        the         Loan           Agreement,                     the      Regulatory        Agreement                                  and         the
              Extended               Use        Agreement,                    providing                for       regulations                 with         respect    to rents,     profits,                            dividends
              and      the     disposition                  of property;


                                             (i)                 rent     dwelling                   units        in     the         Apartment                   Complex             from            time         to      time,            in
              accordance                 with       the        provisions                of the             Code        applicable                  to Low-Income                        Housing                 Tax         Credits
              and      in     accordance                   with         applicable               federal,               state         and         local      regulations,                  collecting                   the        rents
              therefrom,                 paying            the        expenses             incurred                in     connection                  with         the      Apartment                       Complex,                 and
              distributing                 the      net        prGceeds              to        the         Partners,             subject             to    any          requirements                       which           may   be
              imposed               by     the          Extended               Use         Agreement,                      the         Regulatory                   Agreement                       and/or             the   other
              Project         Documents;                      and


                                             (j)                 do      any         and             all       other            acts          and          things              necessary                   or         proper               in
              furtherance                 of the         Partnership                     business.


                             3.03.              Overview                of Financial                  Structure.


                             The          Apartment                     Complex                 was          purchased                  on         December                2%        1998            by         the         General
              Partner.              The         Developer                shall          eversee               rehabilitation                       of the        Apartment                    Complex                  using          the
              proceeds              of the         Construction                    Loan          ($1,700,000),                        the     Bridge          Loan         ($1,930,877)                      and        the        HFA
              Loan          ($620,000).


                             The          Contractor                    has        executed                  a     purchase                   agreement                  for      the          sale         of        the          421-a
              Certificates                and       will         assign           such         agwo-out                  to the             General              Partner           prior         to the           completion
              of      the      rehabilitation.                            Upon             completion                     of          the         rehabilitation                    and             issuance                  of      the
              certificate(s)                 of         occupancy,                 the          Developer                  and              the      General               Partner                  will         submit               the
              ñecessary               documents                    evidencing                   completion                 of        the      rehabilitation                     and          the      meeting                 of     the
              other          requirements                        as specified                   in         Section         5,01(c)(iii)                   hereof          and       in        that          certain             421-a
              Affordable                 Housing              Program              Agreement                      between               the        GeneralPartner                         and         the        City         of New
              York          dated                                 1, 1999          for     the        issuañce             of the            421-a         Certihataa                      Upon             suchissuance
                                          February
              and       upon         the     obtaining                   by    RB of the                     consects                of all        Authorities                  required              for        the        General
              Partner           to       ecñvey     the               Apartment                  Complex                 to      the        Partnership,                   there          will        occur            the         Final
              Closing.



                                                                                                                   - 15 -


              WAS: 100s71._1




          .                                                                                                      Page 30 of 192

                                                                                                                 32 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                        INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 37 of 86 PageID
                                                                    RECEIVED        #: 48
                                                                              NYSCEF:  11/19/2018




                           At         the     Final                Closing               the         following              events               will          occur           simultaneously:                             (1)      The
           General              Partner                will        sell     the         421-a          Certificates                and       use          the         proceeds             received            in     such          sale
           to    repay           the         Construction                         Loan              and         a portion              of    the          HFA               Loan       ($443,000).                        (2)       The
           General              Partner                will         contribute                 the         Project          to    the   Partnership                            and      will        receive           a Capital
           Account              credit            in     the        amount               of the            proceeds              received     for the                        421-a         Certificates.                    (3)     The
           Investment                  Partnership                        will        make           the        First      Additional                   Capital             Contribution                in     the         amount
           of $2,107,876                    which              will       be used              to pay off the                    balance            of the             HFA          Loan          ($177,000)               and       the
           Bridge          Loan             ($1,930,876).                         To      the     extent  that                     the      Bridge                  Loan       has         not      been   fully                drawn
           down       or is otherwise                              not     needed              to pay            other       budgeted                   project             costs     as of the             Final           Closing
           (such       as       accrued                 interest             and         closing             costs),             the     amount             remaining                      shall      be      drawn            down
           and      paid         to the            Developer                     on     the date                of Final           Closing               as an Additional                          Development                       Fee
           in     accordance                      with             the      terms              of     the         Amended              and              Restated                Development                     Agreement
           attached             hereto             as Exhibit                    A-1.


                           Upon             the        issuance              of the            Form             8609   by the Agency   and the                                       satisfaction              of the             other
           conditions                 set forth               in      Section           5.01(c)(iv),                the Investment   Partnership                                           will     make            the         Second
           Additional                  Capital                 Contribution                         of      $160,731               which                will          be      used          to      establish                   Project
           reserves             and         pay        a portion                 of the         Development                       Fee.


                           Upon             the        attainment                     of 95%              occupancy               and       the          satisfaction                 of the         other           conditions
           set     forth         in     Section                5.01(c)(v),               the        Investment                   Partnership                        will     make           the     Third           Additional
           Capital          Contribution                           of $160,731,                     which          will     be used              to pay             the      remainder               of the          Davaloper
           Fee.


                           In     the         event                95%       occupancy                     is     achieved               prior          the          receipt          of     the      Form           8609,           the
           Third       Additional                       Capital             Contribution                         will      be paid           prior             to     the      Second             Additional                Capital
           Contribution.




                                                                                                                        - 16 -


            WAS: 100871-1




                                                                                                                   Page 31 of 192

                                                                                                                   33 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 38 of 86 PageID
                                                                    RECEIVED        #: 49
                                                                              NYSCEF:  11/19/2018




                                                                                                                             ARTICLE                      IV.
                                                           REPRESENTATIONS,                                                  WARRANTIES                                 AND           COVENANTS;
                                                                                                       DUTIES                AND             OBLIGATIONS


                                 4.01.               Representations,                                   __Warranties                         and            Covenants                    Relating      to                       the      Apartment
           Complex                       and             the           Partnership.                             As           of        the         date           hereof,              the     General                      Partner                  hereby
           represents,                         warrants                     and          covenants                 to the              Partnership                       and         to the           Partners                  that:


                                                      (a)                the            execution               and           delivery                 of       this     Agreement                          by      the     General              Partner
           and        the          performance                              by      the          General               Partner                of the             transactions                     contemplated                          hereby              have
           been            duly           authorized                        by      all         requisite               corporate,                  partnership                       or    trust            actions             or proceedings;
           the       General                       Partner          is duly                     organized,                   validly              existing     and               in        good            standing              under          the         laws
           of the           state              of its          formation                        with     power                to enter              into         this     Agreement                         and       to consummate                          the
           transactionscontemplatedhereby;


                                                      (b)                the            construction                     and           development                       of the            Apartment                       Complex              shall          be
           undertaken                              and         shall              be       completed                    in        a timely                  and         workmanlike                          manner                in     accordance
           with            (i)     all         applicable                     requirements                          of       the        Construction                          Loan           and            the      Project             Documents,
           (ii)      all         applicable                       requirements                            of     all         appropriate                         governmental                          entities,                the      violation              of
           which             would                  have,          or would                      be likely              to have,                  an      adverse              effect            on the             Apartment                   Complex
           or     the            Partnership,                           and             (iii)     the         Plans           and            Specifications                      of        the     Apartment                          Complex               that
           have            been               or     shall             be hereafter                      approved                      by     the         Construction                      Lender,                  the        Special         Limited

           Partner,                  and              the         HFA              Lender,               if    required,                     and          any          applicable                 governmental                           entities,              as
           such            Plans               and          Specifications                             may        be changed                         from          time          to    time            with          the         approval             of the
           Construction                              Lender,                  and          any applicable   governmental                                                      entities,               if     such          approval             shall          be
           required;                     it        shall          provide                 copies of all change    orders                                               to the         Construction                         Lender              promptly
           after           the       preparation                            and           prior         to the           execution                     thereof;


                                                      (c)                to the                 best     of knowledge                             after         due      inquiry,                as of the                date        hereof,         at the
           Initial               Closing                   and         at         the       time         of commencement                                        of construction,                            the      Land          is    and         will      be
           properly                 zoned                  for     the            Apartment                    Complex,                     all     consents,                 permissions                         and       licenses            required

           by      all           applicable                       governmental                           entities                 have            been           obtained,                 and             the      Apartment                   Complex
           conforms                       and              will         conform                   to     all       applicable                       federal,              state             and             local         land          use,         zoning,
           environmental                                   and         other              governmental                         laws            and          regulations,                    the        violation                 of which             would
           have,             or      would                   be         likely              to     have,           an         adverse                   effect           on      the        Apartment                           Complex               or      the

           Partnership;


                                                      (d)                   all     appropriate                        public               utilities,             including                 sanitary                     and      storm          sewers,
           water,                 gas          and           electricity,                        are     currently                     available                  and         will         be     operating                     properly              for      all
           units            in the                 Apartment                       Complex                at the              time           of first            occupancy                  of such               units;

                                                                            mortgagees'
                                                      (e)                                                       title             insurance                       pclicies             of         a         financially                   responsible
           institution                         and           in        amounts                    acceptable                      to        the        Construction                        Lender                 and       an          owner's             title
           insurance                          policy              as     of the                 date      of     the          First            Additional                     Capital              Contribution                         of     the         same


                                                                                                                                   - 17 -


           WAS: 100871-1




                                                                                                                                  Page 32 of 192

                                                                                                                                  34 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 39 of 86 PageID
                                                                    RECEIVED        #: 50
                                                                              NYSCEF:  11/19/2018




            institution                  as provided                          the        mortgagee                       insurance,                    in       the          amount              of the         replacement                      cost         of
            the      Apartment                            Complex                    (which                  amount                  shall             not          be         less         than          the         aggregate                  of     the
            principal                  amount                 of the           Capital                 Contributions                            of the            General                  Partner,             the      Special            Limited
            Partner,               and            the          Investment                        Partnership),                            in         favor         of        the           Construction                   Lender                will      be
            issued           at         or     prior               to        the         Initial             Closing                 (as        to      the            Construction                       Lender              and         the          HFA
            Lender,               if        applicable)                       and             shall          remain                  in        full         force             and          effect,         subject             only         to         such
            easements,                       covenants,                       restrictions                       and           such             other             standard                  exceptions                  as     are        normally
            included              in         owner's                 or mortgagee's                             title         insurance                    policies                and       which          are         acceptable                to the
            Construction                       Lender,                   the        HFA              Lender               and         the        Special                Limited                 Partner,              respectively;                    good
            and      marketable                           fee        simple             title         to the            Land          will           be held             by the             General             Partner;


                                                   (f)                  there             shall              be          no          direct                or       indirect                    personal                liability  of                   the
            Partnership                       or         of any              of the             Partners                 for        the        repayment                       of the           principal               of or payment                         of
            interest    on                  the          HFA            Loan,             and          the        sole         recourse                    of the             lender            under           the      HFA             Loan          with
            respect           to        the         principal                  thereof                and         interest                 thereon                 shall           be      to    the       property                securing              the
            indebtedness;


                                                   (g)                  except            as set             forth            in Exhibit                   "D",         it is not               aware        of any            default            under

            any      agreement,                           contract,                 lease,            or      other            commitment,                              or     of any            claim,          demand,                 litigation,
            proceedings                       or          governmental                               investigation                         pending                     or      threatened                   against                the      General
            Partner,              the         Apartment                        Complex,                    or the              Partnership,                        or related                   to the       business                   or assets             of
            the    Partnership                            or of the                 Apartment                       Complex,                     which             claim,             demand,               litigation,                 proceeding
            or    govêrnmantal                                investigation                          could           result               in  any judgment,      order,    decree,  or settlement
            which         would                materially                      and            adversely                  affect            the business    or assets    of the Partnership      or of
            the     Apartment                            Complex;


                                                   (h)                  [intentionally                        omitted]


                                                   (i)                  to     the            best         of      knowledge                          after            due          inquiry,              the         execution                 of      this
            Agreement,                        the             incurrence                        of      the          obligations                        set         forth             in        this       Agreement,                      and           the
            consummation                                 of     the          transactions                         contemplated                               by        this        Agreement                     do      not        violate             any
            provision                  of law,                any        order,            judgment                      or     decree                of any            court           binding            on     the        Partnership                   or
            the     General                   Partner                   or    any         Affiliate(s)                    thereof,                   any        provision                  of any         indenture,                    agreement,
            or other              instrument                         to which                   the     Partnership                            or the           General                 Partner            is a party               or by which
            the     Partnership                           or       the        Apartment                   Complex                         is affected,                   and         is not          in    conflict           with,         and         will
            not      result             in     a breach                      of or            constitute                  a default                    under                any       such         indenture,                 agreement,                   or
            other         instrument                          or      result             in     creating                 or imposing                         any        lien,         charge,             or encumbrance                         of any
            nature           whatsoever                            upon            the        Apartment                       Complex;


                                                   (j)                  the         Construction                               Contract                      has             been           catêrsd               into         between                   the
            Developer                   on         behalf               of the            General                 Partner                  and         the         Contractor;                    no      other          consideration                     or
            fee      shall             be     paid              to      the         Contractor                      in        its     capacity                    as        the       Contractor                  for        the        Apartment
            Complex                other                 than         the       amounts                    set       forth           in        the      Construction                         Contract             or      as evidsñced                    by
            change            orders                 approved                      by         the      Construction                             Lender;                 and         all      change             orders             to    date          have


                                                                                                                                - 18 -


            WAS: 100871-1




                                                                                                                               Page 33 of 192

                                                                                                                               35 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 40 of 86 PageID
                                                                    RECEIVED        #: 51
                                                                              NYSCEF:  11/19/2018




           been       paid         in      full.           In        addition,               no       consideration                              or    fee      shall          be          paid             to    the         Developer                  or
           General           Partner                by     the        Contractor;


                                           (k)                  to the          extent            required                 by        the         Construction                    Lender,                     100%             payment                 and
           performance                     bonds            issued                by        a     nationally,                financially                         recognized                        bonding                       company,                in
           forms            acceptable                     to        the          Construction                           Lender       and                       in        amounts            satisfactory         to                                   the
           Construction                    Lender                will          be      obtained                by        the          Contractor                     at     or        before   Initial    Closing                                     and
           shall       remain              in      full       force            and      effect              under             terms              and         conditions                 as shall     be acceptable                                       to
           the       Construction                         Lender;               in      the           alternative,                      the            obligations                    of     the             Contractor                    will         be
           guaranteed                by the   Guarantor                                         and         secured                  by          cash,         letter            of        credit                or        other          security
           acceptable              to the Construction                                  Lender;


                                           (1)               the           General                Partner                will          obtain             and         maintain                    the            insurance                 policies
                                                           "J"
           set     forth        in Exhibit                           in    accordance                       with         the         provisions                 thereof;


                                           (m)                  the        General                Partner                has           not,           either         individually,                           or       on      behalf            of     the
           Partnership,                  and         the        Partnership                       has        not       incurred                   any         financial               responsibility                             with       respect
           to the          Apartment                      Complex        prior                   to    the         date          of execution                        of this           Agreement,                            other         than          (i)
           that      disclosed              to the              Special              Limited               Partner,                  or (ii)          obligations                which                 will           be fully            satisfied
           at or prior             to the           Initial             Closing;


                                           (n)                  at      Initial             Closing              and            at     Final             Closing,              the          Partnership                           will      be        and
           will      continue              to be a valid                       limited             partnership,                         duly           organized                 under           the laws                        of the          State,
           and       shall       have           and        shall          continue                 to have               full        power             and       authority                   to acquire                       the        Land         and
           to develop,             construct,                    operate               and         maintain                   the       Apartment                     Complex                     in        accordance                    with         the
           terms           of this         Agreement,                          and      shall          have            taken              and          shall         continue                to take                   all       action          under
           the     laws         of the           State           and           any      other           applicable                     jurisdiction                     that          is necessary                            to protect               the
           limited           liability              of     the          Limited                 Partners                 and           to        enable          the         Partnership                              to      engage             in     its
           business;


                                            (0)                  no restrictions                            on     the          sale        or  refinancing                       of the               Apartment                         Complex,
           other         than        the        restrictions                    to     be set           forth            in      the         Extended       Use                   Agreement,                               the      Regulatory
           Agreement                 and           Section              42 of the                Code            and       except                for     those            restrictions                       set       forth         in Exhibit
           G (including                  the        requirement                        that           the        consents                  of the          New          York           Attorney                       General              and         the
           New York                Supreme                      Court           must            be obtained                      prior            to the         transfer                   of title              from            the      General
           Partner            to    the         Partnership),                         exist           as of the                 date             hereof,         and         no        such             restrictions                      shall,          at
           any       time        while             the      Special               Limited               Partner                  is a Limited                        Partner,                be placed                        upon         the        sale
           or refinancing                    of the             Apartment                       Complex;


                                            (p)                 the        Apartment                         Complex                        is                       developed                         in         a        manner               which
                                                                                                                                                      being
            satisfies,           and        shall           continue                   to       satisfy,           all        restrictions,                     including                    tenant                   income              and         rent
           restrictions,                 applicable                       to      projects               generating                         Low-Income                         Housing                       Tax             Credits             under
            Section          42 of the               Code;



                                                                                                                       - 19 -


           WAS: 100871-1




                                                                                                                    Page 34 of 192

                                                                                                                   36 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 41 of 86 PageID
                                                                    RECEIVED        #: 52
                                                                              NYSCEF:  11/19/2018




                                                (q)             the            Projected                  Credits                applicable                to        the          Apartment                        Complex                   are
            $82,500            of       Low-Income                     Housing   Tax  Credits    for 2000,                                                $330,000                  per         year          of     Low-Income
            Housing               Tax       Credits                for each of the years    2001 through                                                  2009,         and          $247,500                 of Low-Income
            Housing               Tax       Credits                for        2010;


                                               (r)              except               as set         forth         in       Exhibit           "C",        to     the        best         of knowledge                        after           due
            inquiry,              at      the         time          of        the      execution                of     this        Agreement,                    the         General                    Partner             has     fully
            complied               with           all       applicable                 provisions                    and        requirements                    of      any         and           all     purchase                and/or
            lease          agreements,                       loan        agreements,                      and        other         agreements                    with             respect           to the           purchase                  of
            the     Land           and         the          development,                     financing                 and        operation              of the            Apartment                     Complex;                it        shall
            take,          and/or          cause             the  Partnership                        to take,              all     actions           as shall              be ñecessary                       to achieve                    and
            maintain                continued                  compliance                    with         the        provisions,                 and       fulfill         all      applicable                    requirements,
            of such           agreements;


                                                (s)                by     no         later       than           December                   31,      2000,            the          Partnership                       has         received
            valid          State          Designation                     with         respect             to the          Apartment                     Complex                 in the amount                        of $330,000
            per     annum;


                                                (t)             the           only      tenant            eligibility              requirements                      or rent              restrictions                   with         which
            the     Project             and           the     Partnership                    must           comply,               including              restrictions                   necessary                  to receive                 the
            full    amount                 of the            Projected                Credits,            are        the        following:                100%             of the          35      units           are      subject                to
            the     rent       restrictions                    and        occupañcy                 limitations                   that      apply          to residential                       units         that        satisfy             the
            40-60          Set-Aside                  Test      for       the        term       of the          Extended                 Use       Agreement,                      it being             understood                    by the
            Agency            and         the         parties            hereto          that        one        unit         shall         be occupied                 by        superintendent                           who         is not,
            or may           not        be, an eligible                       tenant.


                                                (u)                the        term       of the           Extended                 Use       Agreement                     will         not       exceed            30 years                 and
            neither           the         Extended                  Use         Agreement                   nor        any        other          document,                  instrument                       or     agreement                      to
            which           the  Partnership                            is a party             shall        restrict,              limit         or waive             the         right         of the            Partnership                      to
            cause          a termination                       of the           Extended               Use           Agreement                   prior        to the         end          of such             30 year            term              in
            accordance                  with           Code         Section            42(h)(6)(E)(i)(I);


                                                (v)                [intentionallyomitted]


                                                (w)                on     each          date         of     funding    by                  the      Investment                      Partnership                      of     a Capital
            Contribution,                        the         Partnership                     shall          have    good                   and       marketable                         title       to        the         Apartment
            Complex,                subject              only     to permitted                       exceptions                   thereto           to which                the         Investment                   Partnership
            has     given           its     Consent.                    All     real     estate           taxes,           assessments,                   water            and          sewer           charges         and other
            municipal                   charges,              to        the     extent           due        and         owing,             have          been         paid         in      full         on    the         Apartment
            Complex;


                                                (x)                no representation,                           warranty                 or statement                   of the            General                 Partner             in this
            Agreement                     or in          any        document,                 certificate                  or     schedule               furnished                 or     to      be      furnished              any  to
            Limited            Partner                  pursuant                hereto          contains               or will           contain          any         untrue              statement                  of a material


                                                                                                                     - 20 -


            WAS: 100871-1




                    .. .            .                                                                             Page 35 of 192

                                                                                                                  37 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                          INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 42 of 86 PageID
                                                                    RECEIVED        #: 53
                                                                              NYSCEF:  11/19/2018




           fact     or omits           or will             omit            to state          a material                    fact        necessary              to make                the      statements                    or facts
           contained             therein             not        misleading;


                                          (y)                the       Developer                   is    a cash             basis        taxpayer;                 the     Developer                     shall         take           such
           actions         as    are
                              necessary                                to        assure          that         at    no       time        during             the     term          of this               Agreement                  shall
           any   depreciation       deductions      arising                                              with            respect           to the                 Development                        Fee          be       delayed,
           suspended      or disallowed      or deferred                                              because              of the            application                 of Code            Section              267(a)(2)                  (or

           any      other        provision                 of the            Code          dealing              with         affiliated                parties           as     recipients                 of     fees)          to     the
           Partnership;


                                          (z)                prior          to Final             Closing,              the        Developer,                on behalf                of the         General                Partner,
           and,      after       Final           Closing,                  the     General               Partner              shall          prevent              a default             from             occurring               under
           the      Project           Documents                       resulting              from         a breach                  by       the       General             Partner,                the        Guarantor                      or
           their       Affiliates               of    any            term,             condition              or     restriction                    applicable             to     such             parties             under            the
           Project         Documents,                     including                without              limitation,                a breach                of a restriction                   on the             ownership                   of
           the      General            Partner                  or     the        financial              condition                of     the         General             Partner,                 the      Guarantors                        or
           their     Affiliates;


                                          (aa)     the                 Developer,                     on behalf              of the           General              Partner,             shall            keep        all     sources
                                          balance"
           of funding     "in                                         and        shall      see         to it       that         the     General              Partner             has        adequate                  sources                of
           funds    to timely                   cause            Substantial                    Completion                   of the           Apartment                   Complex                 and         satisfaction                    of
           all     other        obligations                  of the              General              Partner              under             this      Agreement,                    including                repayrseñt                      of
           the     Construction                      Loan            and     the        HFA        Loan;


                                          (bb)               all       of the            representations,                         warranties                  and         covenants                     contained                herein
           shall       survive            the         date           of Final             Closing              and         the     funding                 date      of       each          Capital              Contribution
           made         by       the       Investment                        Partnership.                           The          General               Partner             shall            indemnify                   and           hold
           harmless               the           Investment                             Partnership                   against                  a       breach              of         any           of      the             foregoing
           repreaêñtations,                      warranties       and                       covenants                  and         any         damage,              loss        or     claim             caused             thereby,
                                                       attorneys'
           includingreasonable                                                           fees      and        costs        and         expenses              of litigation                  and         collection;


                                          (cc)                  to     the         extent               the        Apartment                        Complex               received                 points            under              the
           Agency's              Low-Income                           Housing               Tax           Credit              ranking                 system              or      otherwise                      received               the
           allocation             of      Tax              Credits                pursuant                to        representations                           or     commitments                              made            by        the
           Developer,               the        General                Partner,             or      any        Affiliate            of either               to the        Agency              for        any       undertaking
           with        respect            to     the         development                         and          operation                 of     the         Apartment                  Complex,                   the        General
           Partner            shall       at         no     time           develop              the      Apartment                     Complex                or    manage                  the
                                                                                                                                                                                              Partnership                              in     a
            manner           which          is consistent                         with      the         award          of the            number              of points               assigned     by the                     Agency
           or such          other         representations                              or commitments                        as may                 have     been         made,             except            with         the        prior
            approvalof              the        Agency                and         the     InvestmentPartnership;                                       and


                                          (dd)                  the        General              Partner             covenants                  and         agrees          that        it    shall          contribute                  the
           Apartment                  Complex                   to    the Partnership                              upon          the     receipt             of    all     consents                 of     all     Anthnrities
            required            to permit                 the        General   Partner                        to make               such            contribution                and         upon           the       issuance                 to


                                                                                                                   - 21 -


           WAS: 100871-1




                                                                                                                   Page 36 of 192

                                                                                                                   38 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 43 of 86 PageID
                                                                    RECEIVED        #: 54
                                                                              NYSCEF:  11/19/2018




           the      General               Partner                 of     the        421-a              Certificates,                           as          issued          pursuant                      to      that         certain                    421-a
           Affordable                 Housing               Program                 Agreement                           dated      as of February                                    1, 1999               between                    the      General
           Partner            and         the          City        of New                York.               Upon               the sale of one                              or       more               interests                in         the         421-a
           Certificates                 by       the       General                 Partner,                 all     of         the        proceeds                  of each                 such          sale         or     sales            shall           be
           applied          in    accordance                     with         the        provisions                     of this               Agreemeñt                    and          the         amount                thereof              credited
           to the     Capital                Account              of the           GeneralPartner.


                        4.02.                Duties               and             Obligations                           Relating                       to      the          Apartment                            Complex                      and           the
           Partnership.                         The        General                 Partner                  shall              have            the           following               duties                and         obligations                        with
           respect          to the           Apartment                       Complex                 and          the          Partnership:


                                             (a)                 the     General                 Partner                   shall              ensure               that        all      requirements                              shall            be      met
           which        are           necessary                 to obtain                or     achieve                  (i)        compliance                      with          the        Minimum                        Set-Aside                    Test,
           the      Rent              Restriction                  Test,                and          any          other               requirements                            necessary                       for         the          Apartment
            Complex              to      initially                qualify,                and         to          continue                    to       qualify,              for  Tax                    Credits,                including                     all
           applicable                  requirements                          set        forth          in         the          Regulatory                          Agreement                        and          the         Extended                      Use
           Agreement,                    (ii)        issuance                of     IRS          Forms                   8609,                (iii)         issuance               of        all         necessary                    permanent,
           unconditional                        certificates                  of        occupancy,        including                                    all     governmental                              approvals                     required                  to
           permit            occupancy                    of      all        of     the         apartment       units                                 in      the        Apartment                         Complex,                     (iv)         Initial

           Closing            and    Final                      Closing,                (v)     compliance                            with              all        material                  provisions                     of         the         Project
           Documents                    , and            (vi)      compliance                        with          all         provisions                      contained                    in      the          application                       for     Tax
            Credits          submitted                     by      the        Agency,                 if      any,             and            with            any        representations                               or     commitments
            made        to       the
                                 Agency                           as     to        which              the          Agency                 awarded                    points             pursuant                       to     its        scoring                or
            award       procedures      or                       otherwise                     authorized                       the       allocation                      of Tax             Credits                to      the        Apartment
            Complex;


                                             (b)                 while            conducting                      the     business                      of the           Partnership,                         the        General               Partner
            shall     not        act      in       any        manner               which              it knows                      or should                  have         known                  after          due        inquiry                will        (i)
            cause       the           termination                       of        the         Partnership                           for        federal               income                 tax          purposes                   without                 the
            Consent              of     the          Special             Limited                 Partner,                      or      (ii)           cause       the  Partnership                                  to       be        treated                 for
            federal        income                tax      purposes                  as an            association                       taxable                 as a corporation;


                                              (c)                the     Apartment                         Complex                     shall            be managed                          after          Final            Closing                so that

            (i) no less               than           80 percent                   of the         gross             income                 from               the     Apartment                           Complex                 in     every              year
            is rental            income               from         or with               respect              to        dwelling                      units         in     the       Apartment                         Complex                     used          to
            provide          living             accommodations                                 not      on         a transient                         basis,            and         (ii)        the       rental            of        all     units             in
            the     Apartment                       Complex              comply                 with          the          tenant                   income               limitations                     and        other              restrictions
            under       the       Rent             Restriction             Test                and         as set              forth           in      the      Regulatory                       Agreement;


                                               (d)               the     General                 Partner                   shall              exercise               good         faith             in     all      activities         relating
            to the      conduct                 of the           business                of the            Partnership,                             including               the         development,                          operation       and
            maintenance                      of the         Apartment                         Complex,                   and          the          General                Partner                shall           take        no action                     with
            respect          to the             business                and        property                  of the             Partnership                          which              is not             reasonably                        related             to
            the     achievement                        of the          purpose                of the          Partnership;

                                                                                                                         - 22 -


            WAS: 100871-1




                                                                                                                        Page 37 of 192

                                                                                                                        39 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 44 of 86 PageID
                                                                    RECEIVED        #: 55
                                                                              NYSCEF:  11/19/2018




                                              (e)              all     of (i)       the     fixtures,             maintenance                       supplies,              tools,          equipment                and          the
           like     now          and          to be owned                    by     the Partnership                         or     to be appurtenant                            to,     or to        be used           in        the
           operation              of the             Apartment                    Complex,     as well                   as (ii)          the       rents,          revenues                and      profits          earned
           from          the          operation                of      the        Apartment                 Complex,                  will          be       free         and         clear         of     all     security
           interests             and          encumbrances                        except         for     the      Construction                      Mortgage,                 the      HFA           Mortgage,                  and
           any      additional                     security           agreements                 executed              in        connection               therewith;


                                              (f)              the       General                Partner           will            execute            on        behalf           of     the         Partnership       all
           documents                   necessary                to elect,            pursuant              to Sections                   732,       743        and        754         of the        Code,    to adjust
           the     basis          of the             Partnership's                   property             upon         the         request           of the          Special               Limited             Partner,            if,
           in     the     sole         opinion             of the        Special            Limited            Partner,               such          election              would            be     advantageous                     to
           any      Limited              Partner;               and


                                              (g)              the        General                Partner                                                                                                         guarantees
           payment               by      the         Partnership                   of the       Development                       Fee.


                                              (h)              the      General             Partner            shall,        during              and         after        the        period         in    which           it    is a
           Partner,              provide                 the    Partnership                     with       such         information                      and        sign        such          documents                as        are

           necessary                   for         the      Partnership                    to     make            timely,            accurate                  and         complete                 submicaions                     of
           federal   and                state            income     tax            returns.


                                               (i)             the       General                 Partner              shall          comply               and         cause             the        Partnership                     to
           comply              with          the     provisions                of all      applicable              governmental                          and        contractual                  obligations;


                                               (j)             the       General                Partner           has            made         (if     applicable)                    and         shall         make            such
           elections,              or        refrain           from          making             such      elections,                with         respect             to    the        Low-Income             Housing
           Tax          Credits,               as        are                               to     achieve             and          maintain                  the       maximum                     allowable     Low-
                                                                 necessary
           Income              Housing                   Tax         Credits          to    the         Limited              Partners,               unless               otherwise                directed           by         the
           Special             Limited                Partner;               any      such        elections              (including                 elections               made            at     the     direction               or
           with          the      consent                 of   the       Special            Limited            Partner)                  shall        not       reduce               the        obligations               of     the
           General              Partner               pursuant               to Section                5.01(d);


                                               (k)             the      General             Partner             shall            be responsible                     for     the       payment              of any              fines
           or penalties                  imposed               by      the        Agency          or HFA            Lender               pursuant               to the           Project           Documents                    and

           any          documents                     executed               in      connection                with           obtaining                  Tax         Credits               attributable               to        any
           action         or inaction                    of it or its             Affiliates.


                                               (1)             the       General                Partner            shall            immediately                      notify            the        Special           Limited
           Partner   of any written     or oral notice    of (i) any                                                         default            or failure                of compliance                   with        respect
           to the Construction      Loan   or any other      financial,                                                            contractual                  or     governmental                       obligation                of
           the Partnership     or the General    Partner,       or (ii)                                                      any        IRS         proceeding                  regarding                the     Project           or
           the      Partnership.



                                                                                                               - 23 -


           wAS: 100871-1




                  . ..                                                                                      Page 38 of 192

                                                                                                            40 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 45 of 86 PageID
                                                                    RECEIVED        #: 56
                                                                              NYSCEF:  11/19/2018




                                                 (m)                in the             event              that        at any              time         during              the      construction                         or rehabilitation
           of     the      Apartment                          Complex,                       (i)        construction                       or        rehabilitation                        is,         or     may             be,       stopped                or
           suspended                     for        a       period               of      ten              (10)        consecutive                          business                 days,              or      (ii)       construction                         or
           rehabilitation                         has          or       may             be          delayed                so        that            in      the          reasonable                        determination                           of        the
            General              Partner,                  (A)       Substantial                          Completion                       may             not     be achieved                      by the date      set forth    in
           the       Construction                           Contract                   or      (B) the   Projected                                    Credits                for      any          year   during      the  Credit
           Period           may             not        be        achieved,                   the General      Partner                                      shall          immediately                   send    Notice    of such
           occurrence,                      together                      with               an           explanation                           of         the           circumstances                             surrounding                           such
           occurrence,                   to the             Investment                        Partnership.


                                                 (n)                [intentionally                             omitted]


                                                 (0)                the      General                      Partner              shall            maintain                  books,            files           and         records              including
            tenant         leasing                files        in     compliance                          with          the      Code,               the     Regulations                     and            which             will
                                                                                                                                                                                                                           adequately
            document               the         timing,               amount                  and          availability                    of the            Tax          Credits.            The            GeneralPartner         shall
           cause           construction                          related                 files             and           files        which                  document                     the           initial               qualification                      of
           apartment                    units           for         Tax       Credits                     to     be      copied              and           stored            off-site             at        the       General                Partner's
            principalplace                        of business                     or at             another               location                over           which          the General    Partner                                  has     control
                                                                                                                                                                                  days'
            for    a period                 of not            less          than            21       years.               Within                one         business                    notice   from                                 any      Limited
            Partner,             the        General                  Partner                 shall             afford          that          Limited                Partner                and          its       agents              access             to    all
            such        files,         including                    files     stored                 off-site             during                ordinary                 business                hours.                 All      such         files           are
           property              of the           Partnership                          and          not        of the         GeneralPartner.


                           4.03.                 New          General                  Partner                   Upon          Transfer;                    Special            Purpose                 Entity.                  Upon           transfer
            of     title          to        the            Apartment                          Complex                     to         the           Partnership                       following                      completion                      of         its
            rehabilitation,                       the         General                 Partner                   shall         assign              and transfer                      all     of its            Interest                as a general
           partner           of        the          Partnership                        to      a for-profit                      corporation                       (to     be      formed)                  which              shall         also         be        a
           wholly-owned                  subsidiary   of RB (the "New    GP").    Both      the                                                                            New            GP and                  the     current              General
            Partner              (which,    for purposes   of this Section     specifically                                                                                and        this         Agreement                          generally                as
            applicable,                  shall          be collectively                             referred              to        the      "General                    Partner")                shall            engage              in     no         other
            business              or activity                    other        than                 that        of being              the        General                  Partner             of the            Partnership                     and            the
            activities             related                 thereto,               as         described                   in      part           herein.                  The        General                   Partner      was                 formed,
            among          other            reasons,                 for     the        purpose                   of acting                as the            General               Partner                  of the        Partnership                         and
            carrying              out        the        purposes                   thereof                 as      set        forth          herein               and        has          never             engaged            in any                    other
            activity,            business                  or endeavor.                            As      of the         date            of this           Agreement,                     the         General                 Partner              has        no
            liabilities                or        indebtedness                           other                  than           its         liability                for       the          loan              from          the          Investment
            Partnership                     to      purchase                  the           Apartment                         Complex                  and          as     borrower                    under             the         Construction
            Loan,          the         HFA             Loan,           and             the          Bridge              Loan,             and         the         General                 Partner                 shall         not         incur             any
            indebtedness                       other             than            its        liability               for        the         debts             of     the         Partñsrship,                          except            as      may  be
            consented                  to      by       the         Investment                          Partnership.                         If       the         General             Partner                  determines                     it needs
            additional                 funds            for      any purpose,    it                            shall          obtain              such           funds         solely           from          capital                contributions
            from                                                   . The General                                 Partner              has            observed                and          shall         continue                 to     observe                all

            necessary               or       appropriate                      corporate                        formalities                   in       the        conduct             of its            business.                     The       General
            Partner              shall         keep           its     books             and          records              separate                   and          distinct           from           those             of its         shareholders

                             Sout(f                    5                                                                      - 24 -


            WAS: 100s71-1




                                                                                                                           Page 39 of 192

                                                                                                                          41 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 46 of 86 PageID
                                                                    RECEIVED        #: 57
                                                                              NYSCEF:  11/19/2018




           and    Affiliates.             The    General       Partner           shall    clearly         identify         itself      as a legal        entity       separate         and
           distinct      from       its    shareholders            and     its     Affiliates        in     all   dealings            with      other       Persons         including,
           but    not   limited           to,   its   creditors.         The      General          Partner           has     been       capitalized          in   the     amount           of
           $1,000,      which        is adequate             for   the    purposes              of conducting              its      business.         The       General        Partner
           will   not    make        distributions             at a time          when          it would    have            unreasonably                small     capital        for     the
           continued            conduct         of its business.




                                                                                          - 25 -


            WAS: 100871-1




                                                                                         Page 40 of 192

                                                                                         42 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                      INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 47 of 86 PageID
                                                                    RECEIVED        #: 58
                                                                              NYSCEF:  11/19/2018




                                                                                                ARTICLE                V.
                                                              PARTNERS,                      PARTNERSHIP                          INTERESTS
                                                        AND           OBLIGATIONS                        OF         THE          PARTNERSHIP


                         5.01.         Partners,              Capital             Contributions,                Bridge            Loan         and         Partnership                   Interests.


                                       (a)             The       General                 Partner,        its        principal               address              or     place       of     business,           its
           Capital        Contribution                  and     its        Percentage               Interest          is as follows:


                             420       Stockholm               Housing                                     $100.00                                         0.10%
                             Development                     Fund
                             Company,                 Inc.
                             217       Wyckoff              Avenue,
                             Brooklyn,                New       York
                             11237


                                       The       General                  Partner          represents               that         as    of     the         date        of     this    Agreement                 the
           balance         of its      Capital          Account              does         not   exceed         $100.


                                       In     the      event         that         the     Partnership               has      not       paid         all    or part           of the        Development
           Fee     when          the    final         payment               is due         pursuant            to     the        Development                     Agreement,                  the      General
           Partner          shall       contribute                   to     the         Partnership             an         amount             equal              to         any     such        remaining
           principal             balance             (not      including                 accrued         but         unpaid             interest)                (the         "General             Partner's
           Special        Capital            Contribution")                   and         the  Partnership                   shall          thereupon                 make          a payment            in     an
           equal       amount           to pay         off    the         balance          of the Development                          Fee.


                                       (b)             The       Limited                Partners,         their             principal              offices            and      places        of lresiñess,
           their       Capital         Contribution                   and      their        Percentage               Interests              are      as follows:


                          Investment                 Partnership:                               $2,492,205,                as more                                              99.89%

                                                                                                specifically               set    forth       in
                          SunAmerica                    Housing                Fund             subparagraph                     (c)
                          682,                                                                  immediately                  below
                          A Nevada              Limited
                          Partnership
                          c/o SunAmerica                      Inc.
                          SunAmerica                   Center

                          Century             City
                          Los      Angeles,            CA       90067




                                                                                                      - 26 -


           WAS: 100871-1




                                                                                                      Page 41 of 192

                                                                                                      43 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                         INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 48 of 86 PageID
                                                                    RECEIVED        #: 59
                                                                              NYSCEF:  11/19/2018




                         Special          Limited                 Partner:                             $100                                                                                         0.01%


                        SLP          Housing               I, LLC
                        c/o SunAmerica                            Inc.
                         SunAmerica                       Center

                         Century              City
                         Los      Angeles,                CA        90067


                        In     the     event          that          the      Special            Limited              Partner             becomes                   a Special                 General              Partner             for
           purposes           of acting    as the Tax                              Matters               Partner             pursuant                   to        Section              11.07,             the      Percentage
           Interest          of the    Special   Limited                                  Partner           shall           not        change,                  nor          shall          the          Special           Limited
           Partners           share       of any             allocations                  and       distributions                    be changed.


                                        (c)               The           aggregate             Capital               Contributions                       the        Investment                       Partnership                    shall
           make       to the          Partnership,                      subject           to adjustment                     as provided                    in       Section                5.01(d),is              $2,492,205.
           The       Special          Limited              Partner                shall       make            its      Capital            Contribution,                           equal             to     $100,        upon          its
            admission            to     the          Partnership.                         Subject             to     the         provisions                       of     this          Agreement,                      including
           without           limitation              the          provisions               of Sections                 5.01(d)            and        5.03,              the      Investment               Partnership
            shall     be obligated                 to make                 Capital          Contributions                        to the         Partnership                           in     installments,        and                  to
            make      the      Bridge           Loan            to the           General            Partner,               as follows:


                                                            (i)             Initial             Oppital              Contribution.                                The           Investment                       Partnership
                        shall         make           an      Initial            Capital           Contribution                     (the       "Initial                 Capital              Contribution")                     equal
                        to the         sum           of (A)         the      amount               necessary                to pay            fees        and            costs         charged               by       counsel          for
                        the      Investment                       Partnership                   for      legal            services            rendered                     to     the           Limited              Partner           in
                        connection                   with           this         Agreement                  and            related            documents                          in        an       amount              equal              to
                        $30,000               (the        "Legal            Fee       Amount");                     and      (B)       the      Bridge                  Loan           Fee          in     the       amount                of
                        $32,967           payable                  pursuant                to Section                5.01(c)(ii),              but           in        any      event             the      Initial         Capital
                        Contribution                       shall           be      not      less         than             $62,967.                 In         the         event              that          the       Legal           Fee
                        Amount                exceeds               $30,000,                the        Investment                    Partnership                             shall          make            an        additional
                        Capital           Contribution                       to the         Partnership                     in     an   emount                     equal             to such             excess         not        later
                        than          sixty          (60)          days          after       receiving                 an        invoice             for           the          Legal            Fee        Amount                 from
                        counsel           to       the        Investment                    Partnership.                         The         Partnership                         shall           pay       the        Legal          Fee
                        Amount                to     counsel               for      the      Investment                      Partnership                          promptly                  after          receiving               such
                        sum.           The         Initial              Capital           Contribution                     shall         be     disbursed                       after           receipt           of the           legal
                        opinion               required                   pursuant                 to      Section            5.04            and         satisfactory                            completion                  of      the
                        Investment                    Partnership's                         due        diligence                 (and/or            temporary                         waiver               of    certain             due
                        diligence               items              in      the       sole         discretion                of     the        Investment                          Partnership)                        as      to     the

                        Partnership,                      the       General              Partner,             the         acquisition                of the              Land              and      the         development,
                        fmancing               and          future           operation                 of the        Apartment                  Complex.


                        A     further           co=m^=                     of the         Initial         Capital             Contribution                             shall         be the          receipt           of a final
                        commitment                        from            the      New            York          City         Department                           of      Housing                   Preservation                    and


                                                                                                           - 27 -


            WAS: 100871_1




                                                                                                          Page 42 of 192

                                                                                                          44 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                         INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 49 of 86 PageID
                                                                    RECEIVED        #: 60
                                                                              NYSCEF:  11/19/2018




                   Development                       for          the          issuance                   of         the           Real             Property                  Tax                Law              Section                     421-a
                   Certificates                 (the           "421-a             Certificates")                           to         the         Contractor                    and,              if       permitted                         under
                   applicable                law,          the         assignment                     thereof,                  or     of the             beneficial                interest                     therein,                    to    the
                   General          Partner.                      If     such            assignment                        is     permitted,                     the         General                   Partner                        agrees          to
                   apply       on      behalf              of the            Partnership                       all     of the               proceeds                  of a sale                 or      sales               of the            421-a
                   Certificates                as        follows,              and         in     the        following    order                            of priority:                         (a)        repayment                         of the
                   Construction                     Loan;              and      (b)        repayment                 of a portion                               of the          HFA               Loan.                     If    the         421-a
                   Certificates,                or         the         beneficial                interests                  therein,                 cannot              be        assigned                      to         the         General
                   Partner,              then            the           Developer                     agrees            that                all      proceeds                  of       the             sale            of         the         421-a
                   Certificates                shall           be paid              in     cash         to the              General                 Partner,                 who         shall              then             utilize              such
                   proceeds              for        the          purposes                  specified                  in         the         immediately                        preceding                         sentence.                         As
                   security            for      the          timely             sale            of     the           421-a                Certificates                   and           the             application                           of    the
                   proceeds              thereof               as       set     forth             above,              one            or      more           letter(s)               of       credit               in             an     amount
                   aggregating                  not         less         than            $2,143,000,                       in     favor            of,     and      in        a form                    acceptable                          to,    the
                   Investment                  Partnership,                         shall            be posted                    by        the      purchaser                     of the               421-a                Certificates
                   and     the      beneficial                   interest                therein             shall          be assigned                      to the           Investment                              Partnership.


                                                    (ii)                Bridge              Loan.                 Not             earlier                than          the         date              the         Initial                    Capital
                   Contribution                     is      made              and         after         receipt                  of       the       legal             opinion               required                        pursuant                    to
                   Section           5.04            and            satisfactory                      completion                            of      the         Investment                             Partnership's                               due
                   diligence             as     to         the         Partnership,                       the        General                     Partner,               the         acquisition                             of        the        Land
                   and     the      development,                          financing                   and         future               operation                 of the            Apartment                           Complex,                    the
                   Investment            Partnership                            shall                make             or          cause             to     be          made            a         Bridge                 Loan                 to    the
                   General          Partner     in an                          amount                equal           to         $1,930,876.                      The         Bridge                   Loan             shall            be        used
                   to    pay     for         a portion                  of the            costs         of    rehabilitating                              the         Apartment                            Complex                     (but        not
                   payment               of the            Development                          Fee,         except     when                        and         as      specified                     under                 the        terms            of
                   the     Development                           Agreement).                            The           Partnership                           shall            pay            a     fee            to         SunAmerica
                   Affordable                Housing                   Partners,                 Inc.        in      an          amount                  equal          to    $32,967                      for        its        services             in

                   arranging                 for the              Bridge                 Loan          (the          "Bridge                     Loan           Fee").             The               Bridge                  Loan             shall,
                   subject          to       Section              5.01(c)(viii),                     be        drawn                  down           after            the       full            disbursement                                 of    the
                   HFA         Loan            and          Construction                             Loan            proceeds.                       The          Bridge                 Loan                shall                be        on     the

                   following             terms             and         conditions:


                                                                        (A)                the        Bridge                Loan                 shall       be         a recourse                         obligation                        of    the
                                 General                   Partner;              the        Bridge                Loan               shall         be advanced                         in        accordance                            with        the
                                 procedures                       set         forth         in        Section                   5.01(c)(viii).                   If     made                by         a     third                party,           the
                                 Bridge                    Loan            may             be          guaranteed                            (the           "Bridge                    Loan                 Guarantee")                               by
                                 SunAmerica,                            Inc.     or an Affiliate                           thereof                (the      "Bridge                Loan                Guarantor").




                                                                                                             - 28 -


           WAS: 100871-1




                                                                                                          Page 43 of 192

                                                                                                          45 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 50 of 86 PageID
                                                                    RECEIVED        #: 61
                                                                              NYSCEF:  11/19/2018




                                                            (B)                 The              term        and         interest                rate         of     the     Bridge                 Loan           are       as
                            follows:              (1) no interest                         will         be charged                on       the         principal             balance             of the            Bridge
                            Loan         up       to     $1,495,383;                       (2)         interest           shall           accrue              on     the         portion             of     principal
                            disbursed              over          $1,495.383                       at     an interest                rate          equal            to the         Prime             Rate;         (3) the
                            Bridge            Loan          shall           mature                 on       the         Bridge             Loan          Maturity   Date;                                 and        (4)     no
                            payment               of principal                       or     interest,              if     any,           shall         be due until   the                           Bridge              Loan
                            Maturity              Date.


                                                            (C)                 Advances                    of Bridge                 Loan            proceeds              shall         be made                  by       the
                            Investment                     Partnership                             from            a          facility                account               maintained                          by         the
                            SunAmerica                    Inc.         or an Affiliate                       thereof              (the         "Facility             Account").                     Payments                  of
                            principal,                 interest             and            other           amounts                 owing               on      the         Bridge           Loan                shall        be
                            made         by       the      General                   Partner               directly              to the           Facility      Account                        and,         from           the
                            Facility    Account,                        will          be         paid       to    the          Investment                 Partnership.                              All     funds             in
                            the Facility     Account                             may             be      maintained                      and      invested                 (without              obligation                   to
                            pay      interest             on  any              invested                  funds)           in     the       sole         discretion                of the            Bridge              Loan
                            Guarantor,                  if any.


                                                            (D)                  a portion                  of     the          First          Additional                   Capital             Contribution
                            shall       be applied                    to pay             the      outstanding                    principal                  balance              of the        Bridge             Loan;


                                                            (E)                  The             promissory                    note         evidencing                     the         Bridge             Loan             (the
                            "Bridge            Loan            Note")                shall          be      substantially                        in      the        form          attached                 hereto            as
                            Exhibit           A-4;


                                                               (F)               the             proceeds                of      the           Bridge               Loan           shall             be         used          in
                            accordance                  with          the       Development                        Budget                 and         the      terms         of this           Agreement;


                                                               (G)               [intentionally                         omitted]


                                                               (H)               Subject                 to any          required                lender            consent,              the        Bridge              Loan
                            or    the     Bridge               Loan            Guarantee,                    as applicable                        shall            be   secured                by     a pledge                of
                            the      General              Partner's               Partnership                            Interest                and        the      General               Partner           hareby
                            grants            a    security                 interest      in its                         Partnership        Interest                              to     the          Investment

                            Partnership                    and/or               to        the      Bridge               Loan     Guarantor,       as                        applicable,                    and          shall
                            execute                and               deliver                such            further                 documents,                        including                      a       Uniform
                            Commercial                      Code            -        1                                                                   in        favor     of          the          Investment
                                                                                           Financing                     Statement,
                            Partnership,                   and/or               the        Bridge           Loan           Guarantor,                       as applicable,                  if requested                      to
                            do      so by         the      Investment                            Partnership                    and/or            the         Bridge             Loan          Guarantor,                    as
                            applicable.


                                                               (I)               [intentionally                         omitted]


                                                               (J)               [intentionally                         omitted]

                                                                                                   - 29 -


            WAS: 100871-1




                                                                                                  Page 44 of 192

                                                                                                  46 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 51 of 86 PageID
                                                                    RECEIVED        #: 62
                                                                              NYSCEF:  11/19/2018




                                           (iii)                  First      Additional                     Capital            Contribution.                        After          satisfaction                     of all
                  of   the     conditions                 set     forth          below,          and         review             and       approval                  by      the         Special              Limited
                   Partner        of the           items           described               below,             the      Investment                     Partnership                        shall           make          the
                   First     Additional              Capital              Contribution:


                                                                  (A)             General               Partner's                 Certificate.                          The             Special              Limited
                               Partner             shall          have          received             a certificate                   from         the        General                Partner                  that      the
                               representations,                           warranties                  and          covenants                in        Sections              4.01             and         16.07         are
                               true       and         accurate               as     of     the        date           proposed             for         the         First         Additional                    Capital
                               Contribution,                      and       that         the        General            Partner              and            the Partnership       are not in
                               default          (except             such          default(s)                as have             been        cured         or waived        by the SHF)      of
                               any of their  obligations                                hereunder                   and        under        tlie       Project     Documents        as of the
                               date proposed     for the                           First        Additional                   Capital            Contribution;


                                                                  (B)             Bridge             Loan.             The        Bridge               Loan             shall           have           previously
                               been         funded,                 and           the          General                Partner               shall             have              provided                     evidence

                               satisfactory                  to     the      Special                Limited            Partner              that            all     payments                       due       through
                               the       date         of        funding             the        First          Additional                   Capital                 Contribution,                           including
                               without              limitation                  payment                in     full        of    the       principal                     amount                of      the      Bridge
                               Loan       and         all       accrued            interest            thereon,                have       either             been         paid          in    full         or will      be
                               paid       in       full      from          the      proceeds                 of     and        immediately                        upon           the         funding             of    the
                               First      Additional                    Capital            Contribution;


                                                                  (C)             [intentionally                     omitted]


                                                                  (D)             Substantial                      Completion.                   Substantial                      Completion                        of the
                               Apartment                    Complex               shall        have          occurred.


                                                                  (E)             Title         Policy.               The        title      insurance                     company                     shall          have
                               issued          the         following               endorsements                        to      the       Partnership's                          title        policy:                (1) an
                               endorsement                        indicating               that         the          Partnership                   owns             fee         simple               title      to     the
                               Apartment                    Complex;                (2) a title               continuation                       as     of        the      date          of        funding            and

                               showing      no exceptions   to the title other    than                                                          the        exceptions                    reflected              on     the
                               title policy   as of the date the General     Partner                                                         acquired                   title       to the            Apartment
                               Complex                and         other          than          any      other             exceptions                  as     may          be        acceptable                  to     the
                               Special             Limited                Partner;              and          (3)      such        other            endorsements                              as      the      Special
                               Limited             Partner                may      reasonably                     require.


                                                                  (F)             Survey.                     The           Special              Limited                  Partner                    shall           have
                               received               and           approved                   an      updated                  as-built               survey               satisfactory                       to      the
                               Investment                    Partnership                    dated             no      more           than          30        days          prior             to     the       date       of
                               funding.



                                                                                                 - 30 -


           WAS: 100871-1




                                                                                                 Page 45 of 192

                                                                                                 47 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                          INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 52 of 86 PageID
                                                                    RECEIVED        #: 63
                                                                              NYSCEF:  11/19/2018




                                                            (G)               As-Built              Plans               and      Specifications.                        The         General                 Partner
                            shall       have          submitted                    to     the         Special                 Limited               Partner              a written                     document
                            executed            by       the       General              Partner,                  the        architect              and      the        Contractor                     certifying
                            no      material         change      (other                      than            those            changes               approved                  by     the        SHF)           to     the
                                                "for-construction"
                            approved                                                         Plans                and        Specifications.


                                                            (H)                Permits,               Licenses                  and       Certificateñ                    of        Occupancy.                       The
                            Special            Limited               Partner                shall            have             received          a copy                   of        any         permits               and
                            licenses           which               are        required              for           the        operation                 and         use         of        the        Apartment
                            Complex             and         a copy             of the          temporary                       certificate              or certificates                        of occupancy
                            (final       certificates                 of      occupancy                  to        be     provide              to      the      SHF            immediately                         upon
                            receipt),            or         the          equivalent,                      issued                 by       the           appropriate                         governmental
                            authorities               for      the       Apartment                    Complex                   in its       entirety.


                                                             (I)               Environmental                             Matters.                   The      Special                Limited                 Partner
                            shall        have            received              a      report            in         form          satisfactory                   to       the          Special               Limited
                            Partner            showing               that        radon            gas        is not            present            in      any      of the            apartment                  units
                            at     a level          above          the        recommended                           permitted                safe         level         as determined                by               the
                            Environmental                          Protection                  Agency                   or       any        other            applicable                     governmental
                            authority.                In       addition,              the       General                 Partner              shall         have          provided                 the        Special
                            Limited            Partner               evidence               that          any           actions          required                 by      the            Special            Limited
                            Partner            to     be       taken           which            were              contained               in        any      environment                          assessment
                            reports            prepared                  in     conjunction                        with          the        development                        of        the        Apartment
                            Complex             have           been           appropriately                        completed                 in     a manner                   that         fully        complies
                            with        such          requirements                          and         all         laws,          regulations,                        ordinances,                     orders           or
                            decrees          pertaining                  to environmental                               matters.


                                                             (J)               Rent         11911.           If     there         are       tenants             then          under             lease        for      the
                            Apartment                 Complex,                  the      General                   Partner             shall        have          delivered                 to the           Special
                            Limited            Partner               a current                 rent          roll        for      the       Apartment                    Complex                    certified            to
                            the       Limited               Partners               by       the       General                   Partner                and        in     form             and          substance

                            reasonably                satisfactory                  to      the        Investment                       Partnership,                     together                 with         copies
                            of all      tenant             leases,            if requested                   by the            Special            Limited               Partner.


                                                             (K)               [intentionally                       omitted]


                                                             (L)               (intentionally                       omitted].


                                                             (M)               Architect's                   Certificate.                   The         General                Partner               shall          have
                            delivered               to the         Special              Limited              Partner               an     architect's                  certificate                in     the        form
                            requested               by      the      Special             Limited                  Partner.


                                                             (N)               Payment                 of         Taxes.              The         Special              Limited                 Partner              shall
                            have        received               satisfactory                 evidence                 (which             may         be included                     in     the      title       policy

                                                                                             - 31 -


            WAS: 100s71-1




                                                                                            Page 46 of 192

                                                                                            48 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                           INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 53 of 86 PageID
                                                                    RECEIVED        #: 64
                                                                              NYSCEF:  11/19/2018




                                   described                 in      subparagraph                        (E)          immediately                   above)             that          all     real         property
                                   taxes         and         assessments                   for     the        Apartment                    Complex              due         and         payable            through
                                   the     date          of funding                have         been         timely           and      fully        paid.


                                                                     (0)                Legal           Opinion.                      The           Limited                 Partner                shall           have
                                   received                  an       update              of       the           legal           opinion             previously                     delivered                 to      the
                                   Investment                     Partnership                    in         connection                 with         its    making                    the         Bridge            Loan
                                   reconfirming                      the     opinions             stated              therein.


                                                                      (P)               Qther          Documentation.                               The         Special                Limited             Partner
                                   shall         have          received             such         other            documentation                      as it        may            reasonably                 request
                                   to verify             the      accuracy                of the         representations                       and        warranties,                      and      compliance
                                   with   the            covenants,                 duties         and           obligations,               set     forth        in     Article            IV.


                                                                      (Q)               Completion                     of      Due         Diligence.                   The             Special            Limited
                                   Partner               shall            have          determined                     that       there           has         been          no         material             adverse
                                   change               to     the        facts         disclosed                by     the      prior         due        diligence               it       conducted                with
                                   respect              to     the        Partnership,                   the          General            Partner,               the         Guarantor,                  the        Land
                                   and/or              the     development,                     financing                and       operations                  of the         Apartment                   Complex
                                   prior         to its        admission                 to the        Partnership.


                                                                      (R)               Receipt             of        Sales       Proceeds                of     421-a            Certificates.                      The
                                   Special              Limited              Partner             shall           have          received             satisfactory                    evidence               that       the
                                   General                   Partner               has          received                 proceeds                 from           the          sale          of      the            421-a
                                   Certificates,                  as issued                by     the        City           of New         York          to     the         General              Partner,            and
                                   has      contributed                     all    of such            proceeds                to the       Partnership                  or such              proceeds               have
                                   been          applied             to     the      repayment                    of the          Construction                   Loan            and        the     HFA            Loan
                                   at      the         Final         Closing.               Such            proceeds               shall       be       in      an      amount               not        less        than
                                   $2,143,000.


                                                                      (S)               Transfer              of Apartment                        Complex               from            General             Partner
                                   to      the          Partnership.                        The             Special            Limited               Partner                 shall          have           received

                                   satisfactory                   evidence               that      the       General              Partner            has        transferred                  and        conveyed
                                   fee     title        to the         Apartment                   Complex                   to the     Partnership                     following                 the     issuance
                                   of the          421-a          Certificates,                  such         transfer               to be recorded                    in     the       appropriate                  real
                                   property                            records                         of                    Kings                   County,                               New                     York.


                                                                      (T)               Final         Closing            shall        have        occurred.


                      The       amount             of the         First           Additional                Capital              Contribution                   shall         be Two              Million            One
            Hundred         Seven          Thousand                   Eight             Hundred              Seventy-Six                    Dollars             ($2,107,876).                       The            funds
            contributed         as the       First           Additional                  Capital            Contribution                    shall        be used              to repay             a portion               of
            the   HFA       Loan     and         all     amounts                  due     under          the          Bridge         Loan         to the         extent             that         same         remain
            unpaid        and   to pay       a portion                of the         Developer's                      Fee.

                                                                                                      - 32 -


            WAS: 100871-1




                                                                                                   Page 47 of 192

                                                                                                   49 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 54 of 86 PageID
                                                                    RECEIVED        #: 65
                                                                              NYSCEF:  11/19/2018




                                                  (iv)                  Second                   Additional                          Capital                 Contribution.                                Following        and
                   conditioned                  upon             (A)        the         occurrence                      of     the         conditions                     for       making               the    Investment
                   Partnership's                     First         Additional                          Capital                Contribution;                         (B)       the      last         day of the month
                   following           receipt              of an            audited                  cost        certification                    of Eligible                   Basis            (as defined in Code
                   Section         42(d))             for     the           Apartment                        Complex                  prepared                 by     the           Accountants;                       (C)     receipt
                   of    the      Form(s)                  8609             for     the            entire              Apartment                     Complex                     executed                by      the         Agency;
                   (D)     receipt              by         the          Special                  Limited                     Partner               of         an          as-recorded                      Extended                   Use
                   Agreement;                    (E)        receipt                of        a        certificate                    from          the          General                    Partner               that           (1) the
                   representations,                         warranties                       and         covenants                    in     Sections                4.01,           4.02         and      16.07            continue
                   to be true           and           accurate                    through                the           date         of the         proposed                     Second            Additional                  Capital
                   Contribution,                     and         (2) the            Partnership                          and          the        General              Partner                   are     not      in      default             of

                   any      of their            obligations                       with   respect                        to the          Partnership                        or       the     Apartment                       Complex
                   at such           time;            (F)    the            Limited                 Partners                   shall      have     received                            an        update           of the             legal
                   opinion           previously                    delivered                     to      the           Investment                   Partnership                        in       connection                   with        its
                   making            the        Bridge              Loan;               (G)        the         Investment                        Partnership                      shall           have        received                such
                   other         documentation                              as     it        may          reasonably      request      to                                     verify         the         accuracy               of      the
                   representations                          and             warranties                     and   compliance       with                                     the         covenants,                     duties           and
                   obligations             set        forth            in     Article              IV;       and             (H)     the         General              Partner                shall         have          delivered
                   to    the     Limited               Partners                    a current                   rent           roll         for     the       Apartment                       Complex                  certified              to
                   the     Special              Limited                 Partner                  and         in        form          and          substance                     reasonably                   satisfactory                    to
                   the     Special              Limited                Partner,                    together                  with          copies            of all           tenant            leases,          if     requested
                   by    the      Special              Limited                Partner,                   the           Investment                   Partnership                        shall          make            the      Second
                   Additional              Capital                Contribution                           to the              Partnership.


                   The         amount            of the             Second                   Additional                      Capital              Contribution                         shall          be      One           Hundred
                   Sixty        Thousand                    Seven             Hundred                    Thirty-One                        Dollars             ($160,731),                      subject          to reduction
                   as provided                  in     Section                5.01(d)(i).                      The        Partnership                         shall            use        the      Second              Additional
                   Capital         Contribution                          to pay                  mounts                 due u der                  the       Development                          Agreement.


                                                     (v)                Third                 Additional                           Capital               Contribution.                                Following                       (and
                   conditioned                  upon)             (A)        the         last         day of the                     month              in    which              at       least       95% of the                     units
                   comprising                    the             Apartment                            Complex                        are          leased              to            tenants                satisfying                  the
                   requirements                       of     Section                    42       of      the           Code            and         in        accordance                     with           any         additional
                   requirements                      therefor                 as specified                        in     the         Extended                 Use          Agreement;                      (B)        receipt          of a
                   certificate             from             the         General                  Partner                 that          (1)        the        representations,                            warranties                    and
                   covenants               in        Sections                4.01,           4.02         and            16.07             are     true         and             accurate              as      of the           date          of
                   the      proposed                 Third              Additional                       Capital                   Contribution,                      and           (2)     the       Partnership                      and
                   the     General              Partner                 are        not        in       default               of any          of their              obligations                    with        respect            to the

                   Partnership                   or        Apartment                      Complex                       at     such          time;            (C)     the           Special             Limited              Partner
                   shall   have            received                such            other              documentation                              as itmay                 reasonably     request                             to verify
                   the         accuracy               of         the          representations                                 and           warranties                      and   compliance                             with       the
                   covenants,               duties               and          obligations                      set           forth          in     Article            IV;        (D) the              General                Partner
                   shall        have            delivered                    to    the           Special                 Limited                  Partner                 a     current               rent        roll         for      the


                                                                                                             - 33 -


           WAS: 100871-1




                                                                                                             Page 48 of 192

                                                                                                             50 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                     INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 55 of 86 PageID
                                                                    RECEIVED        #: 66
                                                                              NYSCEF:  11/19/2018




                  Apartment                   Complex                 certified             to the          Limited                Partners                by the            General                 Partner                and     in
                  form          and      substance                reasonably      satisfactory                                    to the            Special            Limited                Partner,                together
                  with          copies         of       all     tenant    leases,    if requested                                        by the Special                            Limited               Partner;                 and
                   (E)    receipt              by         the         Limited                   Partners                    of      a      determination                                in         writing             by          the
                  Accountants                    of      the      Certified                  Credits,                the         Investment                 Partnership                            Special             Limited
                  Partner             shall         make          the      Third             Additional                    Capital                Contribution         to the                       Partnership.


                  The        amount              of       the         Third           Additional                     Capital               Contribution                       shall            be        equal          to       One
                  Hundred                Sixty          Thousand                  Seven              Hundred                  Thirty-One                       Dollars             ($160,731),                   subject                to
                  reduction               as     provided                 in      Section             5.01(d)(i)                   and         5.01(d)(iii).                  The          Partnership                        shall
                  use      the        Third           Additional                  Capital             Contribution                           to     pay        amounts                  then    duef¿mder                          th
                  Dev4opment                        Agreement.                    If the           conditions                     for    making                this      Third               Additional                Capital
                   Contribution,                        are       satisfied                  prior             to      those             for   the               Second                  Additional                    Capital
                   Contribution,                    then         the      Third             Additional                     Capital             Contribution                      shall          be made                prior            to
                   the     Second             Additional                 Capital              Contribution.


                                                 (vi)                 Cost        Savings.                     If      aggregate                    savings            in      costs            exist        from             those
                  costs         contained                in     the     Development                        Budget                 such            that     the        Bridge                 Loan         has         not        been
                  fully         drawn          down             or is otherwise                       not           needed         to pay other     budgeted      project                                              costs        as
                  of      the     Final          Closing                 (such             as      accrued                  interest    and   closing     costs),      the                                             amount

                  remaining                   shall    be              paid           to     the       Developer                        on         the       date        of        Final              Closing               as      an
                  Additional                  Development                         Fee         in     accordance                         with         the        terms              of        the      Amended                     and
                   Restated             Development                       Agreement                    attached                    hereto            as Exhibit                A-1.


                                                (vii)                 Special              Additional                  Capital               Contributions.


                                                 If in any                     fiscal         year          of       the         Partnership                     after         the            Final      Closing                   the
                   Investment                  Partnership's                      Capital             Account                    balance             may         be reduced                        to or below                   zero,
                   the     Investment                Partnership         may,                         in       its     sole        and            absolute            discretion,                   make          a Special
                  Additional                   Capital      Contribution                                  to        .the         Partnership,                     in        an          amount               reasonably
                   required              to    avoid            the       reduction                  of        the         Investment                     Partnership's                            Capital            Account
                   balance            to or below                 zero.           If the           Investment                   Partnership                       makes                 a Special               Additional
                   Capital            Contribution                     to the           Partnership                        pursuant      to this                      paragraph,                    the      Investment

                   Partnership                   shall          receive            a guaranteed                             payment                  pursuant                 to        Section            5.06         for        the
                   use    of its              Special             Additional                       Capital                 Contribution.                          Whenever                         the       Investment

                   Partnership                   makes                a Special                 Additional                       Capital             Contribution                        to        the     Partnership
                   pursuant              to      this          paragraph,                   the      General                 Partner                 shall        have             the        option,            in     its       sole
                   and       absolute               discretion,                  to        make           Special                Additional                    Capital              Contributions                           to     the
                   Partnership,               up              to the      same             amount                and        on the             same            terms          in     the           aggregate                as the
                   Special            Additi==1                   Capital                  Contribution                      made                        the      Investment                                                            at
                                                                                                                                               by                                                    Partnership
                   that      time.


                                               (viii)                 Bridge               Loan        Draw                 Procedures.                        The          Investment                     Partnership
                   has      designated                   SAHP            as its            agent           ("Agent")                for        the       purpose              of reviewing,                       on behalf


                                                                                                      - 34 -


           WAS: 100s7L1




                                                                                                      Page 49 of 192

                                                                                                      51 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 56 of 86 PageID
                                                                    RECEIVED        #: 67
                                                                              NYSCEF:  11/19/2018




                   of the      Investment                 Partnership,                        copies         of requests                       for       draws               under            the        Bridge                    Loan
                   ("Draw")          to pay          costs         of constructing                         the        Project.             The             Investment                       Partnership                            shall
                   have       the     right,         exercisable                  from          time             to     time         as         hereinafter                        provided,                      to        appoint
                   another           Person          as      its         agent          for     such             purpose                  by      delivering     to                         the       Developer                        on
                   behalf       of    the       General                  Partner              written                 notice          of        the    appointment                                 of         a     successor
                   Agent,       in     which           the          Investment                   Partnership                         terminates                            the         appointment                            of     the
                   prior     Agent.


                                                               (A)                Not         less         than         five      (5)          business                    days            before             the           date       on
                               which           the        General                Partner              desires                a Draw                   to       be      made,                the         Developer                      on
                                behalf         of the        General               Partner                 shall        have          delivered                      to the            Agent             the           following
                                documents                 (together,               the        "Draw              Documents"):


                                                                                                     (1)                An       original                      Contractor's                       requisition                         for
                                               payment                    (the          "Contractor's                          Requisition")                               in          a     form                 reasonably
                                               satisfactory                  to     the         Agent              (American                        Institute                   of Architects                          standard
                                               form          G-722          or     G-702/G-703                          shall         be deemed                            satisfactory)                      certified                by
                                               the        architect                for         actual             improvements                                 in      place               and          for         materials

                                               securely              stored         on site             through                the        date             of that              requisition.


                                                                                                     (2)                An original                      of Schedule                        of Values                    showing
                                               costs         incurred              in     the        various              construction                           and            soft       cost       categories,                          in
                                               a format              approved                  by the            Investment                         Partnership.


                                                                                                     (3)                Copy              of        the             Owner's                  and          Contractor's
                                               Affidavit                 (construction                      in         progress)                    in      the            form            utilized                for        draws
                                               under           the         Construction                          Loan,           duly               executed                     and         acknowledged                              on
                                               behalf          of the            Contractor                  and         the      General                   Partner.


                                                                                                     (4)                Copies                 of        the         Partial                Waiver                     of     Liens,
                                               (subject             to retainages)                         of each            subcontractor                            and         material                   espplier,                as
                                               to      all         work            performed                       and           materials                          purchased                     for             which               the

                                               immediately                     preceding                         Draw,               if         any,             had             been             made,                     and        an

                                               accounting                   prepared     by                      the      Contractor                        of       all        payments                  made                under
                                               the     immediately                       preceding                     Draw.


                                                                                                     (5)                [intentionally                           omitted]


                                                                                                     (6)                Copy                   of          project                     schedule,                            updated

                                               monthly,                  showing              the      progress                of the               work.


                                                                   (B)            The           Agent                 shall          have                five          (5)         business                       days             after

                                receiving              the         Draw           Documents                        in     which                he          has         the         right,           exercisable                    by
                                notice         by     facsimile              transmittal                     to the            Developer,                        to object                 to the         Draw                on the


                                                                                                    - 35 -


            WAS: 100871-1




                                                                                                Page 50 of 192

                                                                                                52 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 57 of 86 PageID
                                                                    RECEIVED        #: 68
                                                                              NYSCEF:  11/19/2018




                                   basis            that        the            Draw              Documents                       are         incomplete                       or        inaccurate.                    As      soon          as
                                   practical                  after         receipt               of such              notice,               the        Developer                       shall       complete                the     Draw
                                   Documents,                         correct               all        inaccuracies                        and          resubmit                    the         Draw           Documents                    for
                                   approval.                    If        the     Agent                 does         not        object             to    the          Draw               Documents                    within             such
                                   five     (5)        day           period,               the         Draw           Documents                         shall          be deemed                        approved,              and         the
                                   Draw             shall        be immediately                                   funded.


                                   (d)               Adjustment                            to Capital                Contributions                         of Investment                           Partnership.


                                                      (i)                 After             the         occurrence                    of      State            Designation                        and          the      issuance             of
                   IRS       Forms             8609,             and             prior            to        the      making                  of     the         Third               Capital                 Contribution,                  the
                   Accountants                      shall        determine                        the        Certified                Credits              for        all         of the         Credit            Period          for     the
                   Project         (the        "Aggregate                        Certified                   Credits").                If the           Aggregate                       Certified              Credits            are     less
                   than      the          aggregate                   amount                 of the               Projected                Credits              for         all     of the          Credit            Period            (such
                   difference               being               referred                    to         as      the         "Allocation                        Differential'),                          then          (unless             such
                   reduction              is a result                     of the           transfer                by the             Investment                      Partnership                       of its        Interest)            the
                   Capital               Contributions                            of        the          Investment                          Partnership                    shall                 be         reduced           by    the
                                                 Amount."
                   "Adjustment                                                              The              Adjustment                       Amount                        shall           equal              the        Allocation
                   Differential                 multiplied                      by         75.6%.                 Any     such             reduction                  in          Capital              Contributions                     shall
                   be     applied              to     reduce                the            Second                 Additional                  Capital                 Contribution                          and,       then         to     the
                   extent          necessary,                  the         Third             Additional                    Capital                Contribution.                           If no further                  Additional
                   Capital           Contributions                              are        to be paid,                    or    if     the        First,          Second                  and/or             Third       Additional
                   Capital           Contribution                          have             not         been          funded,                but         the       Adjustment                          Amount             is      greater
                   than       the          amount                    of     the            unfunded                   First,            Second                 and/or               Third              Additional                 Capital
                   Contribution,                      then            the         General                    Partner                 shall         make            a payment                           to     the Partnership
                   equal        to the          amount                    by     which                 the        Adjustment                      Amount                   exceeds               the        unfunded     Capital
                   Contributions                      of the              Investment                         Partnership,                     and          the      Partnership       shall    immediately
                   distribute               such              amount                  to     the         Investment                        Partnership                  as a return        of capital.     The
                   General           Partner's                  payment                     required                 by the preceding                              sentence     shall   constitute     a non-
                   reimbursable                      funding                by it           and         shall        not give rise to any                                    right          of repayment                      as a loan
                   or     credit          as        a Capital                    Contribution                         or       any           increase                 in          the      Capital             Account              of     the
                   General           Partner.


                                                      (ii)                 [intentionallyomitted]


                                                      (iii)                Upon             State            Designation                      and          the        issuance                  of IRS          Forms             8609,          if
                   Aggregate                Certified                     Credits                exceed             the        Projected                 Credits                  for     all      of the            Credit        Period
                   (the       "Upward                        Allocation                      Differential"),                           then             the           Capital                   Contributions                    of the
                                                                                                                                                                                                                              Amount."
                   Investment                   Partnership                            shall            be        increased                  by         the      "Uoward                       Adiustment
                   The      Upward                  Adjustment                         Amount                 shall        be equal                 to the            Upward                    Allocation              Differential
                   multiplied               by          75.6%.                   The             Upward                   Adjustment                       Amount                       shall          increase           the        Third
                   Additional               Capital                  Contribution.                            The      Partnership                            shall          use         the      Upward               Adjustment
                   Amount            to prepay                   the        Development                             Fee.



                                                                                                                  - 36 -


           WAS: 100871-1




                                                                                                               Page 51 of 192

                                                                                                               53 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 58 of 86 PageID
                                                                    RECEIVED        #: 69
                                                                              NYSCEF:  11/19/2018




                                                               (iv)                  In        addition                to     any          other             adjustment                    in        Capital              Contribution
                         or payment                         required                by        this        Section             5.01(d),                 in    the      event          that            the     Actual                 Credit             for
                         2000             is         less          than             $82,500,                   then          the           Capital                  Contribution                       of      the             Investment
                         Partnership                          to    the       Partnership                         shall           be reduced                     by     an     amount                 equal              to        the        sum       of
                         (a)        $82,500              minus                (2) the Actual                          Credit              for     2000,             which           sum          shall        be         multiplied                    by
                         75.6%              (the            "Timing                 Reduction                    Amount").                           Any        reduction                  in     Capital                 Contribution
                         caused                by       the        Timing                Reduction                   Amount                shall            first      be applied                    to reduce                  the          Second
                         Additional                      Capital                Contribution                           and,          if         necessary,                  the       Third              Additional                         Capital
                         Contribution.                             If no Capital                         Contributions                          remain              to be paid,                 or if the            amount                     of the
                         Timing                 Reduction                     Amount                     is     greater            than              the       Capital              Contributions                             to       be       made,
                         then            the        General               Partner                shall          pay         the      Timing                 Reduction                Amount                  to the            Investment
                         Partnership                          promptly                   after           demand               is     made               therefor.                 Any           amounts                  not           promptly
                         paid            upon           demand                shall            bear           interest            at the             Prime            Rate          prevailing                 at     the           end         of the
                         preceding                      calendar                    month,                    plus       two          percent                  (2.0%),               until     paid                 in         full.             It         is
                         understood                      and          agreed               that          the         provisions                 of thisSection                        5.01(d)(iv)                   are        intended                 to
                         address                 any          reductions                   in       or        delays         in    the          delivery              of the          first          year      of Credit                      Period
                         from             the         Projected                     Credit               amounts                  during             such             year          where              the          total              Projected
                         Credits                  for         the        entire                Credit                Period           is         not         affected.                    It     is        intended                      that         the
                         adjustments                          and/or            payments                       required              by         this        Section            5.01(d)(iv)                  are      to compensate
                         the        Investment                        Partnership                        for     the        delay          in the             receipt          of Tax            Credits.


                                            (e)                    [intentionally                        omitted]


                                            (f)                    Without                the        Consent                of all         of the            Partners,               no        additional                 Persons                   may
            be     admitted                as        additional                  Limited                      Partners               and          Capital              Contributions                          may              be        accepted
            only      as and             to the          extent            expressly                     provided              for        in     this        Article           V.


                                               (g)                 The        cash         portion               of the           Capital               Contributions                          of each         Partner                      shall       be
            deposited               at    the         General                 Partner's                   discretion                 in        a checking,                   savings              and/or             money                  market
            or     similar           account,                 to      be      established                        and        maintained                        in      the      name             of     the        Partnership,                          or
            invested           in        government                      securities                  or certificates                        of deposit                issued           by       any         bank.               Thereafter,
            such      amounts                  shall          be utilized                     for        the     conduct              of the                Partnership                   businese                pursuant                      to the
            terms       of this            Agreement.


                                               (h)                 Except                as         may          otherwise                       be         provided                under              applicable                         law,          no
            Limited            Partner                  shall            be     bound                by,        or      personally                      liable          for,        the         expenses,                     liabilities               or
            obligations                  of the         Partnership.


                          5.02.                Return               of     Canital                  Contribution.                          Except               as     provided                 in     this         Agreement,                          no
            Partner           shall         be entitled                    to demand                          or receive             the         return             of his        Capital              Contribution.


                          5.03.                Withholding                          of        Canital                Contribution                           Unon            Default.                   In      the             event                that:
            (a) the          General                Partner              shall            not        have         substantially                         complied               with            any         material                 provisiõñs
            under            this          Agreement,                           after                Notice                 from               the          Special               Limited                   Partner                      of         such


                                                                                                                        - 37 -


            WAS: 100s71-1




                                                                                                                      Page 52 of 192

                                                                                                                      54 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                         INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 59 of 86 PageID
                                                                    RECEIVED        #: 70
                                                                              NYSCEF:  11/19/2018




           noncompliance                            and         failure           to     cure            such             noncompliance                                 within             a period          of thirty                (30)         days
           from        and        after            the      date          of such             Notice,                    or        (b)        the       Construction                       Lender           shall         have          declared
           the      Partnership                         to be in default                      under                 the            Construction                        Loan,          or (c) foreclosure                        proceedings
           shall      have    been                     commenced                       against            the            Apartment                          Complex,                  then         the     Partnership                     and      the
           General               Partner                 shall          be in          default             of this            Agreement,     and the Limited     Partners,     at their
           sole     election,                may           cause            the        withholding                        of payment     of any Additional   Capital    Contribution
           otherwise                  payable              to the           Partnership.


                           All         amounts                   so withheld                    by        the            Limited                     Partners              under              this       Section              5.03         shall        be
           promptly                   released              to        the      Partnership                           only                after         the        General                  Partner           or     the         Partnership
           have        cured               the      default             justifying                  the        withholding,                                as demonstrated                           by evidence                 reasonably
            acceptable                 to the             Special             Limited               Partner.


                           5.04.                 Legal           Opinions.                     As         a condition                               precedent                   to     the        Investment                    Partnership
           making                the             Bridge              Loan              and         the          First                   Additional                      Capital              Contribution                       and    Second
           Additional                      Capital               Contribution,                           the             Investment                          Partnership                         shall       have             received                 the
            opinion              of                                                      ,    Esq.,                 of        New                York,            New            York,             special             counsel                to       the

           Partnership                           nd      the      General                 Partner,                   which                    opinion             shall         explicitly               state         that      Peabody                 &
            Brown,           of                   shington,                 D.C.,            counsel                 to            the         Limited              Partners,                    may       explicitly                 rely         upon

            them,         that:                                                                                          /fe.3


                                                 (a)              the          Partnership                               is         a         duly          formed                   and         validly           existing                  limited

            partnership                      under             the      Act,           and      the            Partnership                             has       full      power             and         authority               to    own          and
            operate          the            Apartment                    Complex                   and          to conduct                           its    business                 hereunder;                  the     Partnership                      is

            duly         qualified                  to     transact                its        business                        in         the        State          of     New              York;         both          the   Investment

            Partnership                          and       the          Special               Limited                     Partner                     have          been             validly             admitted                as        Limited
            Partners                  of    the          Partnership                     entitled                   to        all         the        benefits              of        a Limited              Partner               under             this
            Agreement,                       and          the         Interests                of        the             Investment                    Partnership                               and       the         Special             Limited
            Partner              in        the
                                        Partnership                                    are    the         Interests                          of a limited      partner                           with      no personal                     liability
            for    the      obligations      of the                           Partnership;


                                                  (b)             the          General                  Partner                         is      duly         and          validly                organized               and          is      validly
            existing             in        good          standing              as a corporation                                    under              the        laws      of the            State,         with         full     power             and

            authority                 to enter              into         and           perform                its        obligations                        hereunder;                     the     General              Partner               is duly
            qualified             to transact                     its       business               in     the            State;


                                                  (c)                [intentionally                      omitted];


                                                  (d)             execution                   of        this         Agreement                              by     the         General               Partner             has          been         duly
            and      validly                authorized                   by       or     on    behalf                    of such                 General                Partner              and,        having           been          executed
            and        delivered                    in      accordance                       with             its         terms,                 this        Agreement                       constitutes                  the         valid         and

            binding              agreement                      of      the       General                 Partner,                           enforceable                  in     accordance                  with         its     terms             and
            execution                  by        the      General                 Partner                is         not        in         violation               of      any         contract,             agreement,                     charter,



                                                                                                                              - 38 -


            WAS: 100871-1




                                                                                                                          Page 53 of 192

                                                                                                                          55 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                  INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 60 of 86 PageID
                                                                    RECEIVED        #: 71
                                                                              NYSCEF:  11/19/2018




           by-law,           resolution,   judgment,     order,                                         decree,            law        or regulation                        to which                 the        General            Partner
           is bound             or as to which   it is subject;


                                             (e)                based              solely           on         the         title          insurance                    policy              issued              to        the      General
            Partner             and         identified                in      Section              4.01(e),            the         General               Partner                 owns              good        and        marketable
           fee       simple            title          to       the          Apartment                    Complex,                    subject             only           to        such             other           liens,         charges,
           easements,                  restrictions                        and           encumbrances                         as     are          set     forth             in      the        title          insurance                 policy
            issued         to    the         General                 Partner,               none         of which                  materially                   interfere                 with           or    adversely                 affect
            the      development                      or operation                       of the        Apartment                     Complex;


                                             (f)                the          General                Partner                 has           received                a     carryover                      allocation                 of      Low-
            Income           Housing                  Tax           Credit          authority                  for     the         Projected                  Credits              from            the        Agency,             which               is
            the      appropriate                     state           or local             credit         authority                  for      the        juriadidian                      in        which           the      Apartment
            Complex              is located                and         the        General               Partner               owned             the       Land             as of December                            31 of the                year
            it received               the        carryover                  allocation;


                                             (g)                the         Bridge           Loan,             as      made           pursuant                   to        the      terms              of      the       Bridge           Loan
            Note       and        the        Partnership                      Ag          comont,              has      been             duly         authorized                    executed                  and         delivered,                  is
            enforceable                in        accordance                   with          its        terms          and           complies              with,             or      is     exempt               from           applicable
            state      or federal                 laws,         regulations                  and         other         requirements                           pertaining                  to usury;


                                             (h)                to      the        best       of       knowledge                     after         due         inquiry,                  there           are        no      defaults             by
            the      General                 Partner                  cr      the          Partnership                      existing                  with            respect                 to     any            of    the       Project
            Documents;                  and


                                             (i)                to the            best       of knowledge                        after          due      inquiry,                 no event                of Bankruptcy                        has
            occurred            with           respect               to the         Partnership                      or the          General              Partner.


                           5.05.             Repurchase                       Obligation.


                                               (a)              If     (i) the           Apartment                    Complex                is not            placed             in      service             by     December                   31,
            2000       (or       such            later         date          as may               be     Consented                    to     by         the      Investment                         Partnership);                      (ii)     the
            Partnership                     has          not        received               State         Designation                       in      1998           or       the         IRS          Forms                8609      are          not
            issued         by     the        State             Agency             so as to allow                      the          Partnership                    to claim                 Tax         Credits            for     the         first
            year      of the           Credit              Period;               (iii)     the      Partnership   fails  to meet    the                                                Minimum                      Set-Aside                 Test
            and      the        Rent         Restriction                     Test         by      the close of the first   year  of the                                                  Credit            Period           (as    defined
            in     Section            42(f)          of the            Code)             or at         any       time            thereafter;                   (iv)     the         Partnership's                         basis         in      the
            Apartment                   Complex                       for      federal                 income              tax           pmpvova,                     as         finally             determined                    by           the
            Accountants                     or       pursuant                to     an      audit         by         the      Internal                  Revenue                  Service,              as of December                           31,
            1998,       shall          have           been            less        than        10%         of the            Partnership's                        reasonably                        expected               basis         in      the
            Apartment                  Complex,                      as required                   pursuant                 to      Section             42(h)(1)(E)                      of the           Code;           (v) an         event
            of default            described                    in     Section              5.03        shall         exist,         or     (vi)       an Extended                         Use        Agreement                    is not          in
            effect      before              the       end       of the            first       year        of the            Credit              Period,               then         the        General                Partner             shall,
            within         15 days                 of the           occurrence                thereof,               send          to the          Limited                 Partners                  Notice              of such         event


                                                                                                                      - 39 -


            WAS: 100871-1




                                                                                                                     Page 54 of 192

                                                                                                                 56 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 61 of 86 PageID
                                                                    RECEIVED        #: 72
                                                                              NYSCEF:  11/19/2018




           and       of its         obligation                   to purchase                     the        Interest                of the          Investment                     Partnership                       hereunder                   and
           return              to         the          Investment                       Partnership                           its         Capital             Contributions                              in          the          event           the
           Investment                      Partnership                    in      its    sole discretion                             requires              such         purchase                      of the          Interest             of the
           Investment                      Partnership.                        Thereafter,                        the        General               Partner,                 within               30      days         of     the        mailing
           date         of     Notice              by      the          Investment             Partnership                                   of     such      election,                     shall         acquire                 the    entire
           Interest                of      the         Investment                    Partnership        in                          the       Partnership                         by    making                  payment                    to     the
           Investment                         Partnership,                     in        cash,              of     an         amount              equal                to        the        sum           of         (x)      its       Capital
           Contributions,                          (y)      the         amount                 of        the       Bridge                 Loan        advanced                     to       the          Partnership                      by      the
           Investment                      Partnership                      pursuant                   to        Section             5.01(c)(ii)             and            (z)    interest                on the sum                      of the
           amounts                  set       forth        in     clauses               (x)    and          (y)        at    the       rate         of the         Prime               Rate           plus       two         percent              per
           annum              or        ten      percent              per      annum,                  whichever                     is greater.                  In        addition,                 within           15 days              of the
           notice         of exercise,                   the      General                Partner                 shall        cause           thePartnership       to effect                                   the         release         of any
           letter        of     credit,                guaranty              or      collateral                   which             the    Investment        Partnership                                       and          its     Affiliates
           may          have         provided                 to secure              obligations                    of the            Partnership        and to reimburse                                            the      Investment
           Partnership                     and         its Affiliates                   against              any         loss,       damage             or liability                   they           may       have          incurred              as
           a result    of providing                             any      such           letter           of credit,              guaranty               or collateral.


                                                 (b)             Upon             receipt              by        the        Investment                    Partnership                        of any such    payment                                     of
           its      Capital               Contributions,                       the        Interest                of the            Investment                 Partnership                      shall terminate,                                and,
           to     the        extent             that       the          Investment                Partnership                               has      acted         in           accordance                    with          the      terms              of
           this       Agreement,                        the       General                 Partner      shall                     indemnify                   and        hold            harmless                 the          Investment

           Partnership                        from         any          losses,               damages,                      and/or           liabilities,               to        or        as        a result              of      claims              of
           Persons             other             than           Partners                or Affiliates                       thereof,              to which             the         Investment                    Partnership                       (as
           a result            of its           respective                participation                          hereunder)                   may         be subject.


                             5.06.               Guaranteed                       Payments.                              No          later          than          90            days             after          the          end          of      the
           Partnership's                          fiscal           year,            any          Partner                     who            has       made                  a     Special                Additional                     Capital
            Contribution                       pursuant                 to Section                  5.01(c)(vii)                    shall         receive,         as a guaranteed                               payment                  for     the
            use      of its         capital,             an amount                   equal             to the            annual              interest          earned                  by     the        Partnership,                      if any,
           on       such            Special              Additional                      Capital                  Contributions.                            The             Partnership                        shall             invest           any
            amounts                  contributed                        pursuant                    to         Section                5.01(c)(vii)                 as           reasonably                      directed                  by      the
            contributing                       Partner.                  Any            guaranteed                          payment                 due      to        a Partner                       shall          be      deemed               an
            expense             of        the      Partnership                      for       purposes                      of determining                     Net              Cash          Flow.             Any           guaranteed
            payment                 which              is not         paid          when            due          shall         remain               a liability                  of the           Partnership                       and         shall
            bear        interest                as set          forth       above.




                                                                                                                         - 40 -


            WAS: 100871-1




                                                                                                                        Page 55 of 192

                                                                                                                        57 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 62 of 86 PageID
                                                                    RECEIVED        #: 73
                                                                              NYSCEF:  11/19/2018




                             5.07.              IP     Loans            and         GP Loans.


                                                (a)               GP Loans.                               Once           the        Partnership                    acquires                 fee title                to the         Apartment
            Complex,                 the        General                Partner,                 subject             to the                consent           of the                Special            Limited                 Partner,                    shall
            have          the          right,             but         not       the            obligation,                     after           funding                 all         other           obligations                      under                 this
            Partnership                      Agrcoment,                         including,                        without                  limitation,                      its         obligation                    to          fund          Excess
            Development                         Costs            under             its        Construction                       Completion                    Guaranty      under     Section    8.09(a)   or
            Operating    Deficit   under    its Operating                                                     Deficit               Guaranty                 under   Section    8.09(b)   hereof,    to make
                  Loans"
            "GP           pursuant       to this Section                                                     5.07(a)            to fund               Operating                        Deficits           of the           Partnership                       or
            to     fund         other           reasonable                     and            necessary                  obligations                  of         the        Partnership;                        provided,                 however,
            that      the         General              Partner                shall            not        have       such            right         to make                   such         GP Loan                   at     any          time         when
            it     has       an        unsatisfied                     obligation                   to     fund          Excess                Development                             Costs         or        to     make      Operating
            Deficit           Loans             or     to fund               Frcaaa                Development                         Costs          as required                        under            this           Agreement.       GP
            Loans            shall           be       on        the      following                       terms:               (i) interest                 shall             accrue             on        the        Excess               GP         Loan
            Amount                at     an       annual               interest                rate         of fifteen                 percent              (15%),                compounded                         annually,                 and           on
            any       other            GP Loans                   at     an        annual                interest              rate         of ten          percent                 (10%),           compounded                           annually;
            and       (ii)     GP Loans                    shall            be repayable                      solely             as        set     forth          in        Sections                11.01            and          11.04         of this
            Agreement.            making    a GP Loan,
                                             By           the General                                                                              Partner                  does          not        waive            any claim      of,                     or
            remedies     with  respect   to a default, if any, by the                                                                             Investment                       Partnership                       in its obligations
            under    this Agreement.


                                                (b)               IP        Loans.                  The       Investment                         Partnership,                          subject            to     the        consent              of the
                                                                                                                                                                                                                                                Lnans"
            Special             Limited                Partner,                shall            have          the        right,             but       not         the         obligation,                  to        make            "IP
            pursuant                to this           Section               5.07(b)            to fund              Operating                    Deficits              of the            Partnership                     or to fund                  other
            reasonable                  and          necessary                 obligations                    of the            Partnership.                           IP     Loans               shall         be on             the     following
            terms:            (i) interest                  shall           accrue                 on      Default              IP         Loans            at     an         annual               interest                rate          of     twenty
            percent             (20%)           compounded                          annually;                (ii)    interest                shall          accrue                on the           Excess             IP      Loan            Amount
            (other           than        Default                IP Loans)                     at an        annual              interest              rate        of fifteen                percent               (15%)             compounded
            annually,                  and           on     any          other                IP         Loans           at      an         annual                interest                rate        of        ten         percent                  (10%)
            compounded                       annually;                  and          (iii)         IP      Loans              shall         be       repayable                 solely  as set                        forth          in        Sections
            11.01         and          11.04          of this           Agreement.                         By making    an IP Loan,                                         the Investment                           Partnership                          does
            not     waive              any        claim          of, or remedies                           with respect   to, a default,                                           if any,           by    the        General                  Partner
            in its        obligationsunder                              this        Agreement.


                                                (c)               Notice                 of    Loans.               If        the          Partnership                      shall          require              a Partner                     Loan               to
            fund          Operating                    Deficits               or         to        satisfy          other                 reasonable                   and             necessary                    obligations                     of     the
            Partnership,                      a Partner                     (the          "Initiatine                Partner")                     shall          give            the      other           Partners                     (the        "_N_o-m
            Initiating                 Partners")                 notice             of the              Initiating      Partner's                          intent                to fund            a Partner                     Loan,            which
            notice           shall         state          (i) the           total         amount               of Partner     Loan                         proposed                     to be funded,                      (ii)     the        purpose
            for     such          Partner                 Loan,         and         (iii)          the     proposed                  funding               date         of such              Partner                 Loan,           which                date
            ("Contribution                           Date")            shall          be           not      more          than              thirty          (30)            days          following                  the          date         of        such
            notice;           provided                 that           the      notice               requirement                        shall         be      shortened                     to the              extent              necessary                     to
            permit             a Partner                    to        fund          a Partner                     Loan              for      the      purpose                     of     curing            a default                     under             the
            Construction                      Loan.              The         Non-Initiating                          Partners                    shall           notify           the       Initiating                   Partner               at        least


                                                                                                                          - 41 -


            WAS: 100s71,1




                                                                                                                         Page 56 of 192

                                                                                                                         58 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 63 of 86 PageID
                                                                    RECEIVED        #: 74
                                                                              NYSCEF:  11/19/2018




            five     (5)    days            prior             to the            Contribution                      Date            whether                  and      in what                  amount                    the     Non-Initiating
            Partners            intend                  to make                 a Partner                 Loan          to the            Partnership,                        which              amount                 may      be up to, but
            not      in     excess                of,         fifty        percent                (50%)           of        the         total         proposed                  Partner                  Loan.                 The         Initiating
            Partner          and            the          Non-Initiating                           Partners                  shall         each             fund         the         portion             of the               Partner           Loan          it
            agreed          to make                     by the Contribution                                     Date.             If     a Partner                 fails         to make                    such         Partner                 Loan        to
            the   Partnership                            on        or before            the         Contribution                         Date,             any      Partner                  who            makes              such         Partner's
            share    of the                  Partner                     Loan       may,             at        such          Partner's                 option,                advance                  to        the      Partnership                   the
            amount           of the                non-lending                     Partner's                    share             of the          Partner                Loan.               No        Partner              shall    have               the
            right         to propose                     and          fund        a Partner                 Loan             to fund              distributions                        and/or               payments                   to be made
            pursuantto                     Sections11.01,or                                  11.04.


                                                  (d)                   Documentation                           of Partner                      Lnans.             At         the         request                of a Partner,                      which
            request          may             be          made             quarterly,                 any         Partner                  Loan             shall         be      evidenced                       by      a non-negotiable
            promissory                     note              or       notes        reflecting                   any          such           Partner                Loans                  made              during              the        preceding
            calendar            quarter.                          Each         Partner              Loan          shall           be an            unsecured                     loan        by        such             Partner.                 Partner
            Loans          shall           not          be         considered                 Capital              Contributions,                            and             shall         not increase                        such         Partner's
            CapitalAccount.


                                                  (e)                   Usury           Savings                  Clause.                   Notwithstanding                                   anything                     to        the      contrary
            herein         or        in      any             note         evidencing                     a Partner                     Loan,   in no event                                shall        interest                accrue             on    any
            Partner          Loan                 at a rate               in excess               of the         highest                rate       permitted                    by applicable                          law.


                                                  (f)                   Excess          IP         Funds.                   The         sum           of     the        Excess               IP        Loan             Amount                plus          (or
            minus)              the               amount                   by      which                  the          Special                   Limited                     Partner's                   Section                    5.07         Capital
            Contributions                         (hereinafter                     defined)                exceeds                 (or     is      less       than)             the General    Partner's                                     Sections
                                                                                                                                                                               Funds."
            5.07      Capital               Contributions                          shall           be known                   as the             "Excess                IP               If the Excess                                      IP    Funds
            at      any    time            exceed                  $5,000,         then            (i) all        references                     in    Section                 11.01             and         11.04           to distributions
            or      payments                      to         the        General               Partner              of         a        specified              percentage                         shall            be      reduced                by     five
            percentage                    points                  for     each          $5,000              (or        portion                  thereof)            that             the          Excess                IP      Funds             exceed
            $5,000,         and            (ii)        all     references                in       Section              11.01            and       Section               11.04             to distributions                           or payments
            to the         Special                Limited                 Partner             of a specified                           percentage                  shall             be increased                       accordingly.                    The
            resulting                percentage                           to      the         General                   Partner                   shall            be          referred                  to        as          the         "Incentive
            Percentage".                          For             example,              in        the      event              the        Excess              IP         Funds              exceed                 $10,000              but        do    not
            exceed          $15,000,                    all        references                in     Section                 11.01         and         11.04         to distributions                               or payments                      to the
            General             Partner                       which             equal              50%          shall             be      reduced                  to         40%           (2     portions                    of     $5,000            x      5
            percentage                    points              for       each      portion=                 a 10 percentage                             point            reduction).


                                                  (g)                   Capital          Contribution                             Alterriative.                         If      a Partner                        which              has      made           or
            intends             to        make                 a        Partner              Loan           (a     "Lênding                       Partner")                    reasonably                         concludes                  that       the
            operation                of      the             usury             savings             clause              in     Section                 5.07(e)            will         result                in     a reduction                     in   the
            interest            rate              otherwise                      specified                 in     this            Section                  5.07,             then          the         Lending                   Partner             may
            request              that                  its          existing             or          proposed                      Partner                   Loans                   be      restructured                             as         Capital
            Contributions.                              In        such         event,         all        the      Partners                  shall           cooperate                     to negotiate                       and       execute              an
            amendment                       to this                Agreement                      (the     "Amendment"),                               which             shall            include                the      following               terms:


                                                                                                                             - 42 -


            WAS: 100871_.1




                                                                                                                        Page 57 of 192

                                                                                                                        59 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                     INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 64 of 86 PageID
                                                                    RECEIVED        #: 75
                                                                              NYSCEF:  11/19/2018




           (i)    each       of     the       Special         Limited             Partner           and          the        General            Partner            shall        have        the      right         to
           make            Capital                 Contributions                  pursuant                 to         the         Amendment                     ("Section              5.07          Capital
           Contributions")                        either      instead         of making              IP         Loans            and   GP Loans, respectively,       or to fund
           the       concurrent                   repayment           by      the    Partnership                      of    IP      Loans or GP Loans,      respectively;     (ii)
           with       respect              to such         Section         5.07     Capital          Contributions,                          the     Partner(s)           making             them           shall
           be     entitled            to    receive          (A)     guaranteed                 payments                   or     a preferred                return       in    amounts                 and       at
           times         corresponding                     to interest            payments                that         would            have        been      due      had      the        Section            5.07
           Capital           Contributions                    been       made         as    Partner               Loans,               and     (B)      distributions                 as    a return                of
           capital         in     amounts              and     at times           corresponding                       to principal             payments               that      would            have       been
           due       had        the        Section           5.07      Capital         Contributions                            been       made         as     Partner           Loans;            and        (iii)
           Article         11 shall               be revised         to the         maximum                extent               feasible       to provide             that      such        guaranteed
           payments                or      a preferred               return         and         return           of     capital            distributions               shall      have            the     same
           amounts,               timing,           priority         of payment             and          tax     consequêñces                       as the      corresponding                    payments
           of     Partner               Loans           would         have          had.           Notwithstanding                             the         foregoing,            the        Investment
           Partnership                  shall         have      no    obligation            to     consent                 to     any      amendment                  pursuant             this         Section
           5.07(g),          which           it    concludes          could         adversely              affect           the     timing           or amount               of the        allocation               to
           the           Investment                        Partnership                     of        tax                credits,                   losses,            income                or           gains.




                                                                                                     - 43 -


            WAS: 100871-1




                                                                                                    Page 58 of 192

                                                                                                   60 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                         INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 65 of 86 PageID
                                                                    RECEIVED        #: 76
                                                                              NYSCEF:  11/19/2018




                                                                                                                          ARTICLE                 VL
                                                                                                     CHANGES                          IN    PARTNERS


                                6.01.               Withdrawal                         of the            General                Partner.


                                                    (a)               The             General              Partner                may           not      withdraw                   from         the       Partnership                        or      sell,
               transfer,               pledge,                  hypothecate                         or        assign              his      or      its        Interest              as         General              Partner                   or          any
               interest           in         the          General                Partner             without                    the     prior          Consent               of the            Special            Limited                  Partner,
               which            may          be withheld                         in     its      sole          and         absolute               discretion,                 and         of the           Agency,               if     required,
               and       only        after   being                    given            written                approval                by     the       necessary                   parties           as provided                      in      Section
               6.02,       and         by the Agency                             if required,                   of the            General              Partner(s)                  to be substituted                            for        him       or it
               or to receive                   all        or part               of his        or its           Interest               as General                    Partner.


                                                    (b)               In         the        event         that            a General                   Partner            withdraws                     from         the         Partnership
               or      sells,     transfers                      or     assigns               his        or     its        entire          Interest              pursuant                 to Section                6.01(a),          he or                  it
               shall        be       and           shall          remain                liable           for        all     obligations                  and          liabilities               incurred             by         him           or     it     as
               General               Partner                    before           such          withdrawal,        sale,   transfer         or                                 assignment                     shall          have              become
               effective               (unless                  and         until             such    obligationa       and    liabilities                                          are        assumed                in         full         and            in
               writing            by         a successor                         general                 partner),                  but      shall             be     free         of     any         obligation                  or      liability
               incurred                on      account                     of     the         activities                   of     the       Partnership                       from             and        after       the             time       such
               withdrawal,                     sale,            transfer               or assignment                            shall       have          become              effective.


                                6.02.               Admission                         of a Successer                        or Additional                       General                 Partner.              A Person                       shall          be
               admitted                 as           a      General                    Partner                 of         the      Partnership                        only     if          the         following                  terms                   and
               conditions                are          satisfied                 or waived                 by        the         Special    Limited                    Partner:


                                                    (a)               the             admission                  of        such         Person                shall       have            been            Consented                     to     by          the
               General               Partner                or its              successor                and          the        Special           Limited               Partner,                and       consented                    to by             the
               Agency,            if required;


                                                     (b)                the       successor                    or     additional                  Person              shall         have          accepted                and           agreed               to
               be bound                by      (i)        all     the       terms             and         provisions                    of this          Agreement,                       by     executing                 a counterpart
               thereof,              and           (ii)     all       the        terms              and         provisions                  of     the         Loan          Agreement                     and        the        Regulatory
               Agreement,                  by             executing                   counterparts                        thereof,           if    required                by       the        HFA         Lender,               and (iii)  all
               the       terms           and              provisions                   of     such            other             documents                 or        instruments                      as    may        be         required                   or
               appropriate                    in          order         to effect              the        admission                     of such               Person          as        a General                 Partner,                   and          this
               Agreement                     evidencing                         the     admission                     of such              Person              as a General                     Partner              shall            have           been
               filed       and         all     other              actions              required                by         Section           1.05         in    connection                  with           such       admission                       shall
               have        been          performed;


                                                     (c)              if        the         successor                 or        additional                Person              is        a corporation,                     it         shall          have
               provided                the          Partnership                        with          avidanca                    satisfactory                   to     counsel             for       the      Partnership                          of       its


                                                                                                                                 - 44 -


               WAS: 100871-1




          ..             . ..    .                                                                                          Page 59 of 192

                                                                                                                            61 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 66 of 86 PageID
                                                                    RECEIVED        #: 77
                                                                              NYSCEF:  11/19/2018




            authority              to become                a General                        Partner,             to do business                            in        the    State          and            to be bound               by     the
            terms       and         provisions                  of this            Agreement;                      and


                                           (d)                  Counsel                 for        the      Partnership                        shall         have            rendered                  an     opinion           that        the
            admission              of the            successor                   or additional                  Person                  is in      conformity                     with           the        Act     and       that        none
            of the      actions            taken            in connection                           with         the     admission                  of the successor                              Person             will     cause         the
            termination               or dissolution                            of the         Partnership                     or will             cause              it to be classified                         other       than        as a
            partnership               for       federalincome                                tax     purposes.


                         6.03.             Effect            of Bankruptcy,                                Death,          Withdrawal,                            Dissolution                    pr        Incompetence                    of     a
            General        Partner.


                                            (a)                 In         the          event              of     the          Bankruptcy                              of     a      General                  Partner                or     the
            withdrawal,                   death            or        dissolution                    of     a General              Partner                        or     an      adjudication                       that      a General
            Partner           is     incompetent                            (which                 term         shall         include,                 but            not       be    limited                to,      insanity)             the
            busirmas          of the                Partnership                        shall         be        continued                by      the         other            General               Partner(s);                 provided,
            however,               that        if     the withdrawn,                                 Bankrupt,                     deceased,                     dissolved                or     incompetent                     General
            Partner        is then                  the     sole            General                 Partner,             or        if    such          General                Partner                 withdraws                 from        the

            Partnership     in                  contravention                            of        the     provisions                   of      Section                6.01(a)            of     this        Agreement,                   then
            the Partnership                         shall         be dissolved,                          unless          within              ninety               (90)       days          after           receiving           Notice           of
            such        Bankruptcy,                         withdrawal,                            death,              dissolution                     or         adjudication                        of     incompetence,                        a

            majority          in      interest                  of the            other             Partners              elect           to     designate                    a successor                     General             Partner
            and      continue              the       Partnership                         upon            the      admission                    of such                successor                General              Partner            to the
            Partnership.


                                            (b)                 Upon                   the          Bankruptcy,                           death,                  dissolution                      or         adjudication                      of
            incompetence                    of a General                          Partner,                 such         General                Partner                  shall        immediately                      cease          to be        a
            General           Partner                 and            its        Interest                shall       without               further                 action             be     converted                  to     a Limited
            Partner           Interest;                   provided,                    however,                  that         if        such          Bankrupt,                      dissolved,                   incompetent                   or
            deceased               General                Partner                 is     the         sole        remaining                     General                  Partner,                such          General             Partner
            shall       cease         to       be         a General                      Partner                only    upon                 the        expiration                    of       ninety              (90)      days         after
            Notice        to the           Special               Limited                 Partner                of the         Bankruptcy,                             death,         dissolution                    or     declaration
            of incompetence                         of such                General             Partner.


                                            Except               as set            forth            above,          such           conversion                     of a General                     Partner                Interest         to a
            Limited           Partner                 Interest                   shall         not         affect         any            rights,             obligations                    or     liabilities                (including
            without        limitation,                      any            of the         General                Partner's                   obligations                     under              Section             8.09      herein)             of
            the      Bankrupt,                  deceased,                       dissolved                 or     incompetent                       General                   Partner             existing prior   to the
            Bankruptcy,                    death,               dissolution                        or      incompetence                          of     such                person             as a General     Partner
            (whether           or not               such        rights,             obligations                   or liabilities                   were               known           or had               matured).


                                            (c)                 If,        at     the        time          of    the      withdrawal,                            Bankruptcy,                       death,            dissolution                or
            adjudication                  of        incompetence                         of        a General               Partner,                    the        Bankrupt,                     deceased,                 dissolved             or
            incompetent                    General                    Partner                was          not     the         sole           General                   Partner             of      the       Partnership,                   the


                                                                                                                       - 45 -


            WAS: 100871-1




                                                                                                                  Page 60 of 192

                                                                                                                  62 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 67 of 86 PageID
                                                                    RECEIVED        #: 78
                                                                              NYSCEF:  11/19/2018




           remaiMng                  General                    Partner                or        General              Partners                      shall             immediately                        (i)        give           Notice               to     the
           Limited             Partners                      of such             Bankruptcy,                         death,              dissolution                       or     adjudication                        of incompetence,
           and       (ii)     make              such          amendments                           to this            Agreement                          and          execute             and           file        such   amendments
           or documents                        or other                 instruments                      as are           necessary                       to reflect              the        conversion                        of the            Interest
           of      the       Bankrupt,                        deceased,                     dissolved                or        incompetent                             General                 Partner                       and          his         having
           ceased            to be a General                              Partner.               Such           action          or        actions             by       the        remaining                        General                Partner                  or
           General             Partners                     shall,         in     the        event         that           permission                       of a bankruptcy                               court               is necessary,                         be
            deemed             to        have            been             taken             subject             to     the           provisions                       of     paragraph                         6.03(d)                below.                  The
           remaining                 General                  Partner                 or General                  Partners                     are    hereby                    granted                an irrevocable                            power              of
            attorney,               coupled                   with          an         interest,                to     execute                     any    or all                   documents                            on       behalf               of       the
           Partners             and            the    Partnership                            and         to file          such            documents                         as may                be required                        to effectuate
            the      provisions                  of this Section                         6.03.


                                                (d)                The           General                  Partners,                       for           good           and            valuable                      consideration,                                the
           receipt           and         sufficiency                      of which               is hereby                acknowledged,                                agrees            that           in     the           event          a General
            Partner            should                  make             application                 for or            seek           protection                       or     relief          under              any            of the            Sections
           or      Chapters                of      the         United                 States       Bankruptcy                             Code             (the            "Code"),               or    in         the         event             that       any
           involuntary                     petition                  is     filed           against     a General                                  Partner,                 then,            in        such              event,             any          other
           Partner             shall             thereupon                      be entitled                 to       immediate                          relief         from            any          automatic                      stay          imposed

            by     Section               362           of     the          Code,            or     otherwise,                    on           or        against                 the      exercise                       of    the         rights              and
            remedies                available                     to       such             Partner               pursuant                         to      this            Agreement,                          or        otherwise.                           The

            foregoing               shall          in        no      way         preclude,                 restrict             or        prevent                 the           General                Partner                  from            filing             for
            protection               under              the          Code.


                                                (e)                The            Partners                  acknowledge                                 and           agree             that            this             Agreement                           is         a
            contract            under                  which              a Limited                Partner                is    excused                    from             accepting                   performance                             from              the
            General             Partners,                      its        assignee                 or      trustee,                 in        the         event             that    a             General                     Partner                 makes
            application                  for       or       seeks          protection                    under            any        of the               Sections                or     Chapters                       of the            Code,              or in
            the      event          that          an         involuntary                      petition            is filed                against                such           General                 Partner.                     The          effect            of
            this         paragraph                      shall        be that                     this       Agreement                              is     hereby                 deemed                  to         be         subject                to          the
            exceptions                to        assumption                        and          assignment                      of        contracts                    set       forth          in       Sections                     365(c)(1)                and

            365(e)(2)(A)                    of         the        Code            and            that       a        Limited                    Partner,             by           its        refusal                    to      consent                  to        an
            assumption                     or          assignment                      of     this        Agreement                           by        the       General                 Partners,                          shall          be        able          to
            prevent            such            assumption                       or assignment.


                                                 (f)                 In     the        event             that        a General                          Partner                 makes               application                       for        or      seeks
            relief          or protection                      under             any         of the         Sections                     or     Chapters                    of the           Code,             or in            the         event             that

            any       involuntary                        petition                is     filed           against            said               General                 Partner,                 then,               in        such         event,               any
            Partner            may             apply              or      move           to      the       bankruptcy                           court            in     which            such             petition                   is     filed            for        a
            change            of venue                   to       the      bankruptcy                      court           where                 the        Partnership                        has           its        principal                 place             of

            business,               and          the         General              Partners                 hereby              agree               not        to oppose                 or object                   to such               appheation
            or motion               in      any         way.




                                                                                                                          - 46 -


            WAS: 100871-1




                                                                                                                      Page 61 of 192

                                                                                                                      63 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 68 of 86 PageID
                                                                    RECEIVED        #: 79
                                                                              NYSCEF:  11/19/2018




                                                                                           ARTICLE               VII.
                                                           ASSIGNMENT                            TO THE            PARTNERSHIP



                      As     a condition              precedent                to    the     First       Addi+ienal                 Capital        Contribution,                     the     General
            Partner     shall      transfer               and     assign            to     the     Partnership                all     of its      right,         title         and    interest            in
            and   to the     Apartment                Complex,                including            the following:


                                      (i)           all    contracts                with         architects,            contractors               and       supervising                    architects
                      with      respect           to the        development                  of the      Apartment                  Complex;


                                     (ii)           all    plans,         specifications                and       working             drawings,             heretofore               prepared             or
                      obtained              in      connection                  with         the       Apartment                    Complex                and           all     go.ouunontal
                      approvals             obtained,            including               planning,             zoning         and      building          permits;


                                    (iii)           any      and        all     commitments                    with       respect         to      the      Construction                    Loan      and
                      the    Tax     Credits;


                                     (iv)           any     and         all    rights        under        and         pursuant           to the         Project           Documents;                and


                                      (v)           any         other          work          product             of     the         General             Partner                related         to       the
                      Apartment                  Complex.




                                                                                                   - 47 -


            WAS: 100871-1




                                                                                                 Page 62 of 192

                                                                                                 64 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 69 of 86 PageID
                                                                    RECEIVED        #: 80
                                                                              NYSCEF:  11/19/2018




                                                                                                                      ARTICLE                  VIIL
                                                                                 RIGHTS,                     OBLIGATIONS                              AND           POWERS
                                                                                             OF THE                    GENERAL                       PARTNER


                             8.01.              Management                               of the         Partnership.


                                                (a)                 Except                 as otherwise                       set      forth         in     this        Agreement,                    the      General                Partner,
           within             the           authority                   granted                  to     it       under           this         Agreement,                         shall         have         full,         complete               and
           exclusive                discretion                     to manage                     and         control            the         business               of the       Partnership                         for     the      purposes
            stated           in    Article                III,      shall            make             all     decisians                 affecting               the        business     of the          Partnership    and
            shall       manage                     and           control             the      affairs              of the            Partnership                      to the            best  of ability      and use best
           efforts           to carry                out          the         purpose                 of the           Partnership.                       In     so doing,                the General        Partner  shall
           take        all        actions             necessary                       or     appropriate                        to     protect             the         interests               of the         Limited                Partners
            and       of the            Partnership.                             The        General                   Partner              shall          devote           such          time       as is necessary                         to the
            affairs          of the            Partnership.


                                                (b)                 Except                  as    otherwise                     set         forth         in     this         Agreement                     and           subject           to   the
           applicable                       lender,              and/or              Agency                  rules        and              regulations                   and         the        provisions                    of     the      Loan
           Agreement,                        the      General                    Partner               (acting            for        and       on     behalf               of the         Partnership),                       in    extension
            and       not         in        limitation                   of the             rights            and        powers                given         by        law         or     by     the     other              provisions               of
           this        Agreement,                          shall,              in     its        sole         discretion,                   have           the  full              and          entire         right,               power         and

            authority                  in     the     management                              of the             Partnership                    business                 to do any               and        all        acts        and      things
            necessary,                  proper,                  convenient                   or advisable                      to effectuate                      the        purpose             of the            Partnership.                 All
            decisions                  made              for        and             on      behalf               of     the          Partnership                      by      the         General              Partner                shall          be

           binding                upon              the          Partnership.                               No        person               dealing              with          the         General              Partner                shall          be
            required               to determine                            its      authority                 to make                 any       undertaking                        on      behalf        of the             Partnership,
            nor       to determine                        any          facts         or circumstances                                bearing              upon          the       existence             of such               authority.


                             8.02.              Limitations                          Upon             the     Authority                    of the          General               Partner.


                                                (a)                 The             General                 Partner             shall         not      have           any         authority             to:


                                                                        (i)              perform                 any      act         in     violation              of any              applicable             law          or regulation
                             thereunder;


                                                                    (ii)                 perform                 any      act         in     violation              of the          provisións                 of the              Regulatory
                             Agreement,                          the          Extended                 Use         Agreement,                       the        Loan        Agreement,                   or any              other          Project

                             Documents;


                                                                   (iii)                 do any              act       required                to be approved                           or ratified               in      writing        by the
                             Limited                  Partners                      under             the          Act        unless            the         right           to     do      so is        expressly                   otherwise
                             given            in     this          Agreement;




                                                                                                                              - 48 -


            WAS: 100s71-1




                                                                                                                          Page 63 of 192

                                                                                                                          65 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                        INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 70 of 86 PageID
                                                                    RECEIVED        #: 81
                                                                              NYSCEF:  11/19/2018




                                                      (iv)               knowingly                         rent        apartments                       in     the        Apartment                      Complex                      such
                      that       the          Apartment                    Complex                          would              not          meet             the        requirements                          of     the          Rent
                      Restriction               Test           or Minimum                        Set-Aside                  Test;           or


                                                        (v)              borrow                 from            the      Partnership                     or        commingle                 Partnership                         funds
                      with      funds           of any               other       Person.


                                    (b)                 The           General               Partner                   shall          not,        without                the      Consent                 of        the      Special
            Limited     Partner               which             Consent              may              be withheld                     in     its       sole         and        absolute            discretion,                    have
            any   authority          to:


                                                         (i)             sell        or        otherwise                  dispose                of,    at     any  time,                 all      or         any        material
                      portion            of       the          assets           of        the         Partnership,                          except            as expressly                        provided                  in        this
                      Agreement;


                                                        (ii)             increase                    or     make          application(s)                       for        an    increase                or     increases                 in
                      the       HFA           Loan             (the          Special            Limited                  Partner                 does         not        have         any         present                intent          to
                      Consent            to an increasein                            the        maximum                     principalamount                               of the      HFA           Loan);


                                                      (iii)              borrow                 in        excess          of     $10,000                in     the        aggregate                at        any         one          time

                      outstanding                  on          the     general              credit              of the         Partnership,                    except            borrowings                    constituting
                      Subordinated                       Loans,               and      except                as       and       to     the         extent               provided            for     in        an   approved
                      budget         pursuant                    to Section                 8.21;


                                                      (iv)               following                        Final          Closing,                construct                 any         new          or         replacement
                      capital            improvements                           on        the             Apartment                   Complex                  which              substantially                          alter         the
                      Apartment                   Complex                or its           use         or which                 are     at        a cost        in       excess       of $10,000                     in     a single

                      Partnership                     fiscal           year,         except                 (a) replacements                             and            remodeling        in                  the         ordinary
                      course           of      business                 or      under                ouwmoucy                       conditions,                    or     (b) reconstruction                              paid          for
                      from       insurance                      pracêeds,                 or     (c) as            and         to     the          extent            provided               for     in        an         approved
                      budget         pursuant                    to Section                 8.21;


                                                        (v)                  acquire                 any          real          property                 in         addition                to      the            Apartment
                      Complex                 other            than          easements                      reasonable                     and         necessary                for     the        operation                     of    the
                      Apartment                   Complex;


                                                      (vi)                   [intentionally                       omitted]


                                                    (vii)                    enter        into            the     Construction                         Loan         or     a commitment                            therefor,             or
                      agree         to      any         amendment                      or       alteration                    of the         Construction                       Loan,            including                 without

                      limitation,               any           extension              of the               term         of the         Construction                        Loan;




                                                                                                                - 49 -


            WAS: 100871-1




                                                                                                             Page 64 of 192

                                                                                                            66 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                           INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 71 of 86 PageID
                                                                    RECEIVED        #: 82
                                                                              NYSCEF:  11/19/2018




                                                                  (viii)                 execute                 or deliver                 any      general               assignment                     for        the         benefit             of the
                                  creditors                   of the  Partnership      or file                                a petition              or acquiesce                     in     the        filing          of a petition                   for
                                  Bankruptcy                      or consent     to the lifting                                 of the         automatic                   stay;


                                                                   (ix)                  make           any  modification                                   to      the         Development                          Budget                or        make
                                  any         expenditure                       which              is not consistent      with                                the        Development                       Budget                  (the         Special
                                  Limited                 Partner's                 Consent                 to such             modifications                        or inconsistent                          expenditures                        not      to
                                  be unreasonably                               withheld                or delayed,                   provided                   that      adequate                 funds               are        available             for
                                  such            purpose);                or


                                                                        (x)              consent                  to      the         resolution                    (including                 any            settlement)                        of     any
                                  lawsuit                or any          other          legal          or administrative                             proceeding                  involving                the          Partnership                     as a
                                  party.


                                                        (c)          Notwithstanding                                   the      foregoing,                  at      any time                after        the         fourteenth                      (14th)
                                  anniversary                      of  the first     day                         of      the        first         taxable             year  of              the       applicable                     Tax          Credit
                                  compliance                     period,    the Special                               Limited               Partner              may        request               that          the        Partnership                     do
                                  one         of        the      following:                    (i)     sell        the        Apartment                     Complex                subject               to     the           Extended                  Use
                                  Agreement                      (a "Continued                          Compliance                     Sale");            or      (ii)     request             that           the       Agency    arrange
                                                                                                                                                                                                                           Contract"
                                  for        the        sale      of the            Apartment                     Complex                   after        submission                    of a "Qualified                                   (as
                                  defined                in Section                 42(h)(6)(F)                  of the         Code)          (a "Compliance                          Termination                         Sale").


                                                                        (i)                  After          receipt           of a request                    for        a Continued                  Compliance                          Sale,          the
                 General               Partner                 shall          use      its     best          efforts           to find            a third               party      purchaser                      for       the      Apartment
                 Complex                    and         to     cause            the      Partnership     to                         consummate                           a sale         of     the        Apartment                        Complex
                 subject               to         the         Extended                  Use    Agreement                              and           on        terms             Consented                     to        the          Investment
                 Partnership.                       If such            efforts           are         not      successful                on terms                  reasonably             satisfactory                            to the         Special
                 Limited                Partner                within            six         (6)      months,                 the      Special                Limited              Partner       shall                     have            the        right
                 thereafter                   to locate            a purchaser                        for     the        Apartment                    Complex.                   If the           Special               Limited              Partner
                 locates           such             a purchaser,                        the          General                 Partner                shall           be     given            a right               of       first        refusal               to
                 purchase                   the     Apartment                       Complex                 on     the         same          terms             and        conditions                 as would                    be applicable
                 to such           purchaser;if                        such           right          of first          refusal          is not           exercised               by     the         General                 Partner              within

                 thirty          (30)         days,            then        the        General                Partner                shall         be obligated                    to    consent                 to      the         sale        to     such
                 purchaser         so long   as the purchase                                                  price           and       other            terms            offered            by      such              purchaser                  are         at
                 least      as favorable   to the Partnership                                                    as the          best        offer,           if any,       located            by the              General                Partner.


                                                                        (ii)                 After          receipt            of     a request                   for      a Compliance                           Termination                         Sale,
                 the      General                  Partner             shall          make             a request                to the            Agency                 to obtain            a buyer                  who          is willing                to
                 operate               the        low-income                    units          of the            Apartment                    Complex                    as a qualified                    low-income                       building
                 and       who           will           submit             a Qualified                     Contract              for        the      Apartment                     Complex,                   and           if     no      Qualified
                 Contract                is       submitted                   within            one         year         of     the         date         of      the       General                Partner's                   request             to     the
                 Agency,               the        General              Partner                shall          use       its     best         efforts            to find           a third            party            purchaser                    and         to
                 cause           the Partnership                           to consummate                              a sale         of the          Apartment                    Complex                 to such                purchaser                on
                 terms           Consented       by                    the       Special              Limited                Partner              and         free        of the        restrictions                       imposed                by     the


                                                                                                                               - 50 -


                 WAS: 100871-1




           ...             ...               ..                                                                              Page 65 of 192

                                                                                                                             67 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                     INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 72 of 86 PageID
                                                                    RECEIVED        #: 83
                                                                              NYSCEF:  11/19/2018




            Extended                Use          Agreement.                       If such            efforts          are         not     successfulon                            terms            reasonably                    satisfactory
            to the        Special            Limited                 Partner                within           six      (6) months,                        the         Special            Limited                 Partner            shall    have
            the      right         thereafter                  to locate                a purchaser                   for     the        Apartment                      Complex.                       If the         Special                 Limited
            Partner            locates             such         a purchaser,                        the     GeneralPartner                                shall         be given                  a right            of first           refusal          to
            purchase               the      Apartment                       Complex                  on      the      same              terms             and         conditions                   as would                 be applicable
            to such            purchaser;                 if such               right         of first         refusal             is not           exercised                 by       the        General               Partner                 within
            thirty         (30)        days,            then         the        General               Partner               shall         be        obligated                    to    consent              to the               sale         to such
            purchaser           so long   as the purchase                                                 price       and          other            terms              offered              by       such         purchaser                     are      at
            least        as favorable   to the Partnership                                                 as the           best        offer,            if any,           located               by the             General              Partner.
            If    the     Special            Limited                 Partner                 requests               that         the     Compliance                          Termination                        Sale         be conducted
            in    a manner                that          would          result              in the          conversion                   of the           Apartment                      Complex                  to a condominium
            regime           of ownership                       and        the        sale        of individualcondominium                                                  units,           the       General              Partner                  shall
            use         diligent            efforts             to     accomplish                         such        conversion                         on      such             terms              which             are         reasonably
            satisfactory                 to the           Special               Limited              Partner.


                             8.03.               Management                           Purposes.                    In conducting                           the         business                   of the             Partnership,                      the
            General             Partner                 shall         be bound                 by the             Partnership's                          purposes                 set        forth         in Article                  III.


                             8.04.               Delegation                 of Authority.                           The          General                 Partner                 may          delegate                all    or        any          of its
            powers,             rights            and         obligations                     hereunder,                    and         may          appoint,                 employ,                  contract              or        otherwise
            deal        with         any         Person              for        the        transaction                 of the            business                     of the           Partnership,                         which              Person
            may,          under             supervision                         of      the         General                 Partner,                 perform                  any            acts          or        services                 for      the

            Partnership                     as the            General                Partner               may        approve.


                             8.05.               General              Partner                or Affiliates                   Dealing                with             Partnership.


                                                 (a)             The            General               Partner                or        any         Affiliate                may             act      as     Property                    Agent            on
            such         terms           and           conditions                permitted                   by      any          applicable                    lender            regulations,                       and         may           receive
            compensation                         at     the      highest                rates         approved                    and        permitted                      by        the     Special                Limited                  Partner
            at     any       time,          subject             to the           provisions                  of Section                 8.17.


                                                 (b)             The            General              Partner                or      any        Affiliates                    thereof               shall         have            the          right      to
            contract              or     otherwise                    deal            with          the       Partnership                          for         the      sale          of      goods             or     services                 to     the
            Partnership                     in     addition                to those                 set     forth    herein,                   if        (A)     compensation                           paid          or     promised                   for
            such         goods         or services                    is reasonable                        (i.e.,      at fair           market                  value)               and         is paid            only        for      goods          or
            services         actually                    furnished                    to      the         Partnership,     (B)                           the         goods            or      servicca                to     be        furnished
            shall        be reasonable                         for     and           necessary               to the Partnership,                                      (C)     the          fees,        terms              and     conditions
            of     such        transaction                      are        at     least           as favorable                     to    the         Partnership                            as would                 be obtainable                       in
            an       arm's-length                        transaction,                         (D)     no          agent,            attorney,                    accountant                        or       other            independent
            consultant                 or        contractor                 who            also      is employed                        on         a full-time                   basis            by      the        General                  Partner
            shall         be       compensated                         by            the       Partnership                        for        its         services                and          (E)       the          Special                  Limited
            Partner             shall            have         given         its         Consent              to a particular                             contract             or other                  dealings             between                   the
            Partnership                     and         the     General                    Partner           or its          Affiliates.



                                                                                                                       - 51 -


            WAS: 100871-1




                                                                                                                    Page 66 of 192

                                                                                                                    68 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                               INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 73 of 86 PageID
                                                                    RECEIVED        #: 84
                                                                              NYSCEF:  11/19/2018




                                                 Any             contract               covering                   such          transactions                            shall         be         in     writing                  and         shall       be
            terminable                     without                 penalty              on         sixty           (60)        days      Notice.                     Any         payment                     made            to       the      General
            Partner                 or     any         Affiliate              for        such            goods            or     services                 shall            be      fully           disclosed                    to     all     Limited
            Partners                 in the            reports              required                under               Section          13.04.                 Neither                the        General              Partner                 nor      any
            Affiliate               shall,            by the           making               of lump-sum                          payments            to any other    Person                                           for       disbursement
            by    such             other         Person,               circumvent                       the        provisions                 of this Section   8.05(b).


                              8.06.               Other            Activitiea                      Subject               to     the     provisions                       of Section                    8.09(b),             this        Agreement
            shall         not            prohibit                any        Affiliate                   of    the         General               Partner                     from             engaging                 in         or      possessing
            interests                in       other              business               ventures                   of     every         kind              and            description                    for     their              own         account,
            including,                   without                 limitation,                  serving               as        general           partner                    of other               partnerships                         which           own,
            either            directly                 or        through                interests                  in         other          partnerships,                            government-assisted                                      housing
            projects               similar             to the          Apartment                        Complex.                  Neither                 the Partnership                               nor     any          of the           Partners
            shall        have             any         rights         by virtue                 of this             Agreement                    in        or to such other                              business                ventures               or to
            the      income                or      profits             derived              therefrom.                        The       General                 Partner,                 however,                    shall            be bound            by
            the      restrictions                      set forth             in this           Agreement,                       including                 Section                4.03         hereof.


                              8.07.               Liability                 for        Acts         and            Omissions.                      No           General                 Partner                 or     Affiliate                thereof
            shall         be liable,                   responsible                     or     accountable                       in      damages                     or     otherwise                 to any                 of the            Partners
            for     any            act     or     omission                  performed                        or omitted                 by     him             or    it,     or any               of them,              in         good        faith      on
            behalf            of the             Partnership                      and         in        a manner                 reasonably                         believed             by        him         or it         or any            of them
            to      be        within              the    scope                of        the         authority                    granted                  to        him          or     it        or      any         of        them            by      this
            Agreement                         and           in     the        best            interest                  of      the      Partnership,                             provided                    that           the            protection
            afforded                the         General                Partner                pursuant                    to     this        Section                 8.07         shall            not        apply             in     the      case          of
            negligence,                       misconduct,                     fraud                or        any        breach           of      fiduciary                 duty               as         General                  Partner              with
            respect                to such             acts        or omissions.                             Any         lose        or damage                      incurred                 by        any      General                 Partner            or
            Affiliate               thereof             by        reason     of any act                            or omission                   performed                       or      omitted                by      him            or it     or any
            of them                in     good          faith          on behalf   of the                           Partnership                      and            in     a manner                     reasonably                     believed           by
            him         or it           or any          of them               to be within                         the scope                 of the        authority                         granted             by         this        Agreement
            and          in     the        best             interests              of       the         Partnership                      (but         not,    in any                     event,               any          loss         or     damage
            incurred                 by         the      General                  Partner                or    Affiliate                thereof                by        reason              of        negligence,                    misconduct,
            fraud             or        any       breach               of     fiduciary       duty                        as      General                  Partner                    with         respect                 to        such       acts       or

            omissions)                     shall            be     paid        from     Partnership                              assets              to        the        extent             available                (but            the      Limited
            Partners                    shall         not        have        any         paracnal                   liability           to the             General                    Partner                or Affiliate(s)                    thereof
            under             any         circumstances                            on       account    of any   such                                 loss           or     damage                 incurred                  by        the      General
            Partner                 or Affiliate(s)                     thereof               or on account   of the                             payment                     thereof).


                               8.08.              Net            Wortl1           of     General                   Partner.                  The          General                 Partner                    shall          maintain                  a net
            worth             of not            less        than         $1,000.




                                                                                                                              - 52 -


            WAS: 100871-1




                                                                                                                          Page 67 of 192

                                                                                                                          69 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 74 of 86 PageID
                                                                    RECEIVED        #: 85
                                                                              NYSCEF:  11/19/2018




                        8.09.          Construction                            of      the         Apartment                           Complex,                    Construction                             Cost           Overruns.
            Operating           Deficits;             Other                 General          Partner             Guarantees.


                                        (a)                   Construction                   Completion                      Guaranty.


                                                               (i)             The        Developer                on            behalf          of        the        General                 Partner               has           entered
                        into       the         Construction                           Contract              and              a     true          and             correct              copy           thereof                   has          been
                        provided               to     the             Special          Limited             Partner.                      The          Developer                       shall         be       responsible                       for
                        ensuring     the                  Contractor's                      performance                          under          the         Construction                           Contract,                   including
                        the following:


                                                                               (A)            achieving                    completion                      of     construction                       of      the         Apartment
                                        Complex                      on
                                                                      a timely   basis                       in         accordance                        with         the        Plans             and           Specifications
                                        for        the          Apartment      Complex,                                the         terms             of      this          Agreement                        and          the          Project
                                        Documents;                          and


                                                                               (B)            meeting                  all        requirements                             for        obtaining                   all          necessary
                                        permanent,                           unconditional                   certificates                       of         occupancy                    for         all      the          apartment
                                        units            in      the        Apartment                  Complex.


                                                              (ii)             The           Developer                       hereby                  is         obligated                     to          pay            all          Excess
                        Development                           Costs;           the        Partnership                      shall          have              no        obligaticñ                   to       pay          any          Excess
                        Development                       Costs.


                                                         (iii)                 If the        Developer                  shall           fail      to pay              any        such          Excess              Development
                        Costs          within             five          business             days         after            written              notice              from          the         Partnership                        that         the
                        same           are         due          and         payable,             the      Special                 Limited                 Partner                may          in     its        sole           discretion
                        cause          the         Partnership                     to pay such                   Excess                 Development                         Costs           using            the         Investment
                        Partnership's                    Capital                   Contributions                      in         an     amount                  not        in     excess            of the              total          of     any
                        remaining                     unpaid                   installments                      of             the        Development                                Fee           due            pursuant                     to
                        Section          8.11             to          meet           such         obligations                      of     the             Developer.                        As          a    result               of        such
                        application                  of funds,                  the       Development                           Fee       shall            be     treated            as having                      been              paid      to
                        the      Developer,                      and         the     Developer               as having                     paid            Excess               Development                        Costs              to that

                        extent,           and            the           Developer                 shall      take                 such          amount                 of        the     Development                             Fee          into
                        income           for        federal               income           tax     purposes.


                                                              (iv)             The        Developer               shall           pay          any        Excess            Development                           Cost          pursuant
                        to      this     Section                     8.09(a)         by     the        earlier             of     (A)     the         date            required                to     avoid              a default               or
                        penalties              under                  the      Construction                 Loan,     (B) the                        date          required                 to      keep           all         sources           of
                                                                                                               "in-balance"
                        funding              for     the             Apartment               Complex                                                  and         as adequate                       sources               of funds              to

                        timely      cause                       Substantial                   Completion                          of      the             Project               and           satisfaction                       of         other
                        obligations      of                    the          General          Partner              in         accordance                     with           this        Agreement,                        or       (C)        such
                        earlier          date        as may                  be set forthin                the         DevelopmentAgreement.



                                                                                                             - 53 -


             WAS: 100871-1




                                                                                                         Page 68 of 192

                                                                                                         70 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                                 INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 75 of 86 PageID
                                                                    RECEIVED        #: 86
                                                                              NYSCEF:  11/19/2018




                                                 (b)                Operating       Deficit                            Guaranty.                      In    the        event             that,           at     any          time            during               the
            period             ending             on         the     fifth    anniversary                                 of     the       achievement                             of      Breakeven                        Operations                           (the
            "Initial            Period"),               an         Operating                    Deficit             shall        exist,           the           General                 Partner,                  as Guarantor,                               shall
            provide              such            funds              to the                    Partnership                      as        shall             be
                                                                                                                                                        necessary                                   to        pay           such              Operating
            Deficit(s)             not        later           than            sixty           (60) days
                                                                                                      after  the                             occurrence
                                                                                                                                       Operating             of such
                                                                                                                                                      Deficit,      up to
            an     amount               which            shall            not         exceed    at any time     $122,500.  Any such funds      provided       after    the
            achievement                      of Breakeven                            Operations      shall  be in the form   of a loan  to the Partnership           (the
            "Operating                     Deficit            Loan(s)").                       An       Operating                    Deficit               Loan           shall            be         a Subordinated                                Loan               in
            accordance                     with              the         provisions                     of        Section            8.19;            provided,                     however,                      that           an           Operating
            Deficit            Loan           shall           bear             no interest.                         If     on       or     before                   expiration                   of      the         Initial              Period,                 the
            General               Partner                erdrm                  affHinte-   of                    the       General                   Partner                 constructs                       or      participates                              in     a
            project            (the         "New             Project")                 which                qualifies            for       Tax             Credits               within               a one            (1)       mile           radius                 of
            the        location             of     the        Apartment                         Complex                   (the         "Radius"),                     then          the           obligation                   of the               General
            Partner              to     make             Operating                        Deficit             Loans             shall          continue                   until            six        (6)      years             from            the             date
            the        last      certificate            of occupancy                                  for        the      New            Project             is issued                   by         the        applicable                     Authority
            (the        "Issuance                  Date").     If the                            General                  Partner                er-any-Affainte                                    of      the        General                   Partner,
            constructs                 or        otherwise                     participates                       in      a New             Project                  within              the          Radius                after             the           Initial
            Period,             then         the        General                    Partner              shall            provide             Operating                       Deficit                Loans             for       a period                      of six
            (6)     years          commencing                             on       the         Issuance                  Date.                                                                                 enera                    ar
                                           any         such             Operating                     Deficits,                RB,        as      the           initial             Property                                         er       under                   the
            Management                             gre                         ,                                 et the          amount                of such                                             perating                    Deficits                  from
            the        amount               otherwise                     payable                to                                                                                            nt        fee and               shall           pay               such
                                                                     '
            amount               to        Par                                 on             ehalf          of     the        General                 Partner)                    as        an           pera                                         it     Loan
            whi                              e used                to pay             such          Operating                   Deficits.                  For         the       purpose                  of this             Section                  8.               ),




                                                 (c)                Guaranty                     of         Bridge              Loan.                 The             Developer                       hereby                irrevocably                           and
            unconditionally                            guaranties                     to the            Investment                       Partnership                         the        full        and        timely                repayment                          of
            and        the       performance                            of all         obligations                       of the          General                    Partner                under              the       Bridge                 Loan               and
            the        Bridge           Loan            Note                                                                                     in        connection                    therewith.                         The           foregoing                     is
            referred              to hereinafter                          as the              "Bridge              Loan          Guaranty                       .


                                                 (d)                Tax            Credit           Co2npliance                     Guaranty.


                                                                    (i)                  If     with          respect             to      any          fiscal           year            of      the         Partnership                         after                 the
            Final             Closing            there             is     a Tax                Credit             Shortfall,               the             General               Partner                  shall          on            the      following
            Payment                Date           pay         the         Investment                        Partnership                   an      amount                  equal              to (i) the               amount                  of the              Tax
            Credit             Shortfall               for     the        fiscalyear                    immediately                       preceding                    the       Payment                      Date,           (ii)      all     penalties
            and         interest             imposed                    by     the            Code          and        assessed              against                   the       Investment                          Partnership                            by        the
            Internal              Revenue                     Service                 with           respect              to      any          Tax           Credit                Shortfall,                   and            (iii)      an           amount
            sufficient                to     pay         any            tax        liability                owed          by      the       Investment                           Partnership                         resulting                  from                  the
            receipt             of the           amounts                      specified                in     the         foregoing               clauses                 (i),      (ii)       and            this       clause                (iii)          (such
            calculation                 to be made                        assuming                   the         Investment                  Partnershipis                              subject               to the           highest                      federal
            and         California                 state            rate           imposed                  on     corporate                taxpayers                     under                the        Code           at      that           time              and

                                                                                                                            - 54 -


            wAS: 100871-1




                                                                                                                          Page 69 of 192

                                                                                                                          71 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                             INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 76 of 86 PageID
                                                                    RECEIVED        #: 87
                                                                              NYSCEF:  11/19/2018




            applicable                 state         law         for          the         taxable                 year         of      the        Investment                          Partnership                        in         which           such
            payment              is taken             into        income                  by     the        Investment                      Partnership)                           together     with                    interest             on such
            amounts              at the          AFR         accruing                  from           such          Payment                  Date.


                                                                (ii)                 The        General                 Partner      irrevocably      and unconditionally                                                             guarantees
            payments               specified               in     this          paragraph                     to the         Investment         Partnership      if there                                                is a Tax                 Credit
            Recapture                  Event.             The          payments                      required              by   this    Section    shall    be the   sum                                                 of the            following
            amounts:                (A)       the      amount                  of Tax            Credits                previously                    allocated                    to the          Investment                       Partnership
            and    subsequently                           disallowed                      because                 of      such         Tax            Credit                Recapture                   Event;               (B)     the "credit
                           gmount"
            recapture                                           (as        defined                    in      Code             Section                 42(j)(2))                    allocated                 to        the          Investment
            Partnership                   because                of       such             Tax             Credit           Recapture                       Event;                 (C)      all     penalties                       and      interest
            imposed               by      the        Code              and           assessed                 against                the         Investment                          Partnership                        by          the      Internal
            Revenue               Service            with         respect                 to such             Tax          Credit            Recapture                        Event;              (D)    an         amount                 sufficient
            to pay         any         tax liability                   owed           by       the         Investment                      Partnership                        resulting                 from         the        receipt            of the
            amounts               specified        in           the       foregoing                    clauses             (A),        (B),       (C),           and          this clause                  (D)       (such            calculation
            to    be     made                assuming                   the          Investment                         Partnership                        is     subject                to       the      highest                   federal            and
            California                 state         rate         imposed                      on      corporate                     taxpayers                        under           the          Code            at      that            time         and
            applicable                  state        law         for           the        taxable                 year          of     the        Investment                           Partnership                        in         which             such
            payment               is taken            into        income                  by     the        Investment                      Partnership)                            together     with                   interest             on such
            amounts               at     the        AFR          accruing                  from             the         date         the      Investment                           Partnership    remits                                  funds         to     a

            taxing         authority                with         respect              to a Tax                Credit             Recapture                       Event;             and (E) if the cause                                  of the        Tax
            Credit         Recapture                  Event             will         in the           determination                          of the              Investment                       Partnership                       decrease             the
            maximum                    amount             of Tax               Credits                that         will        be      available                      to     the      Partnership                       and          allocated                to
            the      Investment                     Partnership                       during                the         remainder                     of        the         Compliance                   Period             assuming    full
            compliance                  with        Code Section                          42,        then         an amount                   equal              to the             total         amount                of such decrease.
            The        General                 Partner                  shall          make                 such          payment                     to         the         Investment                       Partnership                         within
            seventy-five                  (75)       days        of the              Tax        Credit             Recapture                  Event.


                                                                (iii)                Moreover,                     if     the         Investment                            Partnership                    receives                   a payment
            under          the          Tax         Credit              Compliance                         Guaranty                   and         the            Partnership                       has         appealed                    the      issue

            giving         rise         to such            payment                    (but           has      not         caused             a stay               of enforcement                           with           respect                to such

            payment),                  and      if the          Partnership                          prevails             on such             appeal                   based          on a final                   ruling            by a federal
            court        of      competent                   jurisdiction,                       then             the       Investment                           Partnership                       shall           refund              the excess
            payment               under          the       Tax          Credit             Compliance                      Guaranty                    which                 it had           received.


                                                                (iv)                 If there               is a Tax                Law          Change,                    the      General               Partner                  shall         use        its
            good       faith,           reasonable                efforts             to comply                    with         such          Tax           Law             Change               and       to avoid                 a Tax         Credit
            Shortfall              or     Tax         Credit              Recapture                        Event           based             on        such                Tax       Law           Change.                     If     despite            the
            General             Partner's                 good           faith,           reasonable                      efforts           to  comply                       with        the        Tax        Law             Change,                 such
            Tax      Law          Change              results             in     a claim               under              Section            8.09(d)(i)or                          8.09(d)(ii)(a                   "Limited                 Renourse

            Liability"),                then        the      sole         recourse                   of the             Investment                    Partnership                        with           respect               to the         Limited
            Recourse               Liability               shall          be         to        the         GP Pledged                       Payments                         (excluding                 only            payments                  of     the

            DevelopmentFee)                               and           the     General                    Partner              shall         have               no personal                      liability             for         the     payment
            of such    Limited                        Recourse                    Liability                  (unless                 and         to        the             extent           it     wrongfully                       received             GP

                                                                                                                          - 55 -


            WAS: 100871-1




                                                                                                                        Page 70 of 192

                                                                                                                        72 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 77 of 86 PageID
                                                                    RECEIVED        #: 88
                                                                              NYSCEF:  11/19/2018




                Pledged             Payments                       that     should           have            been          made               to the           Investment                       Partnershipin                           satisfaction
                of the        Limited               Recourse                 Liability).


                                8.10.               Reserve                 For          Replacements.                                    On            the         first          day          of         each           calendar                month
                commencing                       after         Final            Closing,               the       Partnership                         shall          fund           a Reserve                     For      Replacements                       in
                accordance                   with            the          requirements                       of     the         agreement                        governing                      the         issuance               of     the        421-a
                Certificates.                      With             the      Consent                  of the            Special                Limited                Partner,                  the         General                Partner    may
                make          withdrawals                          from         the      Reserve                 For       Replacements,                              solely             for        the         purpose            of paying    the
                cost       of       capital             items,              which           shall              consist               of       the         acquisition                     or        replacement                      of property
                expected              to have                a useful             life     of three                years             or more                  and       the        cost         of repairs                    to property                 that
                will       extend                 the         useful             life       of         such             property                    by        three               years              or         more.              Reserve                 For
                Replacements                           which              examples                of such               capital               items            and           repairs                are         outlined           in     Exhibit                O
                attached               hereto.


                                 8.11.              Development                          Fee.              The       General                   Partner                 and          the         Partnership                        have         entered
                into       a Development                              Agreement                       with         the         Developer                      for      its        services                in      connection                with           the
                development                         and            construction                       of     the         Apartment                            Complex.                         In         consideration                     for           such
                services,              a Development                             Fee       in         a total           amount                     equal         to at            least         $422,000                   shall        be payable

                by     the       Partnership,                        in     accordance                      with         the         terms               of the             Development                           Agreement                 and            this
                Agreement.


                                 8.12.              Incentive                   Partnership                       Management                              Fee.             The        Partnership                        has        entered               into
                an      Incentive                  Partnership                     Management                             Fee          Agreement                        with             the         General                  Partner           of        even
                date         herewith                for its services                            in     managing                     the           business                  of    the         Partnership       for                     the      period
                from         the       date            hereof              throughout                      the       term            of       the         Partnership.                          Such      agreement                         includes
                provisions                  to      the        effect           that        in        return             for     its          services                in  administering         and directing                                              the
                business               of        the      Partnership,                           maintaining                         appropriate                        books    and    records    relating                                          to      all
                financial                 affairs             of     the        Partnership,                       and           reporting                     periodically                         to      the         Partners               and          the

                Agency              with          respect                 to the         financial                and          administrative                               affairs            of the            Partnership                    and        the
                Apartment                    Complex,                     the
                                                                            Partñêrship         shall    pay to the General                                                               Partner,                 solely          from         the        Net
                Cash            Flow          of       the         Partnership        available       for distribution   and                                                               in        accordance                    with         Section
                11.01(a),                 and          only         after         the       Development                              Fee            has        been           paid             in     full,         and         any        operating
                deficit          loans             have            been         repaid,               an      annual              Incentive                     Partnership                          Management                          Fee         in     the
                amount                as         set      forth            in     Section                  11.01(a).                  In           no      event              shall            the         Incentive                Partnership
                Management                          Fee        exceed             $25,000                  per     year,          and              such        fee         shall         not        be cumulative.                          Payment
                of such             fee     shall         be in            accordance                   with         any         applicable                     requirements                              of the         lender.


                                 8.13.              Withllolding                        of Fee             Payments.                          In     the       event              that         (a)        the      General               Partner              or

                any        successor                    General                 Partner                shall         not        have                substantially                         complied                     with        any      material
                provisions                  under              this         Agreement,                       after         Notice                   from         the          Special                Limited                  Partner           of        such
                noncompliance                            and         failure             to cure             such          noncompliance                               within                 a period                 of thirty           (30)           days
                from         and          after         the         date        of such               Notice,            or      (b)          the       Construction                           Leader              shall         have       declared
                the       Partnership                     to be in default                            under          the        Construction                           Loan,             or     (c) foreclosure                       proceedings
                shall        have           been          commenced                        against                the      Apartment                          Camplex,                    then            (i)     the      General              Partner


                                                                                                                               -56        -


                WAS: 100871-1




           --           . .-. . ,     . .                                                                                Page 71 of 192

                                                                                                                         73 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                   INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 78 of 86 PageID
                                                                    RECEIVED        #: 89
                                                                              NYSCEF:  11/19/2018




            shall        be in          default            of this              Agreement,                  and          the     Partnership       shall                                 withhold                 payment                      of any
            installment                  of fees           and/or               allowance                payable              pursuant       to Sections                                     8.11        and/or          8.12,                and        (ii)
            the        General                Partner                 shall            pay         immediately                           any         and             all         unpaid                 installments                           of    the
            Development                        Fee,              and             such            payment                 by         the           General                       Partner                 shall          discharge                     the
            Partnership's                      obligation                  to     make             such         payment,                    as       and        to         the      extent               provided                  in     Section
            8.11.


                            All      amounts                withheld                   by        the     Partnership                        under             this         Section                8.13         shall      be promptly
            released               to      the        payees                thereof               only       after   the                    General                  Partner                   has         cured           the  default
            justifying               the           withholding,                     as           demonstrated                        by          evidence                   reasonably                         acceptable                      to    the
            Special           Limited                 Partner.                    The             General               Partner                   shall          not             pledge,                assign           or        otherwise
            encumber                    any         fee     or        any         distribution                     of        cash           or       other             property                    made            or      to           be      made
            pursuant               to this           Agreement                     or any              rights         with          respect               thereto                 without                the     prior          Consent                    of
            the      Special            Limited                Partner.


                            8.14.             Environmental                            Assessment                     Consultant's                           Fee.


                                              The          General                 Partner                  acknowledges                             that,                 on       behalf                of     the          Investment
            Partnership,                       SAHP               has            retained                 an       environmental                                consultant                          (the          "Environmental
            Consultant")                      to     review            and         give            recomrnandations                                related                 to      environmental                          reports                   that
            are       provided                to     the         Investment                Partnership                              by       the          Developer                      on       behalf           of     the            General
            Partner               (including,                  but         not     limited     to, Phase                            I and            Phase                 II     environmental                          assessments,
            wetlands                reports,              lead         and         asbestos               reports,                 abatement                     reports                 and            other          environmental
            reports           required                by        the         Environmental                          Consultant,                          to     the              reasonable                 satisfaction                        of    the
            Environmental                           Consultant)                    for           the     Land           or     the          rehabilitation                          of        existing             buildings.                       The
            General                Partner                 shall             be         solely            liable              for           the           payment                       of      fees            charged                   by         the
            Environmental                           Consultant                    up        to     a maximum                        of $4,800.00.                           All         remaining                 fees         charged                    by
            the       Environmental                         Consultant                      shall        be paid              by      the         Partnership                           from        an         additional                     Capital
            Contribution                      by the           Investment                    Partnership                      in     the         same           amount                   of such               remaining                  fees.


                            8.15.             GP          Pledged                Payments.                       To          secure               the        payment                     and            performance                           by     the
            General                Partner                to         the         Investment                     Partnership                          of        the              performance                       of     the             General
            Partner's                obligations                      under             this           Agreement,                        the         General                      Partner                 hereby              collaterally
            assigns,              pledges             and        grants            a security                   interest              to       the        Investment                Partnership                               in        all     right,
            title      and         interest               the        General                Partner              has          in      its         Interest                 hereunder       and                     in      the           right             to
            receive               any          distributions                       and             payments                     under                this             Agreement,                           including                      without
            limitation,                  any         payments                    with             respect          to         Operating                       Deficit               Loans                and     GP            Loans                 and
            distributions                     of     Net         Cash            Flow             and      Cash              from           Capital              Event                  ("GP         Pledged               Payments").
            The          General                 Partner               irrevocably                       directs              the       Partnership                                to        pay          to      the         Investment

            Partnership      any GP Pledged   Payments                                                           at      any         time    that   there                          is        an     unsatisfied                    obligation
            secured     by the GP Pledged    Payments.                                                           The          Partnership                        and              the        Partners              shall            treat            any
            GP Pledged        Payments   made   by the                                                          Partnership                          to       the           Investment                         Partnership                          as          a
            payment             by the              Partnership                    to the              General               Partner               of the            particular                     GP Pledged                      Payment.
            If      there     is more               than    one                 type        of out=+•~hg                            obligation                  secured                  at       the      time         a GP Pledged

                                                                                                                   - 57 -


            WAS: 100871-1




                                                                                                                Page 72 of 192

                                                                                                                74 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                   INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 79 of 86 PageID
                                                                    RECEIVED        #: 90
                                                                              NYSCEF:  11/19/2018




            Payment           is     made               to     the          Investment                   Partnership,                    the         Investment               Partnership                      in     its     sole
            discretion             shall          decide               to     which             secured             obligation                 the       GP          Pledged            Payments                    shall        be
            applied.         This          Section              8.13         shall         constitute               a security              agreement                  under           the    laws            of the        state
            of New         York.           In      addition,                  the      General              Partner               grants         the      Investment                  Partnership        a right
            of offset       against               GP Pledged                        Payments                with         respect            to all        amounts                 due   to  the   Investment
            Partnership              from          the         General                Partner             under          the      Agreement.


                         8.16.             Removal                   of the         General              Partner


                                           (a)                The           Special         Limited            Partner,                  so long         as it        is a Partner,                shall            have       the
            right      to remove                 the        General             Partner:


                                                              (i)              for        any      intentional                 misconduct                 or failure               to exercise                reasonable
            care    with         respect               to
                                                        any                 material             matter           in     the       discharge               of its        duties            and      obligations                  as
            General         Partner               (provided                   that         such         violation            results           in,     or is likely               to result         in,        a material
            detriment            to or an               impairment                     of the           Apartment                  Complex              or assets             of the         Partnership),                    or


                                                              (ii)             upon          the        occurrence                of any         of the         following:


                                                                                (A)               the       General                Partner              or       the        Partnership                       shall         have
                         violated                any         material                 provisions              of       the        Regulatory                  Agreement,                   the     Extended                   Use
                         Agreement                      and/or               the       Loan         Agreement,                      or     any         material             provisions                   of    any          other
                         Project                 Document                      or          other           document                      required               in      connection                   with             Agency
                         requirements                         applicable                   to     the      Apartment                     Complex,               which          violation             has            not been
                         explicitly               waived               in     writing            by the        Agency;


                                                                                (B)               the      General                Partner              shall         have         violated           any            material
                         provision                 of        this       Agreement                       including,                without              limitation,                any        of    its        guaranties
                         pursuant                 to        Sections            5.01(d),            5.05       and/or              8.09,       or violated               any       material               provisicñ                 of
                         applicable                law;


                                                                                (C)               the      Construction                    Loan          or     any      mortgage                 loan         shall        have
                         gone         into             default,                which            default             remains                uncured               after         the         expiration                  of     any
                         applicable                cure              period;          or


                                                                                (D)               the       General               Partner               shall         have          conducted                  their         own
                         affairs           or the            affairs           of the           Partnership                  in    such        manner                as would:


                                                                                                  (1)           cause              the         termination                   of      the         Partnership                   for
                                           federal             income               tax     purposes;               or


                                                                                                  (2)           cause             the       Partnership                  to       be    treated               for      federal
                                           income              tax          purposes              as an association,                        taxable             as a corporation;                        or



                                                                                                               - 58 -


            WAS. 100871_.1




                                                                                                             Page 73 of 192

                                                                                                             75 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                              INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 80 of 86 PageID
                                                                    RECEIVED        #: 91
                                                                              NYSCEF:  11/19/2018




                                                                                (E)                    the        amount                   of    Actual                 Credits                for        any             year            are,         or        are
                        projected                 by      the        Accountants                                after           State           Designation                         to        be,         less         than               85%          of        the
                         Certified               Credits             for        that         year;


                                                                                (F)                    cause            for       removal                   of     a general                       partner                 of        an     Affiliated
                         Partnership                      shall            exist             pursuant                      to        the        corresponding                                "Removal                      of        the         General
                         Partner"
                                                 provisions                     of the            partnership                         agreement                     of an Affiliated                                 Partnership;                       or


                                                                                (G)                    the        making                   of a general                       assignment                         by        a Guarantor                            for
                         benefit            of      its         creditors,                       the         filing             by         Guarantor                      with               any           bankruptcy                            court              of
                         competent                     jurisdiction                         of        a    voluntary                       petition                under                 Title            11         of        U.S.          Code,                 as
                         amended                  from             time          to        time,             the        filing             by        a Guarantor                          of       any           petition                  or     answer
                         seeking             any          reorganization,                                  arrangement,                              composition,                         readjustment,                               liquidation,
                         dissolution,                   or      similar               relief              under            any present       or                        future                federal             or        state           act         or        law

                         relating            to     bankruptcy,                             insolvency,                     or other   relief                           for      debtors,                  Guarantor                        being                the
                         subject            of      any            order              for         relief           issued                  under             such             Title           11         of      the           U.S.             Code,              as
                         amended                 from           time        to time,                   or the            dissolution                    or liquidation                             of Guarantor,


                                           (b)               The          Special                  Limited                  Partner                  shall          give            Notice                to     all           Partners                 of         its
            determination                   that          the       General                  Partner                  shall           be removed.                         The            General                 Partner                   shall            have
            thirty      (30)        days          after            receipt             of        such            Notice              to      cure        any            default                 or       other             reason                for         such
            removal,           in    which              event          it       shall             remain                as       General                Partner.                       If,      at        the        end         of thirty                       (30)
            days,      the      General                Partner                  has          not          cured            any          default              or        other           reason                  for        such            removal,                  it
            shan       cease          to     be         General                  Partner                     and           the          powers               and              authorities                        conferred                       on         it     as
            General          Partner                under              this            Agreement                           shall             cease           and              the        Interests                        of     such            General
            Partner          shall         be      transferred                        to     a designee                         of the            Special                Limited                   Partner                     which,             without
            further          action,             shall             become                   the           General                 Partner;                   in         such           event,                  upon             becoming                         the
            General          Partner,               such            designee                      shall           be       bound                by     all        applicable                       terms              and            conditions                     of
            this      Agreement                  and       of the           Project                   Documents.


                                           (c)               (i)                 In        the         event            that         the         General                 Partner                   is removed                        as aforesaid,
                         the         General                 Partner                   shall               be       and              shall            remain                  liable               for         all         obligations                           and
                         liabilities               incurred                 by        it         as       General                Partner                of        the         Partnership,                           including                    but             not
                         limited            to     the          obligations                       and           liabilities                  of the              General                 Partner                 with            respect                to         its
                         obligations                    set         forth             in         Sections                  5.01(d)                and            8.09          of        this            Agreement                         (including
                         without                 limitation                     the          payment                       of     all           Excess             Develepment                                  Costs                nee.essary                     to
                         achieve                 Substantial                       Completion)                             provided                    hawever,                      that            if         amounts                     otherwise
                         payable             to        the         General                  Partner                   as        fees        are        applied                 to      meet              the         obligations                       of        the
                         General                 Partner                  as       stated                  in      Sections                     5.03         and              8.09            of     this             Agreement,                             such
                         application                    shall         serve                to reduce                    any          such         liabilities                  of the              General                     Partner                 or        any
                         successor,                 except                for      any             liability                incurred                   as        the          result            of        his         or       its        negligence,
                         misconduct,                      fraud            or breach                   of his              or        its     fiduciary                  duties               as      General                    Partner                 of the
                         Partnership.



                                                                                                                        -59-


            WAS: 100871-1




                                                                                                                    Page 74 of 192

                                                                                                                    76 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                      INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 81 of 86 PageID
                                                                    RECEIVED        #: 92
                                                                              NYSCEF:  11/19/2018




                            If     the         General                Partner                 is        removed                   as     Partner                   of         the       Partnership,                        the         General
                            Partner                shall       not      be entitled                     to payment                      of any            further                   installments                    of the             Incentive
                            Partnership                      Management                         Fee.


                                               (ii)             If the         General                  Partner                 is removed                   as Partner                      of the            Partnership                         then,
                            immediately                         prior           to         removal,                       the          General                     Partner                   shall             make                a         Capital
                            Contribution                       to      the         Partnership                            in     an         amount                 equal               to     any         remaining                      balance
                            (including                       accrued               but    unpaid                          interest)                  on        the                 Development                        Fee,             and              the
                            Partnership       shall thereupon                                             make                 a payment                  in        an         equal          amount                 to     pay         off            such
                            amount      of the Development                                              Fee.         Upon              any        such         removal                  of the        General                   Partner,                  no
                            further                installments                    of     the           Incentive                  Partnership                          Management                         Fee             shall         be            paid
                            which              are      attributable                     to      any          period             after   such                  removal                  and       the          Partnership                         shall
                            not         be      obligated               to     repay               any         Operating                     Deficit               Loans               or     GP Loans                     made    by                   the
                            removed                   General               Partner.                In        the         event         that         the        General                     Partner             fails        to make                    the
                            Capital                Contribution                    as set            forth           in        this     clause             (ii),        the          Development                          Fee      shall               take
                            such             Development                     Fee        into        income                for        federal            income                 tax      purposes.




                                               (d)              The          Special               Limited                 Partner                hereby                is         granted           an        irrevocable                        power
            of    attorney,                  coupled            with          an        interest,               to        execute                 any      and               all     documents                      on     behalf                 of     the
            Partners              and          the
                                              Partnership                               as shall                be legally                  necessary                    and          sufficient               to effect               all        of the
            foregoing              provisions      of this                         Section               8.16.                 The      election               by        the          Special             Limited                Partner                   to
            remove               the         General            Partner              under               this         Section                shall         not          limit           or     restrict              the      availability
            and       use        of any            other       remedy              which                the     Special                Limited               Partner                   or any         other               Partner      might
            have        with             respect               to  the             General                    Partner                  in         connection                         with       its        undertakings                                 and
            responsibilities                          under          this     Agreement.


                            8.17.              Selection              of Property                   Manager:                     Management                          Agreement


                                               (a)              The          General               Partner                     shall        cause          the           Partnership                      at        all     times  during
            which           the      Partnership                        owns            the         Apartment                          Complex                 to        engage               a Property                     Manager      to
            provide              property     management                                  services                  for        the      Partnership                          with           respect            to     the        Apartment
            Complex                    pursuant                 to      a      Management                                 Agreement                       meeting                      the       requirements                                of         this
            Agreement.                        Ridgewood                 Bushwick                    Management                              Corp.,           a wholly-owned                               subsidiary                    of        RB is
            approvedby                       the      Partners              as the            initial          Property                 Manager.


                                               (b)              The          General                Partner                    shall         at      least           once             each       fiscal             year         review                 the
            performance                       of      the      Property              Manager                     and             recommend                      to       the          Special             Limited                Partner                   in

            writing              whether                to    continue               the           Management                           Agreement                        with           the      then           current                 Property
            Manager               or whether                   to replace                such            Property                 Manager.                     The           recommendation                               of the         General
            Partner              shall        be implemented                         by the              General                 Partner,               provided                     that     the     General                   Partner                 has
            obtained                   the         Consent              of      the             Special               Limited                     Partner,                    which             Consent                    shall             not          be
            unreasonably                       withheld,               except           as provided                       in Section                 8.17(d).



                                                                                                                      - 60 -


            WAS: 100871..1




                                                                                                                    Page 75 of 192

                                                                                                                    77 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                          INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 82 of 86 PageID
                                                                    RECEIVED        #: 93
                                                                              NYSCEF:  11/19/2018

                                                                                                                                                                                                                                                     .




                                               (c)               Unless                 the             Special                    Limited                    Partner                     otherwise                        Consents,                          any
            Management                          Agreement                        must                satisfy    the  following                                     terms                       and          conditions:                          (i)          the
            Partnership                   shall          pay         the       Property                 Manager     a monthly                                     management                           fee        not       to exceed                    eight
            percent              (8%)          of     the         gross           operating                   revenues                    of        the        Apartment                         Complex                    for        the        month
            preceding                  payment;                  (ii)      the         Management                              Agreement                      shall           be         cancelable                     upon           thirty                 (30)
            days'
                    prior               notice           from           the      Partnership                       without                cause               and            without                 the        payment                of any                 fee,
            penalty,              premium                  or      additional                    charge;               (iii)
            Ranarn1               Partner                  the          Property                 Manager                       w                                                                emen                  ee        to     the           extent
            neces                                                                      en        a         e a         t un          e                                                                                                                   .
                          ; (iv)        all    security                 deposits            shall            be maintained                          in     a segregated                          account                for      the       benefit               of
            the     Partnership;                  and            (v) the              Management                         Agreement                        shall          be in the                   form         of Exhibit                 L hereto
            with         only          such         changes              to which                 the        General                 Partner               and          the            Special             Limited               Partner                     have
            given         their         respectiveConsent.


                                               (d)               Notwithstanding                                 anything                 to the              contrary                  herein,                 no Affiliate                 shall             act
            as the          Property                 Manager            without                       the        prior             written            Consent                     of the             Special            Limited                 Partner
            which          may          be withheld                      in     its    sole          discretion.                    The        Consent                  to the               use      of an Affiliate                        Property
            Manager                as to the               initial             Property               Management                          Agreement                          or any              renewal                thereof              shall             not
            prevent               the         Special            Limited                Partner                  from  withhniding                                     its        Consent                  in     connection                     with                a
            periodicperformance                                   review              pursuant                to Section     8.17(b).




                               8.18.           Removal                   of      the        Property                   Manager.                       At          the         request                 of        the     Special                 Limited
            Partner,              the         General                   Partner             shall            cause              the       Partnership                             to     terminate                    the         Management
            Agreement                    then         in     place             and       appoint                 a replacement                             Property                     Manager                   and         execute                 a new
            Property               Management                            Agreement                      in       accordance                     with              Section                8.16         if     any        of       the        following
            events             occur:           (i) if      the          Property                 Manager                      becomes                Bankrupt;                         (ii)    if     the        Property                  Manager
            defaults              in    its     obligations                     under            the         Management                         Agreement                              and      fails           to cure              such        default
            within             any       applicable                     cure      period              provided                  therein;              or       (iii)         if the            Investment                   Partnership                             is
            the      holder       of any outstanding                                        IP       Loans             which             IP     Loans                  were            made     during                     the period                        that
            such         Property     Manager     was                                  engaged                by       the          Partners                                 The        General      Partner                           shall             cause
            such         replacessñt                       to     occur           on        the        date         designated                       by       t              Special             Limited                Partner                 in           such
            written             request,              which               date         must             be       not       less          than            45                  s from              the        date           of     such          written
            request.                                                                                                                                                          J        wbth            Wett                                          be
                                                                                                                                                                       g                                              CSeRÂ
                                                                                                                                                                                                                                           by

                               8.19.           Loans             to the           Partnership.                          The          Partnership                        is authorized                           to receive                 Operating                     f(,
            Deficit            Loans,           IP    Loans               and         GP Loans                   on the             terms     set             forth              in     this         Agreement.                       In     addition,
            if     (A)     additional                 funds               are         required                by         the          Partnership                          for         any           purpose               relating                  to        the
            business              of the            Partnership                       or for          any        of its         obligations,                      expenses,                    costs            or expenditures,                              and
            (B)     the        Partnership                      has        not        received               an     Operating                       Deficit             Loan,             IP         Loan         or GP Loan                         to pay
            such         amounts,                   then        the       Partnership                        may     borrow                    such           funds              as are              needed             from          a Person            or
            organization                      other        than           a Partner                   in     accordance                      with         the          terms             of this           Section               8.18,          for          such
            period             of time           and        on          such          terms            as the            General                Partner                      and        the          Special            Limited                 Partner

            may           agree;              provided,                  however,                    that         no       such              additional                      loans              shall            be     secured                  by           any

                                                                                                                         - 61 -


            WAS: 100871-1




                           .       .                                                                                Page 76 of 192

                                                                                                                   78 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                            INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 83 of 86 PageID
                                                                    RECEIVED        #: 94
                                                                              NYSCEF:  11/19/2018




            mortgage                or     other              encumbrance                          on       the      property                 of      the         Partnership                       without                 the        prior
            approval           of the               Special            Limited               Partner              except    that              such          approvals                  shall         not         be required                 in
            the     case       of        the        hypothacation                       of     personal           property                    purchased                     by     the        Partnership                        and     not
            included           in         the         security               agreements                     executed       by                the       Partnership                       at      the          time          of     Initial
            Closing.            Nothing                  in      this         Section           8.18            shall         modify           or     effect          the         obligation                  of      the        General
            Partner          to make                 Operating                 Deficit          Loans             and         to perform              its       obligations               when               and         as required
            by this         Agreement.


                           8.20.               Unconditional                        Guaranty.                     Concurrently                     with         the     execution                   of this           Agreement,
            the      General               Partner                shall             deliver          to         the      Special              Limited              Partner                (A)       the          Unconditional
            Guaranty            fully           executed                by each Guarantor,      (B) a UCC-1   Financing      Statement      perfecting   the
            security          interest                granted            under  Section   8.15,  and  (C) an opinion    of counsel     to the Guarantors
            in form           satisfactory                    to the            Special             Limited              Partner               regarding                    the        Uncnannal                            Guaranty
            and      the     perfection                 of such              security           interest                and     the        pledge           and       security            agreement.


                            8.21.              Operating                 and         Capital             Budgets.                   Not      less      than           seventy-five                        (75)     days          prior         to
            the     commencement                              of each               fiscal         year,
                                                                                                       beginning   with                                   the     year            in    which              the     Partnership
            acquires           title           to     the     Apartment                       Complex,    the General                                 Partner                shall        submit                 to the Special
            Limited           Partner                  for       its     review               and         approval                  (which          approval                  shall           not     be unreasonably
            withheld),               proposed                    operating                   and        capital           budgets               for         the       Apartment                      Complex    and   the
            Partnership                   for         the        next     fiscal               year.              Such             budgets            shall            specifically                   list         all      budgeted
            expenses            in        all        major             categories              including,                     but     not       limited               to,        administration,                          operation,
            repairs          and          maintenance,                         utilities,               taxes,           insurance,                 interest,                capital            improvements,                            and
            all     budgeted               expenses                    which           are      to      be        paid        to     the      General                 Partner             or        its      Affiliates.                 The
            Special          Limited                 Partner             shall         submit               its       response             to such              proposed                budgets                  to the          General
            Partner           within                forty-five               (45)     days          after         its    receipt            of such             proposed                budgets;                 such        response
            shall          either          evidence                    its      approval                   of      the         proposed                budgets                    or     shall             contain                specific
            comments                and             recommendations                            with          respect               thereto.            If no          such         response                  is submitted                      to
            the      General              Partner                 within              such          period,             the         Special           Limited                Partner                will         be      deemed                to
            have       approved                 such          budgets.




                                                                                                                      - 62 -


            WAS: 100871-1




                                                                                                                  Page 77 of 192

                                                                                                                  79 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                             INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 84 of 86 PageID
                                                                    RECEIVED        #: 95
                                                                              NYSCEF:  11/19/2018




                                                                                                             ARTICLE                      IX.
                                                  TRANSFERS                         OF,             AND           RESTRICTIONS                                ON TRANSFERS
                                                                   OF INTERESTS                                    OF LIMITED                             PARTNERS

                          9.01.             [Reserved.]

                                                                                                                                            Partners'
                          9.02.            Restrictions                  on Transfer                         of Limited                                             Interests.


                                            (a)             Under              no             circumstances                          will         any        offer,              sale,          transfer,               assignment,
            hypothecation                    or     pledge       of any                       Limited              Partner                Interest               be        permitted                  unless            the      General
            Partner         and,            during           the period                        the          General                 Partner                owns            the         Apartment                    Complex,                the
            Developer,                in      their          sole         discretion,                        shall          have              Consented                      thereto,                 and         the         lender,          if
            required,           also        shall      have          Consented                        thereto.


                                            (b)             The          Limited                     Partner             whose                interest                is     being              transferred                   shall         pay
            such        reasonable                 expenses               as        may              be incurred                    by      the        Partnership                        in     connection                   with         such
            transfer.


                                            (c)             Nothing                      in         this          Section                 9.02            shall            limit               the         authority        of  the
            Investment                 Partnership                    to       sell,            transfer                and/or               assign           interests                    within             the    Investment
            Partnership,                in the sole                 discretion                      of the         Investment                        Partnership.


                          9.03.            Admission                 of Substitute                           Limited                Partners.


                                            (a)             Subject             to            the      other         provisions                       of this          Article                 IX,     an     assignee                of    the
            Interest            of     a     Limited                Partner                     (which              shall            be         understood                        to      include             any         purchaser,
            transferee,               donee,          or      other         recipient                       of    any       disposition                     of      such               Interest)             shall       be      deemed
            admitted             as        a Substitute                   Limited                     Partner              of       the         Partnership                        only         upon          the       satisfactory
            completion               of the         following:


                                                             (i)               Consent                     of the       General                   Partner              (which                  may         be withheld                 in    its
                          reasonable                  discretion),                       and          the        consent              of      the         lender,            if        required,             shall        have             been
                          given;           such        Consent                 of        the         General             Partner                     may      be evidenced                            by    the      execution               by
                          the        General               Partner              and             Developer,                      when             applicable,                      of     an      amended                 Agreement
                          and/or            Certificate                  evidencing                         the      admission                       of    such            Person               as     a Limited                 Partner
                          pursuant                 to the          requirements                            to the       Act;


                                                            (ii)            the           assigñêê                 shall            have         accepted                  and         agreed              to be bound                by    the
                          terms            and        provisions                    of        this         Agreement                     by     executing     a counterpart      thereof                                               or    an
                          appropriate                  amêñdment                              hereto,             and       such              other    documents     or instruments                                                   as    the
                          General                 Partner           or     Develüper                        may         require                 in    order           to     effect             the        admission                 of such
                          Person            as a Limited                   Partner;




                                                                                                                    - 63        -


            WAS: 100871-1




                                                                                                                  Page 78 of 192

                                                                                                                  80 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                             INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 85 of 86 PageID
                                                                    RECEIVED        #: 96
                                                                              NYSCEF:  11/19/2018




                                                              (iii)                an          amended                       Agreement                     and/or               Certificate                 evidencing                the
                                admission               of     such             Person               as     a Limited                    Partner            shall           have        been        filed       for       recording
                                pursuant             to the             requirements                         to the           Act;


                                                                                   (iv)                if the          assignee                 is a corporation,                       the      assignee              shall         have
                                provided             the          General                 Partner                  and             Developer,                    where              applicable,              with           evidence
                                satisfactory                 to       Counsel                  for        the    Partnership       of its authority     to                                          become                a Limited
                                Partner           under             the         terms          and          provisions      of this Agreement;      and


                                                                  (v)              the           assignee                    or         the         assignor                shall        have            reimbursed                   the
                                Partnership                   for         all     reasonable                       expenses,                    including                all        reasonable               legal         fees       and
                                recording            charges,                   incurred              by the                Partnership                in     connection                 with         such         assignment.


                                               (b)                For       the      purpose                    of allocation                   of profits,              losses         and        credits,           and      for     the
               purpose               of   distributing                     cash           of     the            Partnership,                     a Substitute                        Limited           Partner              shall       be
               treated              as having           become,                  and       as appearing                           in,     the       records           of the      Partnership                      as a Partner
               upon           his    signing         of an            amendment                        to this              Agreement,                 agreeing                to be bound                  hereby.


                                               (c)                The           General                   Partner                 shall         cooperate                   with        the        Person             seeking               to
               become               a Substitute                      Limited              Partner                 by         preparing                the        documentation                          required              by     this
               Section              and    making                 all       official             filings           and             publications.                      The           Partnership                shall         take       all
               such     action,      including      the filing,                                  if required,   of any                              amended                 Agreement                 and/or           Certificate
               evidencing          the admission         of any                                  Person    as a Limited                               Partner,                 and     the      making               of any         other
               official     filings      and   publications,                                         as     promptly                    as     practicable                  after        the       satisfaction                 by     the
               assignee              of the       Interest                of a Limited                          Partner              of the          conditions                 contained             in      this        Article       IX
               to    the        admission               of        such           Person               as        a Limited                    Partner             of      the        Partnership.                     Any       cost     or
               expense               incurred            in         connection                       with         such             admission                 shall             be     borne         by       the       Substitute
               Limited              Partner.


                                9.04.          Rights             of Assignee                    of Partnershio                           Interest.


                                               (a)                Except            as provided                        in     this        Article          and        as required                by      operation             of law,
               the       Partnership                    shall             not       be          obligated                    for         any        purpose               whatsoever                   to     recognize               the
               assignment                 by      any        Limited               Partner                  of his           (its)        Interest           until          the       Partnership                  has      received
               actual           Notice         thereof.


                                               (b)                Any           Person               who          is        the         assigñêa            of     all     or any              portion          of        a Limited
               Partner's              Interest,            but          does       not         become              a Substitute                      Limited              Partner            and      desires             to make            a
               further              assignment                of such              Interest,                 shall           be subject               to    all       the       provisions             of this            Article       IX
               to    the        same       extent             and          in     the      same              manner                  as       any     Limited               Partner             desiring             to    make         an
               assignment                 of his        (its)         Interest.




                                                                                                                        - 64 -


               WAS: 100871-1




           .             ..     . . ..                                                                                 Page 79 of 192

                                                                                                                       81 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                       INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-1 Filed 12/20/18 Page 86 of 86 PageID
                                                                    RECEIVED        #: 97
                                                                              NYSCEF:  11/19/2018




                                                                                                             ARTICLE                  X.
                                                                                      RIGHTS                 AND            OBLIGATIONS
                                                                                            OF LIMITED                            PARTNERS


                           10.01.            Management                         of the           Partnership.                       No      Limited                Partner               shall         take      part       in     the
           management                       or control              of the            business               of the          Partnership                     nor     transact               any         business            in     the
           name           of   the          Partnership.                    Except                as     otherwise     expressly    provided    in this     Agreement,      no
           Limited             Partner               shall         have         the         power         or authority      to bind   the Partnership         or to sign  any
           agreement                  or      document                in        the         name         of the Partnership.         No Limited       Partner      shall have
           any      power            or authority                  with          respect               to the        Partnership                       except        insofar              as the         consent            of any
           Limited             Partner              shall       be expressly                       required                 and      except             as otherwise                     expressly               provided            in
           this         Agreement                   and        provided                 that           any        such            power           or     authority,                 if     exercised,               would            be
           deemed              or     construed                 under             the        laws          of      the        State         in     a manner                   which               would            ubject          the
           Limited             partners              to loss         of their               limited             liability           or their            status         as Limited                      Partne            . .


                           10.02.            Limitation                on         Ligbility              of       Limited             Partners.                     The       liability     of each   Limited
           Partner             shall           be      limited              to        its        Capital             Contribution                       as      and          when       payable    under     the
           provisions                 of     this      Agreement,                      and         as      provided                 under          the        Act.           No      Limited               Partner               shall
           have          any     other          liability           to contribute                       money               to,    or in         respect            of the         liabilities             or obligations
           of,     the     Partnership,                      nor      shall           any         Limited             Partner              be persoñally                      liable             for     any obligations
           of     the     Partnership,                       except         as and                to    the        extent           provided       in the                    Act.           No         Limited    Partner
           shall         be obligated                 to make              loans            to the           Partnership.


                           10.03.            Other           Activities.                    Any        Limited              Partner              may         engage           in     or possess                  interests           in
           other          business                  ventures               of     every             kind           and            description                 for      its        own            accouñt,           including
           without             limitation,                 serving              as general                   or limited               partner             of other            partnerships                       which      own,
           either          directly             or        through               interests               in       other            partnerships,                      government-assisted                                housing
           projects             similar              to      the      Apartment                        Complex.                     Neither               the         Partnership                       nor      any        of     the
           Partners                 shall       have          any         right             by    virtue            of      this      Agreement                      in or to such                       other          business
           ventures             to the          income             or profits                derived              therefrom.




                                                                                                                   - 65 -


           WAS: 100871._1




                                                                                                                 Page 80 of 192

                                                                                                                 82 of 194
